Exhibit 10.1

 

 

 

EXECUTION VERSION

Published CUSIP Number: G0700VAC1

CREDIT AGREEMENT

Dated as of August 24, 2010

among

AXIS CAPITAL HOLDINGS LIMITED,

and

CERTAIN SUBSIDIARIES,

as the Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent,

Fronting Bank and L/C Administrator,

DEUTSCHE BANK SECURITIES INC.

and

WELLS FARGO BANK, N.A.,

as Co-Syndication Agents,

HSBC BANK USA, NATIONAL ASSOCIATION.

and

THE BANK OF NEW YORK MELLON,

as Co-Documentation Agents

and

The Other Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC,

DEUTSCHE BANK SECURITIES INC.,

and

WELLS FARGO SECURITIES, LLC,

as

Joint Lead Arrangers and Joint Book Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page

ARTICLE I.

 

    DEFINITIONS AND ACCOUNTING TERMS

   1

1.01

 

Defined Terms

   1

1.02

 

Other Interpretive Provisions

   29

1.03

 

Accounting Terms

   29

1.04

 

Rounding

   30

1.05

 

Exchange Rates; Currency Equivalents

   30

1.06

 

Additional Alternative Currencies

   31

1.07

 

Change of Currency

   32

1.08

 

Times of Day

   32

1.09

 

Letter of Credit Amounts

   32

ARTICLE II.

 

    THE COMMITMENTS AND CREDIT EXTENSIONS

   32

2.01

 

Loans

   32

2.02

 

Borrowings, Conversions and Continuations of Loans

   33

2.03

 

Letters of Credit

   35

2.04

 

Prepayments

   47

2.05

 

Termination or Reduction of Commitments

   48

2.06

 

Repayment of Loans

   49

2.07

 

Interest

   49

2.08

 

Fees

   50

2.09

 

Computation of Interest and Fees

   50

2.10

 

Evidence of Debt

   50

2.11

 

Payments Generally; Administrative Agent’s Clawback

   51

2.12

 

Sharing of Payments by Lenders

   53

2.13

 

Designated Borrowers

   54

2.14

 

Increase in Commitments

   55

2.15

 

Cash Collateral

   57

2.16

 

Defaulting Lenders

   58

ARTICLE III.

 

    TAXES, YIELD PROTECTION AND ILLEGALITY

   60

3.01

 

Taxes

   60

3.02

 

Illegality

   64

3.03

 

Inability to Determine Rates

   65

3.04

 

Increased Costs; Reserves on Eurocurrency Rate Loans

   65

3.05

 

Compensation for Losses

   67

3.06

 

Mitigation Obligations; Replacement of Lenders

   68

3.07

 

Survival

   68

ARTICLE IV.

 

    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

   68

4.01

 

Conditions of Initial Credit Extension

   68

4.02

 

Conditions to all Credit Extensions

   70

ARTICLE V.

 

    REPRESENTATIONS AND WARRANTIES

   72

5.01

 

Organization; Powers

   72

5.02

 

Authorization; Enforceability

   72

5.03

 

Governmental Approvals; No Conflicts

   72

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page

5.04

 

Financial Condition; No Material Adverse Change

   73

5.05

 

Litigation

   73

5.06

 

Compliance with Laws and Agreements

   74

5.07

 

Investment and Holding Company Status

   74

5.08

 

Taxes

   74

5.09

 

Pension-Related Matters

   74

5.10

 

Disclosure

   74

5.11

 

Use of Credit

   75

5.12

 

Subsidiaries

   75

5.13

 

Stamp Taxes

   75

5.14

 

Taxpayer Identification Number

   75

5.15

 

Representations as to Foreign Jurisdiction Matters

   75

5.16

 

First Priority Interest

   76

ARTICLE VI.

 

    AFFIRMATIVE COVENANTS

   76

6.01

 

Financial Statements and Other Information

   76

6.02

 

Notices of Material Events

   79

6.03

 

Existence; Conduct of Business

   79

6.04

 

Insurance

   79

6.05

 

Maintenance of Properties

   79

6.06

 

Payment of Obligations

   79

6.07

 

Financial Accounting Practices

   80

6.08

 

Compliance with Applicable Laws

   80

6.09

 

Use of Letters of Credit and Proceeds of Loans

   80

6.10

 

Inspection Rights

   80

6.11

 

Financial Strength Rating

   80

6.12

 

Further Assurances

   81

6.13

 

Collateral Requirements

   81

6.14

 

OFAC; PATRIOT Act Compliance

   82

ARTICLE VII.

 

    NEGATIVE COVENANTS

   82

7.01

 

Fundamental Changes

   82

7.02

 

Liens

   83

7.03

 

Transactions with Affiliates

   85

7.04

 

Financial Covenants

   85

7.05

 

Indebtedness

   85

7.06

 

Investments

   86

7.07

 

Restricted Payments

   87

7.08

 

Continuation of and Change in Businesses

   88

7.09

 

Private Act

   88

ARTICLE VIII.

 

    EVENTS OF DEFAULT AND REMEDIES

   88

8.01

 

Events of Default

   88

8.02

 

Remedies Upon Event of Default

   90

8.03

 

Application of Funds

   90

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page

ARTICLE IX.

 

    ADMINISTRATIVE AGENT

   91

9.01

 

Appointment and Authority

   91

9.02

 

Rights as a Lender

   92

9.03

 

Exculpatory Provisions

   92

9.04

 

Reliance by Administrative Agent

   93

9.05

 

Delegation of Duties

   93

9.06

 

Resignation of Administrative Agent

   93

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

   94

9.08

 

No Other Duties, Etc

   95

9.09

 

Administrative Agent May File Proofs of Claim

   95

9.10

 

Collateral and Guaranty Matters

   96

ARTICLE X.

 

    MISCELLANEOUS

   96

10.01

 

Amendments, Etc

   96

10.02

 

Notices; Effectiveness; Electronic Communication

   97

10.03

 

No Waiver; Cumulative Remedies; Enforcement

   100

10.04

 

Expenses; Indemnity; Damage Waiver

   100

10.05

 

Payments Set Aside

   102

10.06

 

Successors and Assigns

   103

10.07

 

Treatment of Certain Information; Confidentiality

   107

10.08

 

Right of Setoff

   107

10.09

 

Interest Rate Limitation

   108

10.10

 

Counterparts; Integration; Effectiveness

   108

10.11

 

Survival of Representations and Warranties

   109

10.12

 

Severability

   109

10.13

 

Replacement of Lenders

   109

10.14

 

Governing Law; Jurisdiction; Etc

   110

10.15

 

Waiver of Jury Trial

   111

10.16

 

No Advisory or Fiduciary Responsibility

   111

10.17

 

Electronic Execution of Assignments and Certain Other Documents

   112

10.18

 

USA PATRIOT Act

   112

10.19

 

Time of the Essence

   112

10.20

 

Judgment Currency

   112

10.21

 

ENTIRE AGREEMENT

   113

SIGNATURES

   S-l

 

iii



--------------------------------------------------------------------------------

SCHEDULES

        1.01   

Borrowing Base Calculation

        1.02   

Concentration Limits

        1.03   

Mandatory Costs

        2.01   

Commitments and Applicable Percentages

        5.05   

Litigation

        5.12   

Subsidiaries

        7.02   

Existing Liens

        7.05   

Existing Indebtedness

        10.02   

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

  

Form of

        A   

Loan Notice

        B   

Note

        C   

Compliance Certificate

        D-l   

Assignment and Assumption

        D-2   

Administrative Questionnaire

        E   

Several Letter of Credit

        F   

Designated Borrower Request and Assumption Agreement

        G   

Designated Borrower Notice

        H   

Guaranty

        I   

Borrowing Base Certificate

        J   

Security Agreement

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of August 24, 2010 among
AXIS CAPITAL HOLDINGS LIMITED, a Bermuda company (“AXIS Capital”), and certain
Subsidiaries of AXIS Capital party hereto pursuant to Section 2.13 (each a
“Designated Borrower” and, together with AXIS Capital, the “Borrowers” and, each
a “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, LC Administrator and Fronting Bank.

AXIS Capital has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

“Account Bank” means any “bank” within the meaning of Section 9-102(a)(8) of the
UCC at which any deposit account constituting a Collateral Account is held,
which shall be (a) located in the United States and (b) reasonably acceptable to
the Administrative Agent.

“Acquisition” means, as to any Person, any transaction or series of related
transactions pursuant to which such Person acquires (i) a majority of the voting
shares of another Person, (ii) all or any substantial part of the assets or
business of another Person, or (iii) any assets that constitute a division or
operating unit of another Person (whether by way of purchase of assets or stock,
including any tender for outstanding shares of stock, by merger or
consolidation, or otherwise).

“Adjusted Fair Market Value” means with respect to any Eligible Collateral, an
amount equal to the product of the Fair Market Value of such Eligible Collateral
and the applicable percentage with respect to such Eligible Collateral as set
forth on Schedule 1.01.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to AXIS Capital and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

 

1



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Fee Letter” means the letter agreement, dated July 12, 2010, among AXIS
Capital, the Administrative Agent and BAS.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Agreement Currency” has the meaning specified in Section 10.20.

“Alternative Currency” means each of Canadian Dollars, Euro, Sterling, Yen,
Australian Dollars, Singapore Dollars, Swiss Francs and each other currency
(other than Dollars) that is approved in accordance with Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent, the L/C
Administrator or the Fronting Bank, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $300,000,000. The Alternative Currency Sublimit is
part of, and not in addition to, the Aggregate Commitments.

“Annual Statement” means, as to any Person, the annual financial statement of
such Person as required to be filed with the applicable Governmental Authority
of such Person’s domicile, together with all exhibits or schedules filed
therewith, prepared in conformity with SAP.

“Applicable Insurance Regulatory Authority” means, with respect to any Insurance
Company, the insurance department or similar administrative authority or agency
of the jurisdiction in which such Insurance Company is domiciled.

“Applicable Issuing Party” means (a) in the case of Fronted Letters of Credit,
the Fronting Bank who issued such Fronted Letter of Credit and (b) in the case
of Several Letters of Credit, the L/C Administrator.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.14. If the commitment of each Lender to make Loans and
issue Several Letters of Credit and the obligation of the Fronting Banks to
issue Fronted Letters of Credit have been terminated pursuant to Section 8.02 or
if the Aggregate Commitments have expired, then the Applicable Percentage of
each Lender shall be determined based on the Applicable Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments. The
initial Applicable

 

2



--------------------------------------------------------------------------------

Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable. The Applicable Percentage “of” a
particular amount may also refer to the value obtained by multiplying the
Applicable Percentage times such amount.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

            Commitment
Fee    Applicable
Margin for
Eurodollar Loans    Applicable
Margin for
Base Rate Loans   

Letter of credit

Fee

pricing

Level

  

AXIS

Capital Debt
Rating

                     Secured
Letters of
Credit    Unsecured
Letters of
Credit

1

   >A/A2    0.150%    1.250%    0.250%    0.500%    1.250%

2

   A-/A3    0.200%    1.500%    0.500%    0.500%    1.500%

3

   BBB+/Baal    0.250%    1.750%    0.750%    0.500%    1.750%

4

   BBB/Baa2    0.300%    2.000%    1.000%    0.500%    2.000%

5

   <BBB-/Baa3    0.375%    2.500%    1.500%    0.500%    2.500%

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of AXIS Capital’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the Pricing Level for the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level 1 being the highest and the Debt Rating
for Pricing Level 5 being the lowest); (b) if there is a split in Debt Ratings
of more than one level, then the Pricing Level that is one level lower than the
Pricing Level of the higher Debt Rating shall apply; (c) if AXIS Capital has
only one Debt Rating, then the Pricing Level for such Debt Rating shall apply;
and (d) if AXIS Capital does not have any Debt Rating, Pricing Level 5 shall
apply.

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(viii).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
Fronting Bank, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Applicant Borrower” has the meaning specified in Section 2.13.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

3



--------------------------------------------------------------------------------

“Arranger Fee Letters” means the letter agreement, dated July 21, 2010, among
AXIS Capital, Deutsche Bank AG New York Branch and Deutsche Bank Securities Inc.
and the letter agreement, dated July 22, 2010, among AXIS Capital, Wells Fargo
Bank, N.A. and Wells Fargo Securities, LLC.

“Arrangers” means BAS, Deutsche Bank Securities Inc. and Wells Fargo Securities,
LLC in their capacity as joint lead arrangers and joint book managers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D-l or any other form approved by the Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
AXIS Capital and its Subsidiaries for the fiscal year ended December 31, 2009,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of AXIS Capital and its Subsidiaries,
including the notes thereto.

“Australian Dollars” means the lawful currency of the Commonwealth of Australia.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.05, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuers to make L/C Credit Extensions pursuant to Section 8.02.

“AXIS Capital” has the meaning specified in the introductory paragraph hereto.

“AXIS Finance” means AXIS Specialty Finance LLC, a Delaware limited liability
company.

“AXIS Insurance” means AXIS Insurance Company, an Illinois company.

“AXIS Re” means AXIS Re Limited, an Irish limited liability company.

“AXIS Reinsurance” means AXIS Reinsurance Company, a New York corporation.

“AXIS Specialty” means AXIS Specialty Limited, a Bermuda limited liability
corporation.

“AXIS Specialty Europe” means AXIS Specialty Europe Limited, an Irish limited
liability company.

“AXIS Specialty Insurance” means AXIS Specialty Insurance Company, a Connecticut
company.

 

4



--------------------------------------------------------------------------------

“AXIS Surplus” means AXIS Surplus Insurance Company, a Illinois corporation.

“Bank of America” means Bank of America, N.A. and its successors.

“BAS” means Banc of America Securities LLC.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the one-month Eurocurrency Rate for Dollars plus 1.00%.
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Benefit Plan” means (a) any Plan or (b) any plan, fund (including any
superannuation fund) or other similar program established or maintained outside
the United States by AXIS Capital or any of its Subsidiaries, with respect to
which AXIS Capital or such Subsidiary has an obligation to contribute, for the
benefit of employees of AXIS Capital or such Subsidiary, which plan, fund or
other similar program provides, or results in, the type of benefits described in
Section 3(2) of ERISA and is not subject to ERISA or the Code.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower L/C Collateral Account” has the meaning specified in Section 2.13(b).

“Borrower Materials” has the meaning specified in Section 6.01.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01.

“Borrowing Base” means with respect to any Borrower on any date of
determination, an amount equal to the sum of the Adjusted Fair Market Value of
all Eligible Collateral of such Borrower.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit I with such changes therein as the Administrative Agent may reasonably
request from time to time.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state

 

5



--------------------------------------------------------------------------------

where the Administrative Agent’s Office with respect to Obligations denominated
in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan or a Letter of Credit
denominated in Euros, or any other dealings in Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan, means a TARGET
Day; and

(c) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Letter of Credit
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Letter of Credit (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian Dollar” and “C$” means lawful money of Canada.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash” means (a) Dollars held in a Collateral Account and (b) any overnight or
other investment money market funds of the Financial Institution (or an
Affiliate of such Financial Institution) at which a Collateral Account is held.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Fronting
Bank and the Lenders, as collateral for L/C Obligations or obligations of the
Fronting Bank or Lenders to fund or fund participations in respect of Letters of
Credit, cash or deposit account balances or, if the Fronting Bank shall agree in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to (a) the Administrative Agent
and (b) the Fronting Bank. “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” means at any time:

 

6



--------------------------------------------------------------------------------

(a)     time deposits, certificates of deposit or money market deposits,
maturing not more than two years after the date of determination, which are
issued by a financial institution which is rated at least AA- by S&P or Aa3 by
Moody’s (whether or not a Lender);

 

  (b)

any repurchase agreement with a term of one year or less which

 

  (i)

is entered into with

(A) any Lender, or

 

  (B)    

any other commercial banking institution which is rated at least BBB- by S&P or
Baa3 by Moody’s or 2 or above by the NAIC, and

 

  (ii)

is secured by a fully perfected Lien in any obligation of the type described in
any of clauses (a) through (c) that has a market value at the time such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such Lender (or other commercial banking institution) thereunder;

 

  (c)

investments in money market funds that invest solely in Cash Equivalents
described in clauses (a) and (b); and

(d)    investments in short-term asset management accounts offered by any
financial institution for the purpose of investing in loans to any corporation
(other than an Affiliate of AXIS Capital) organized under the laws of any state
of the United States or of the District of Columbia and rated at least A-l by
S&P or P-l by Moody’s.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority. For
purposes of this Agreement, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, guidelines or directives in connection
therewith shall be deemed to have gone into effect and adopted after the date
hereof.

“Change of Control” means an event or series of events by which:

(a)        any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)),

 

7



--------------------------------------------------------------------------------

directly or indirectly, of 50% or more of the equity securities of AXIS Capital
entitled to vote for members of the board of directors or equivalent governing
body of AXIS Capital on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right);

(b)         a majority of the members of the board of directors or other
equivalent governing body of AXIS Capital cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the Closing
Date, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors); or

(c)         AXIS Capital fails to own, directly or indirectly, free and clear of
all Liens, 100% of the Equity Interests of AXIS Specialty or 100% of the Equity
Interests of each Designated Borrower.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means, with respect to any Borrower, all property and assets with
respect to which a security interest is purported to be granted in favor of the
Administrative Agent pursuant to a Security Agreement executed by such Borrower.

“Collateral Account” means, with respect to any Borrower, any account at a
Financial Institution as to which such Financial Institution, such Borrower and
the Administrative Agent have entered into a Control Agreement.

“Commercial Paper” means commercial paper, maturing not more than one year from
the date of issue, which is issued by an entity (except an Affiliate of the
Borrowers) rated at least A-1 by S&P or P-l by Moody’s or the equivalent rating
from another nationally recognized agency.

“Commitment” means, as to each Lender, its obligation to (a) make Loans to the
Borrowers pursuant to Section 2.01 and (b) to issue Several Letters of Credit
and purchase participations in L/C Obligations arising under Fronted Letters of
Credit, in an aggregate principal amount at any one time outstanding not to
exceed the Dollar amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which

 

8



--------------------------------------------------------------------------------

such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Concentration Limits” means the limitations on issuers and other investment
parameters set forth on Schedule 1.02.

“Consolidated Net Income” means, for any period, for AXIS Capital and its
Subsidiaries on a consolidated basis, the net income of AXIS Capital and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

“Consolidated Net Worth” means, at any time, the consolidated stockholders’
equity of AXIS Capital and its Subsidiaries at such time. For purposes of
determining Consolidated Net Worth, (a) Hybrid Securities shall be included but
only to the extent accorded equity treatment by S&P, provided that Hybrid
Securities shall be valued at 100% of the outstanding principal amount thereof
and the aggregate amount included as equity shall not exceed 15% of the sum of
Total Funded Debt plus Consolidated Net Worth at the time of determination and
(b) the amount of unrealized appreciation (depreciation) on available for sale
investments shown on AXIS Capitals statement of changes in shareholder’s equity
under the caption “Accumulated other comprehensive income (loss)” will be
excluded.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means, with respect to any Borrower, an agreement between
such Borrower, the applicable Financial Institution and the Administrative Agent
with respect to any deposit or securities account of such Borrower in which a
security interest is purported to be granted to the Administrative Agent
pursuant to a Security Agreement in form and substance reasonably acceptable to
the Administrative Agent.

“Convertible Securities” means Indebtedness issued by AXIS Capital, which can be
paid in cash or by the issuance of Equity Interests of AXIS Capital or any
combination thereof. Convertible Securities shall not include mandatory
convertible securities.

“Convertible Securities Transactions” means the issuance of Convertible
Securities by AXIS Capital and any call options entered into or warrants issued
in connection with such Convertible Securities.

“Corporate/Municipal Securities” means publicly traded securities (other than
preferred stock) issued by a corporation organized in the United States or by
any state or municipality located in the United States.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

9



--------------------------------------------------------------------------------

“Credit Parties” means, collectively, the Borrowers (including any Designated
Borrower) and AXIS Finance.

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.16 (b), any Lender that, (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit, within three
Business Days of the date required to be funded by it hereunder unless such
failure to fund is subject to a good faith dispute, (b) has notified AXIS
Capital, the Administrative Agent, a Fronting Bank or the L/C Administrator that
it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder,
(c) has failed, within three Business Days after request by the Administrative
Agent, to confirm in a manner reasonably satisfactory to the Administrative
Agent that it will comply with its funding obligations, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Borrower Notice” has the meaning specified in Section 2.13.

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.13.

“Disposition” or “Dispose” means the sale, assignment, transfer, abandonment,
lease or other disposition (including any sale and leaseback transaction) by any
Person, voluntarily or

 

10



--------------------------------------------------------------------------------

involuntarily, in one transaction or a series of transactions, of all or
substantially all of its assets, or all or substantially all of the stock of any
of its Subsidiaries, whether now owned or hereafter acquired.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the Fronting Bank issuing
such Letter of Credit, as the case may be, at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with such Alternative Currency.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Eligible Collateral” means Cash, Cash Equivalents, Commercial Paper, MBS
Investments, Corporate/Municipal Securities, Government Debt, OECD Securities,
Supranational Securities and G7 Securities which (a) have the required rating as
set forth on Schedule 1.01, (b) are capable of being marked to market on a daily
basis and (c) are held in a Collateral Account.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of AXIS Capital, any other Credit Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest; provided, however that Convertible Securities are not Equity
Interests.

 

11



--------------------------------------------------------------------------------

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of capital stock of any class of, or partnership or other ownership interests of
any type in, such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with AXIS Capital within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) any Reportable Event; (b) a failure of any Plan to
satisfy the minimum funding standards under Section 412 of the Code or
Section 302 of ERISA; (c) the filing of an application for a waiver of the
minimum funding standard under Section 412 of the Code or Section 302 of ERISA
with respect to any Plan; (d) the incurrence by AXIS Capital or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by AXIS Capital or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by AXIS Capital or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; (g) the receipt by AXIS Capital or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from AXIS Capital or any ERISA Affiliate
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization (within the meaning of Title IV of ERISA) or in “endangered”
or “critical” status (within the meaning of Section 432 of the Code or
Section 305 of ERISA); or (h) the determination that any Plan is considered an
“at-risk” plan (within the meaning of Section 430 of the Code or Section 303 of
ERISA).

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Rate” means:

(a)     for any Interest Period with respect to a Eurocurrency Rate Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period. If such rate is not available at such time
for any reason, then the “Eurocurrency Rate” for such Interest Period shall be
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in the relevant currency for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank

 

12



--------------------------------------------------------------------------------

of America’s London Branch (or other Bank of America branch or Affiliate) to
major banks in the London or other offshore interbank market for such currency
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period; and

(b)     for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in Dollars,
Sterling or in Euros. All Loans denominated in Euros must be Eurocurrency Rate
Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Fronting Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) Taxes imposed on or
measured by its net income (however denominated), and franchise Taxes imposed on
it (in lieu of net income Taxes), by United States or any other jurisdiction (or
any political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, or Taxes imposed as a
result of a present or former connection between such recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction hereunder or under any Loan
Document), (b) any branch profits Taxes imposed by the United States or any
similar Tax imposed by any other jurisdiction in which such Borrower is
organized or in which its principal office is located, (c) any backup
withholding Tax that is required by the Code to be withheld from amounts payable
to a Lender that has failed to comply with Clause (A) of Section 3.01(e)(ii) or
has delivered an IRS Form W-9 or other documentation indicating that such Lender
is subject to backup withholding, (d) in the case of a Foreign Lender (other
than an assignee pursuant to a request by AXIS Capital under Section 10.13), any
withholding Tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from the applicable Borrower with respect to such withholding
Tax pursuant to Section 3.0 1(a) or (c) or (ii) is attributable to such Foreign
Lender’s failure or inability to comply with Section 3.01(e), and (e) United
States Federal withholding Taxes pursuant to FATCA.

 

13



--------------------------------------------------------------------------------

“Existing Credit Agreement” means the Credit Agreement dated as of August 25,
2005 among AXIS Capital, certain subsidiaries, various financial institutions
and JPMorgan Chase Bank, N.A., as Administrative Agent, as in effect immediately
prior to the Closing Date.

“Fair Market Value” means (a) with respect to any publicly traded security
(other than those set forth in clause (b)) the closing price for such security
on the largest exchange on which such security is traded (or if not traded on an
exchange, then the average of the closing bid and ask prices quoted
over-the-counter) on the date of the determination (as such prices are reported
in The Wall Street Journal (Midwest Edition) or if not so reported, in any
nationally recognized financial journal or newspaper), (b) with respect to Cash,
Cash Equivalents and Commercial Paper, the amounts thereof, and (c) with respect
to any Eligible Collateral (other than those set forth in clauses (a), and (b)),
the price for such Eligible Collateral on the date of calculation obtained from
a generally recognized source approved by the Administrative Agent or the most
recent bid quotation from such approved source (or, if no generally recognized
source exists as to a particular Investment, any other source specified by AXIS
Capital to which the Administrative Agent does not reasonably object). With
respect to any Eligible Collaterals denominated in a currency other than
Dollars, the Dollar equivalent thereof (using a method agreed upon by AXIS
Capital and the Administrative Agent) shall be used for purposes of determining
the Fair Market Value of such Investment.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471-1474 of the Code (including any regulations or
official interpretations thereof).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means the Agent Fee Letter and the Arranger Fee Letters.

“Financial Institution” means the Securities Intermediary or Account Bank, as
applicable, with respect to any Collateral Account.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of AXIS Capital or, with respect to Borrowing
Base Certificates, such officer or any similar authorized person of a Designated
Borrower. Any document delivered hereunder that is signed by a Financial Officer
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of AXIS

 

14



--------------------------------------------------------------------------------

Capital and such Responsible Officer shall be conclusively presumed to have
acted on behalf of AXIS Capital.

“Financial Strength Rating” means with respect to any Insurance Company, the
financial strength rating of such Insurance company as determined by A.M. Best
Company, Inc.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which a Borrower is resident for tax purposes
(including a Person when acting in the capacity of a Fronting Bank). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Obligor” means each Credit Party that is not organized under the laws
of the United States or a state thereof.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronted Letter of Credit” means a Letter of Credit issued by a Fronting Bank in
which the Lenders purchase a risk participation pursuant to Section 2.03.

“Fronting Bank” means (a) in the case of Fronted Letters of Credit, each of Bank
of America and any other Lender who has agreed to issue Letters of Credit or any
successor fronting bank and (b) in the case of Several Letters of Credit, the
Person described in clause (a) who has agreed to act as fronting bank on behalf
of any Participating Bank.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to each Fronting Bank, (i) such Defaulting Lender’s Applicable
Percentage of the outstanding L/C Obligations with respect to Fronted Letters of
Credit of such Fronting Bank other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (ii) if
such Defaulting Lender is a Participating Bank, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations with respect to Several
Letters of Credit as to which such Fronting Bank has fronted for such Defaulting
Lender as a Participating Bank.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“G7 Securities” means any U.S. Dollar and non-U.S. Dollar denominated evidence
of Indebtedness, maturing not more than five years after such time, issued or
guaranteed by any country or an agency thereof which is a member of the G7 and
listed on Schedule 1.01.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

15



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

“Government Debt” means evidence of Indebtedness issued or guaranteed by the
United States Government or any agency thereof.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party or applicant in
respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

“Guarantor” means Axis Capital, Axis Finance and any other Person who shall
execute a Guaranty after the date hereof.

“Guaranty” means a Guaranty in favor of the Administrative Agent and the
Lenders, substantially in the form of Exhibit I.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychiorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hybrid Securities” means any trust preferred security, deferrable interest
subordinated debt security, mandatory convertible debt or other hybrid security
issued by AXIS Capital or any of its Subsidiaries that (i) is accorded equity
treatment by S&P and (ii) by its terms (or by the terms of any security into
which it is convertible for or which it is exchangeable) or upon the happening
of any event or otherwise, does not mature or is not mandatorily redeemable or
subject to any mandatory repurchase requirement at any time on or prior to the
date which is six months after the Maturity Date.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all

 

16



--------------------------------------------------------------------------------

obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (e) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party or applicant in respect of letters of credit and letters of
guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances and (j) obligations in respect of Hybrid
Securities. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor; provided that Indebtedness shall not include (x) trade payables
(including payables under insurance contracts and reinsurance payables) and
accrued expenses, in each case arising in the ordinary course of business,
(y) obligations with respect to Policies and (z) (except to the extent included
as Indebtedness under clause (j) above) Preferred Securities.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Insurance Code” means, with respect to any Insurance Company, the applicable
insurance code or Law (including regulations) of such Insurance Company’s
domicile which governs the licensing of companies who engage in the insurance or
reinsurance business and the issuance of insurance or reinsurance.

“Insurance Company” means any Subsidiary which is subject to the regulation of,
and is required to file statements with, any governmental body, agency or
official in any jurisdiction which regulates insurance and/ or reinsurance
companies or the doing of an insurance and/ or reinsurance business therein.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December and the Maturity Date.

“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or (in the case of any
Eurocurrency Rate Loan) converted to or continued as a Eurocurrency Rate Loan
and ending on the date one week,

 

17



--------------------------------------------------------------------------------

two weeks, or one, two, three or six months thereafter, as selected by a
Borrower in its Loan Notice, or such other period that is twelve months or less
requested by a Borrower and consented to by all the Lenders; provided that:

(i)     any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

(ii)     any Interest Period pertaining to a Eurocurrency Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii)     no Interest Period shall extend beyond the Maturity Date.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including any “short
sale” or any sale of any securities at a time when such securities are not owned
by the Person entering into such sale); (b) the making of any deposit with, or
advance, loan or other extension of credit to, any other Person (including the
purchase of property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such property to such Person), but
excluding any such advance, loan or extension of credit having a term not
exceeding 90 days arising in connection with the sale of inventory or supplies
or other trade credit by such Person in the ordinary course of business; (c) the
entering into of any Guarantee of, or other contingent obligation with respect
to, Indebtedness or other liability of any other Person (excluding any Guarantee
or other contingent obligation arising in the ordinary course of such Person’s
business as a reinsurance company) and (without duplication) any amount
committed to be advanced, lent or extended to such Person; or (d) the entering
into of any Swap Contract.

“Investment Guidelines” means, with respect to any Credit Party or any
Subsidiary, the “Statement of Investment Policy and Objectives” of such Credit
Party or Subsidiary (a) as in effect on, and delivered to the Administrative
Agent on or prior to, the Closing Date or (b) delivered to the Administrative
Agent pursuant to Section 2.13(a), as applicable, in each case as may be changed
from time to time by a resolution duly adopted by the board of directors of such
Credit Party or Subsidiary (or any committee thereof).

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Applicable Issuing Party and the applicable Borrower in respect of
such Letter of Credit.

 

18



--------------------------------------------------------------------------------

“L/C Administrator” means Bank of America’s Letter of Credit Operations located
at One Fleet Way, Scranton, PA 18507, as letter of credit administrator for the
Lenders, together with any replacement L/C Administrator arising under
Section 10.06.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or which
has been refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (a) with respect to any Fronted Letter of Credit, the
Fronting Bank who has issued such Letter of Credit and (b) with respect to a
Several Letter of Credit, each Lender other than a Participating Bank.

“L/C Obligations” means, at any time, the sum, without duplication, of (a) the
Dollar Equivalent of the aggregate amount available to be drawn under all
outstanding Letters of Credit, plus (b) the aggregate unpaid amount of all
Unreimbursed Amounts, including L/C Borrowings, after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by a Borrower of Unreimbursed Amounts. For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.09. For all
purposes of this Agreement, if on any date of determination (i) a Letter of
Credit that is subject to the rules of the ISP has expired by its terms,
(ii) the Applicable Issuing Party shall be closed for the reasons set forth in
Rule 3.14 of the ISP, and (iii) any amount may still be drawn under such Letter
of Credit, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn for the period set forth in, and
subject to the terms of, Rule 3.14 of the ISP as in effect from time to time.
For purposes of determining the L/C Obligations held by any Lender, a Lender
shall be deemed to hold an amount equal to the sum of (a) the aggregate amount
of each Lender’s direct obligation, in all outstanding Several Letters of Credit
(or, if a Participating Bank, its risk participation in Several Letters of
Credit), (b) its risk participation in all outstanding Fronted Letters of
Credit, and (c) its L/C Borrowings. The L/C Obligation of any Borrower shall be
the aggregate amount available to be drawn under all outstanding Letters of
Credit issued for the account of such Borrower plus the aggregate of all
Unreimbursed Amounts owed by such Borrower.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

19



--------------------------------------------------------------------------------

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify AXIS Capital and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder. Letters
of Credit may be issued in Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Applicable Issuing Party.

“Letter of Credit Expiration Date” means the date which is one year after the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
pledge, lien, hypothecation, security interest, charge or other encumbrance or
security arrangement of any nature whatsoever in, on or of such asset, and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset.

“Loan” has the meaning specified in Section 2.01.

“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Issuer Document, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.15
of this Agreement, the Fee Letters, each Guaranty, each Control Agreement and
each Security Agreement.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurocurrency market.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.03.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the FRB.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of AXIS Capital and
its Subsidiaries taken as a whole; (b) the ability of any Credit Party to
perform its obligations under any Loan Document to which it is a party; or
(c) the legality, validity, binding effect or enforceability

 

20



--------------------------------------------------------------------------------

against any Credit Party of any Loan Document to which it is a party or the
rights of or benefits available to the Administrative Agent and/or the Lenders.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Contracts, of any one or
more of AXIS Capital and its Subsidiaries in an aggregate principal amount in
excess of the Threshold Amount. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of any Person in respect
of any Swap Contract shall be the Swap Termination Value at such time.

“Maturity Date” means August 24, 2013; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“MBS (Agency CMOs)” means collateralized mortgage obligations or real estate
mortgage investment conduit pass through securities, in any case issued by the
Federal National Mortgage Association, the Government National Mortgage
Association or the Federal Home Loan Mortgage Corporation.

“MBS (Agency Pass-Throughs)” means any instrument, issued by the Federal
National Mortgage Association, the Government National Mortgage Association or
the Federal Home Loan Mortgage Corporation, that entitles the holder of, or
beneficial owner under, the instrument to the whole or any part of the rights or
entitlements of a mortgagee and any other rights or entitlements in respect of a
pool of mortgages or any money payable by mortgagors under those mortgages in
relation to real estate mortgages, and the money payable to the holder of, or
beneficiary owner under, the instrument is based on actual or scheduled payments
on the underlying mortgages.

“MBS Investments” means (a) MBS (Agency CMOs) which constitute TACs, PACs and
Sequentials (as such terms are defined by Bloomberg Inc.) and shall not include
Support Tranches (as such term is defined by Bloomberg Inc.) and (b) MBS (Agency
Pass-Throughs). The weighted average duration of such MBS Investments shall be
less than or equal to seven years. The maximum weighted average life of any
single MBS Investment shall not exceed 12 years.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, to which AXIS Capital or any ERISA Affiliate makes or is obligated to
make contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

“Multiple Employer Plan” means a Plan within the meaning of Section 4064 of
ERISA which has two or more contributing sponsors (at least one of which one is
AXIS Capital or any ERISA Affiliate) and at least two of whom are not under
common control.

“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.

 

21



--------------------------------------------------------------------------------

“NAIC Approved Bank” means any bank listed on the most current list of banks
approved by the Securities Valuation Office of the NAIC and acting through the
branch so listed.

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit B.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Credit Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“OECD Securities” means any U.S. Dollar and non-U.S. Dollar denominated evidence
of Indebtedness, maturing not more than five years after such time, issued or
guaranteed by the Government of Austria, Belgium, Finland, the Netherlands,
Norway or Switzerland or an agency thereof.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to Loans on any date, the Dollar
Equivalent of the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of Loans, occurring on
such date; and (ii) with respect to any L/C Obligations on any date, the amount
of such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by any Borrower of Unreimbursed Amounts.

 

22



--------------------------------------------------------------------------------

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or the Fronting Bank, as the case may be,
in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in an Alternative Currency, the rate
of interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participating Bank” means, from time to time, with respect to any Several
Letter of Credit, a Lender that is unable to issue such Letter of Credit because
(a) it is unable due to regulatory restrictions or other legal impediments based
on its relationship to the beneficiary, (b) it is not, or has lost its status
as, an NAIC Approved Bank (if such Letter of Credit must be issued by NAIC
Approved Banks), or (c) it does not engage in transactions in the requested
Alternative Currency.

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Permitted Investments” means, with respect to any Credit Party or any
Subsidiary, investments made consistent with, and subject to, the Investment
Guidelines of such Credit Party or such Subsidiary; provided that the aggregate
amount of Permitted Investments with respect to any Credit Party or any
Subsidiary in non-fixed income investments shall not exceed 30% of the aggregate
amount of all Permitted Investments with respect to such Credit Party or such
Subsidiary at any time.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (within the meaning of
Section 3(2) of ERISA) that is either covered by Title IV of ERISA or is subject
to the minimum funding standards under Section 412 of the Code (including a
Multiple Employer Plan but excluding any Multiemployer Plan), maintained for
employees of AXIS Capital or any ERISA Affiliate or any such Plan to which AXIS
Capital or any ERISA Affiliate is required to contribute on behalf of any of its
employees.

“Platform” has the meaning specified in Section 6.02.

“Policies” means all insurance and reinsurance policies, annuity contracts,
guaranteed interest contracts and funding agreements (including riders to any
such policies or contracts, certificates issued with respect to group life
insurance or annuity contracts and any contracts issued in connection with
retirement plans or arrangements) and assumption certificates issued or to be
issued (or filed pending current review by applicable Governmental Authorities)
by any

 

23



--------------------------------------------------------------------------------

Insurance Company and any coinsurance agreements entered into or to be entered
into by an Insurance Company.

“Preferred Securities” means any preferred Equity Interest of AXIS Capital or
any of its Subsidiaries that has preferential rights with respect to dividends
or redemptions or upon liquidation or dissolution of AXIS Capital or such
Subsidiary (as applicable) over shares of common Equity Interests of AXIS
Capital or such Subsidiary (as applicable).

“Private Act” means separate legislation enacted in Bermuda with the intention
that such legislation apply specifically to AXIS Capital, in whole or in part.

“Process Agent” has the meaning specified in Section 10.14(d).

“Public Lender” has the meaning specified in Section 6.02.

“Quarterly Statement” means, as to any Person, the financial statement of such
Person with respect to any fiscal quarter as required to be filed with the
applicable Governmental Authority in such Person’s domicile, together with all
exhibits or schedules filed therewith, prepared in conformity with SAP.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and to issue Several Letters of Credit and the obligations of the
Fronting Banks to issue Fronted Letters of Credit have been terminated pursuant
to Section 8.02, Lenders holding in the aggregate more than 50% of the Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” means any director, the chief executive officer,
president, chief financial officer, treasurer, assistant treasurer or controller
of a Credit Party, provided that, solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of a Credit Party and, solely for purposes of notices given pursuant
to Article II, any other officer or employee of the applicable Credit Party so
designated by any of

 

24



--------------------------------------------------------------------------------

the foregoing officers in a notice to the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Credit Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.

“Restricted Payment” means any dividend or other distribution or return of
Capital (whether in cash, securities or other property) with respect to any
Equity Interests of AXIS Capital or any of its Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the
Applicable Issuing Party under any Letter of Credit denominated in an
Alternative Currency, and (iv) such additional dates as the Administrative
Agent, the L/C Administrator or a Fronting Bank shall determine or the Required
Lenders shall require.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the Applicable Issuing Party, as the
case may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions, or as otherwise
published from time to time.

“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn, or as otherwise published
from time to time, or (ii) (A) an agency of the government of a Sanctioned
Country, (B) an organization controlled by a Sanctioned Country, or (C) a Person
resident in a Sanctioned Country, to the extent subject to a sanctions program
administered by OFAC.

 

25



--------------------------------------------------------------------------------

“SAP” means, as to each Insurance Company, the statutory accounting practices
prescribed or permitted by the Applicable Insurance Regulatory Authority for the
preparation of its financial statements and other reports by insurance
corporations of the same type as such Insurance Company in effect on the date
such statements or reports are to be prepared, except if otherwise notified by
AXIS Capital pursuant to Section 1.03.

“SEC” means the United States Securities and Exchange Commission or any
successor entity.

“Secured L/C Obligations” means, with respect to any Borrower, such Borrower’s
L/C Obligations with respect to Secured Letters of Credit.

“Secured Letter of Credit” means a Letter of Credit issued at the request of a
Borrower which has been designated as a “Secured Letter of Credit” in the
applicable Letter of Credit Application. A Letter of Credit which has been
issued as a Secured Letter of Credit must remain a Secured Letter of Credit so
long as it is outstanding.

“Securities Intermediary” means any “securities intermediary” within the meaning
of Section 8.102(a)(14) of the UCC at which any securities account constituting
a Collateral Account is held, which shall be (a) located in the United States
and (b) reasonably acceptable to the Administrative Agent.

“Security Agreement” means a Security Agreement substantially in the form of
Exhibit J with such changes therein as may be agreed to by the Administrative
Agent and any Borrower which may be entered into from time to time between the
Administrative Agent and such Borrower.

“Several Letter of Credit” means a Letter of Credit issued severally by or on
behalf of the Lenders pursuant to which the Lenders are severally liable to the
beneficiary which shall be substantially in the form of Exhibit E or in such
other form as may be agreed by the applicable Borrower and the L/C
Administrator.

“Singapore Dollars” means the lawful currency of the Republic of Singapore.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or with respect to all Letters of Credit, the L/C Administrator, to be the rate
quoted by the Person acting in such capacity as the spot rate for the purchase
by such Person of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. on the date two
Business Days prior to the date as of which the foreign exchange computation is
made; provided that the Administrative Agent or the L/C Administrator may obtain
such spot rate from another financial institution designated by the
Administrative Agent or the L/C Administrator if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency; and provided further the L/C

 

26



--------------------------------------------------------------------------------

Administrator may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.

“Statutory Statement” means, for any Insurance Company, for any fiscal year of
such Insurance Company, the most recent Annual Statement or Quarterly Statement
(if any) filed with the Applicable Insurance Regulatory Authority, which
Statutory Statements shall be prepared in accordance with SAP.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” means, with respect to AXIS Capital, at any date, any corporation,
limited liability company, partnership, association or other entity the accounts
of which would be consolidated with those of AXIS Capital in AXIS Capital’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity of which securities
or other ownership interests representing more than 50% of the equity or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held by AXIS Capital or one or more subsidiaries of AXIS Capital
or by AXIS Capital and one or more subsidiaries of AXIS Capital.

“Supranational Securities” means any U.S. Dollar and non-U.S. Dollar denominated
evidence of Indebtedness, maturing not more than five years after such time,
issued or guaranteed issued by The International Bank for Reconstruction and
Development (the World Bank), The European Investment Bank, The European Bank
for Reconstruction and Development, The Inter-American Development Bank, Asian
Development Bank or Nordic Investment Bank.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, futures, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and

 

27



--------------------------------------------------------------------------------

termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to- market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).

“Swiss Francs” means the lawful currency of the Swiss Confederation.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“TCA 1997” means the Taxes Consolidation Act 1997 of Ireland.

“Threshold Amount” means $75,000,000.

“Total Funded Debt” means, at any time, all Indebtedness of AXIS Capital and its
Subsidiaries which would at such time be classified in whole or in part as a
liability on the consolidated balance sheet of AXIS Capital in accordance with
GAAP; provided that, for purposes of determining Total Funded Debt, only the
aggregate amount of Hybrid Securities that exceed 15% of the sum of Total Funded
Debt plus Consolidated Net Worth at the time of determination shall be included
as Indebtedness.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transactions” means the execution, delivery and performance by the Credit
Parties of this Agreement and the other Loan Documents, the borrowing of Loans,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type” means with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“UCP” means the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance of a Letter of Credit or, in the case of Letters of Credit
issued to back Reinsurance Agreements, such earlier version thereof as may be
required by the applicable Governmental Authority regulating the beneficiary.

“United States” and “U.S.” mean the United States of America.

 

28



--------------------------------------------------------------------------------

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

“Wholly Owned” means, with respect to any Subsidiary of any Person, that 100% of
the outstanding Equity Interests of such Subsidiary is owned, directly or
indirectly, by such Person.

“Yen” and “¥” mean the lawful currency of Japan.

1.02     Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b)     In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)     Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03     Accounting Terms.  Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to

 

29



--------------------------------------------------------------------------------

this Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the Audited Financial Statements, except as
otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of AXIS Capital and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

(b)     Changes in GAAP. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP or SAP, as the context requires, each as in effect from time to time;
provided that, if AXIS Capital notifies the Administrative Agent that AXIS
Capital requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or SAP, as the case may be,
or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies AXIS Capital that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or SAP, as the case may
be, or in the application thereof, then such provision shall be interpreted on
the basis of GAAP or SAP, as the case may be, as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith. To
enable the ready and consistent determination of compliance with the covenants
set forth in Article VI, AXIS Capital will not change the last day of its fiscal
year from December 31, or the last days of the first three fiscal quarters in
each of its fiscal years from March 31, June 30 and September 30, respectively.

1.04     Rounding.  Any financial ratios required to be maintained by AXIS
Capital pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05     Exchange Rates; Currency Equivalents.

(a)     The Administrative Agent or the L/C Administrator, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies; provided that with respect to Several
Letters of Credit issued in Alternative Currencies, the Spot Rate shall be
determined by the L/C Administrator. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Credit Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent, the L/C Administrator or the issuing
Fronting Bank, as applicable.

 

30



--------------------------------------------------------------------------------

(b)     Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the issuing Fronting Bank, as the case may be.

1.06     Additional Alternative Currencies.

(a)     The Borrowers may from time to time request that Eurocurrency Rate Loans
be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Lenders; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the Fronting Banks.

(b)     Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., 15 Business Days prior to the date of the desired Credit
Extension (or in the case of Fronted Letters of Credit, such earlier time or
date as may be agreed to by the issuing Fronting Bank, in its or their sole
discretion). In the case of any such request pertaining to Eurocurrency Rate
Loans or Several Letters of Credit, the Administrative Agent shall promptly
notify each Lender and the L/C Administrator thereof; and in the case of any
such request pertaining to Fronted Letters of Credit, the Administrative Agent
shall promptly notify the Fronting Banks thereof. Each Lender (in the case of
any such request pertaining to Eurocurrency Rate Loans or Several Letters of
Credit) or the Fronting Banks (in the case of a request pertaining to Fronted
Letters of Credit) shall notify the Administrative Agent, not later than 11:00
a.m., ten Business Days after receipt of such request whether it consents, in
its sole discretion, to the making of Eurocurrency Rate Loans or the issuance of
Letters of Credit, as the case may be, in such requested currency.

(c)     Any failure by a Lender or a Fronting Bank, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or such Fronting Bank,
as the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
all the Lenders consent to making Eurocurrency Rate Loans or issuing Several
Letters of Credit in such requested currency, the Administrative Agent shall so
notify AXIS Capital and such currency shall thereupon be deemed for all purposes
to be an Alternative Currency hereunder for purposes of any Borrowings of
Eurocurrency Rate Loans and issuances of Letters of Credit; and if the
Administrative Agent and the Fronting Bank consent to the issuance of Fronted
Letters of Credit in such requested currency, the Administrative Agent shall so
notify AXIS Capital and such currency shall thereupon be deemed for all purposes
to be an Alternative Currency hereunder for purposes of any Fronted

 

31



--------------------------------------------------------------------------------

Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify AXIS Capital.

1.07     Change of Currency.

(a)     Each obligation of a Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b)     Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro. In the event that any member state of the European Union
withdraws its adoption of the Euro and adopts another currency, the adopted
currency shall not be an Alternative Currency unless it is either an existing
Alternative Currency or is approved in accordance with Section 1.06.

(c)     Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

1.08     Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

1.09     Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

2.01     Loans.   Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Loan”) in Dollars,
Euros and Sterling to AXIS Capital and, upon receipt of all required consents
under Section 2.13, each Designated Borrower,

 

32



--------------------------------------------------------------------------------

from time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations shall not exceed such Lender’s Commitment and (iii) the
aggregate Outstanding Amount of all Loans denominated in Alternative Currencies
plus the stated amount of all outstanding Letters of Credit denominated in
Alternative Currencies shall not exceed the Alternative Currency Sublimit.
Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, each Borrower may borrow under this Section 2.01, prepay
under Section 2.04, and reborrow under this Section 2.01. Loans may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein.

2.02     Borrowings, Conversions and Continuations of Loans.

(a)     Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the applicable
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Euros or Sterling and (iii) on the requested date of any Borrowing of Base Rate
Loans; provided, however, that if the applicable Borrower wishes to request
Eurocurrency Rate Loans having an Interest Period other than one week, two weeks
or one, two, three or six months in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) four Business Days prior to the requested
date of such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Dollars, or (ii) five Business Days (or six Business days in the
case of a Special Notice Currency) prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Euros or Sterling whereupon the Administrative Agent shall give prompt notice to
the Lenders of such request and determine whether the requested Interest Period
is acceptable to all of them. Not later than 11:00 a.m., (i) three Business Days
before the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Dollars, or (ii) four Business Days (or
five Business days in the case of a Special Notice Currency) prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Euros or Sterling the Administrative Agent shall
notify the applicable Borrower (which notice may be by telephone) whether or not
the requested Interest Period has been consented to by all the Lenders. Each
telephonic notice by a Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
applicable Borrower. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of

 

33



--------------------------------------------------------------------------------

$500,000 or a whole multiple of $100,000 in excess thereof. Each Loan Notice
(whether telephonic or written) shall specify (i) whether such Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto, (vi) the currency of the Loans to be borrowed, and (vii) if
applicable, the Designated Borrower. If a Borrower fails to specify a currency
in a Loan Notice requesting a Borrowing, then the Loans so requested shall be
made in Dollars. If a Borrower fails to specify a Type of Loan in a Loan Notice
or fails to give a timely notice requesting a conversion or continuation, then
the applicable Loans shall be made as, or converted to, Base Rate Loans;
provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month. Any automatic conversion to Base Rate Loans shall
be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If a Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month. No Loan may be converted into or
continued as a Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Loan and reborrowed in the other
currency.

(b)     Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the applicable Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Loans denominated in a currency other than Dollars, in
each case as described in the preceding subsection. In the case of a Borrowing,
each Lender shall make the amount of its Loan available to the Administrative
Agent in Same Day Funds at the Administrative Agent’s Office for the applicable
currency not later than 1:00 p.m., in the case of any Loan denominated in
Dollars, and not later than the Applicable Time specified by the Administrative
Agent in the case of any Loan in an Alternative Currency, in each case on the
Business Day specified in the applicable Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the applicable Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of such Borrower
on the books of Bank of America with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by such Borrower;
provided, however, that if, on the date the Loan Notice with respect to such
Borrowing denominated in Dollars is given by a Borrower, there are L/C
Borrowings of such Borrower outstanding, then the proceeds of such Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and,
second, shall be made available to such Borrower as provided above. Each Lender
may, at its option, make any Loan available to any Borrower that is a Foreign
Obligor by causing any foreign or domestic branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of such Borrower to repay such Loan in accordance with the terms of
this Agreement and such

 

34



--------------------------------------------------------------------------------

branch or Affiliate shall not have any voting rights hereunder which rights
shall remain with such Lender.

(c)     Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

(d)     The Administrative Agent shall promptly notify AXIS Capital and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify AXIS Capital and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.

(e)     After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than three Interest Periods in effect with respect to Loans.

2.03     Letters of Credit.

(a)     The Letter of Credit Commitment.

(i)     Subject to the terms and conditions set forth herein, (A) each Fronting
Bank agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the Availability
Period, to issue Fronted Letters of Credit denominated in Dollars or one or more
Alternative Currencies for the account of each Borrower, and to amend or extend
Fronted Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Fronted Letters of Credit; and
the Lenders severally agree to participate in Fronted Letters of Credit issued
for the account of such Borrower and any drawings thereunder; (B) each Lender
severally agrees, (1) from time to time on any Business Day during the
Availability Period, to issue, extend and renew in such Lender’s Applicable
Percentage, Several Letters of Credit denominated in Dollars or one or more
Alternative Currencies at the request of and for the account of each Borrower,
in accordance with subsection (b) below (except such Letters of Credit as to
which it has advised that it is a Participating Bank), and (2) to honor its
Applicable Percentage of drawings under the Several Letters of Credit and each
Fronting Bank who has agreed to front for a Participating Bank under Several
Letters of Credit hereby agrees that it shall be severally (and not jointly)
liable for an amount equal to its Applicable Percentage plus such Participating
Bank’s Applicable Percentage under each Several Letter of Credit and each
Participating Bank hereby agrees to purchase a risk participation in the
obligations of the relevant Fronting Bank under any such

 

35



--------------------------------------------------------------------------------

Several Letter of Credit in an amount equal to such Participating Bank’s
Applicable Percentage; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (w) the Total Outstandings shall
not exceed the Aggregate Commitments, (x) the aggregate Outstanding Amount of
the Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations shall not exceed such Lender’s
Commitment, (y) the Secured L/C Obligations of a Borrower shall not exceed such
Borrower’s Borrowing Base, and (z) the stated amount of all Letters of Credit
denominated in an Alternative Currency plus the aggregate outstanding principal
amount of Loans denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit. Each request by a Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by such
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrowers’ ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrowers may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

(ii)     The Applicable Issuing Party shall not issue any Letter of Credit, if:

(A)     subject to Section 2.03(b)(iii), the expiry date of the requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, (or, (1) in the case of Letters of Credit denominated in Canadian
Dollars, thirteen months and (2) in the case of Letters of Credit denominated in
Australian Dollars, twenty-four months, in each case solely if necessary for
regulatory purposes) unless the Required Lenders have approved such expiry date;
or

(B)     the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(C)     if the Borrower requesting such Letter of Credit is an Irish company,
the beneficiary of such Letter of Credit is neither habitually resident in
Ireland nor has a place of establishment in Ireland.

(iii)     An L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A)     any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing the Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for

 

36



--------------------------------------------------------------------------------

which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which an
Issuing Party in good faith deems material to it;

(B)     the issuance of the Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally (it being
acknowledged by the L/C Issuer that issuance of Letters of Credit for purposes
of supporting reinsurance and insurance obligations or to meet insurance
regulatory requirements would not violate any policy);

(C)     except as otherwise agreed by the Administrative Agent and the
Applicable Issuing Party, the Letter of Credit is in an initial stated amount
less than $100,000;

(D)     such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency or, after giving effect to such issuance the
Dollar Equivalent of the stated amount of all Letters of Credit denominated in
an Alternative Currency plus the aggregate principal amount of all Loans
denominated in Alternative Currencies would exceed the Alternative Currency
Sublimit;

(E)     in the case of a Several Letter of Credit, (1) such Letter of Credit is
not substantially in the form of Exhibit E (provided that the Applicable Issuing
Party can and will agree to reasonable changes to such form, not adverse to
interests of the Lenders, necessary to satisfy any then applicable requirements
of the applicable insurance regulators) and (2) any Lender has advised the L/C
Administrator that it must be a Participating Bank with respect to such Several
Letter of Credit unless such Lender has entered into an agreement with a
Fronting Bank to front for such Lender under such Letter of Credit;

(F)     any Lender is at that time a Defaulting Lender, unless, in the case of a
Fronted Letter of Credit or a Several Letter of Credit as to which such
Defaulting Bank is a Participating Bank, the Fronting Bank (x) has entered into
arrangements, including the delivery of Cash Collateral, satisfactory to the
Fronting Bank (in its sole discretion) with such Lender or (y) has received Cash
Collateral from (or entered into other arrangements satisfactory to the Fronting
Bank in its sole discretion with) AXIS Capital to eliminate the Fronting Bank’s
actual or potential Fronting Exposure (after giving effect to Section 2.16
(a)(iv)) with respect to the Defaulting Lender arising from either the Letter of
Credit then proposed to be issued or that Fronted Letter of Credit and all other
L/C Obligations (including as Fronting Bank for a Participating Bank) as to
which the Fronting Bank has actual or potential Fronting Exposure, as it may
elect in its sole discretion; or

(G)     the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.

 

37



--------------------------------------------------------------------------------

(iv)     The Applicable Issuing Party shall not amend any Letter of Credit if
(A) the Applicable Issuing Party would not be permitted at such time to issue
the Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

(v)     The L/C Administrator is hereby authorized to execute and deliver each
Several Letter of Credit and each amendment to a Several Letter of Credit on
behalf of each Lender (unless such Lender has advised the L/C Administrator that
it is a Participating Bank). The L/C Administrator shall use the Applicable
Percentage of an L/C Issuer under each Several Letter of Credit provided that
the applicable Fronting Bank for such Participating Lender shall be severally
(and not jointly) liable for an amount equal to its Applicable Percentage plus
the Applicable Percentage of each Participating Bank. The LC Administrator shall
not amend any Several Letter of Credit to change the “Commitment shares” of a
Lender or add or delete a Lender liable thereunder unless such amendment is done
in connection with an assignment in accordance with Section 10.06, a change in
the Lenders and/or the Applicable Percentages as a result of any increase in the
Aggregate Commitments pursuant to Section 2.14 or any other addition or
replacement of a Lender in accordance with the terms of this Agreement or a
change in status of a Lender as a Participating Bank. Fees owed by any
Participating Bank to the applicable Fronting Bank pursuant to Section 2.03(i)
shall accrue for the account of such Participating Bank only during such period
as such Lender is a Participating Bank with respect to any such Several Letter
of Credit. Each Lender hereby irrevocably constitutes and appoints the L/C
Administrator its true and lawful attorney-in-fact for and on behalf of such
Lender with full power of substitution and revocation in its own name or in the
name of the L/C Administrator to issue, execute and deliver, as the case may be,
each Several Letter of Credit and each amendment to a Several Letter of Credit
and to carry out the purposes of this Agreement with respect to Several Letters
of Credit. Upon request, each Lender shall execute such powers of attorney or
other documents as any beneficiary of any Several Letter of Credit may
reasonably request to evidence the authority of the L/C Administrator to execute
and deliver such Several Letter of Credit and any amendment or other
modification thereto on behalf of the Lenders.

(vi)     The Applicable Issuing Party shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the Applicable Issuing Party shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by the Applicable Issuing Party in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included the Fronting Bank and
the L/C Administrator with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the Fronting Bank and the L/C
Administrator.

(b)     Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

38



--------------------------------------------------------------------------------

(i)     Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the applicable Borrower delivered to (x) a Fronting Bank, in
the case of Fronted Letters of Credit and (y) the L/C Administrator, in the case
of Several Letters of Credit (with a copy in each case to the Administrative
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of the applicable Borrower. Such Letter of
Credit Application must be received by the Applicable Issuing Party and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the Applicable Issuing
Party may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the Applicable
Issuing Party: (A) the name of the account party, which shall be the applicable
Borrower, (B) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (C) the amount and currency thereof; (D) the
expiry date thereof (which shall be the earlier of the date which is twelve
months from the date of issuance (or, (1) in the case of Letters of Credit
denominated in Canadian Dollars, thirteen months and (2) in the case of Letters
of Credit denominated in Australian Dollars, twenty-four months, in each case
solely if necessary for regulatory purposes) or the Letter of Credit Expiration
Date); (E) the name and address of the beneficiary thereof; (F) the documents to
be presented by such beneficiary in case of any drawing thereunder; (G) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (H) the purpose and nature of the requested Letter of
Credit; (I) whether such Letter of Credit shall be an Auto-Extension Letter of
Credit; (J) whether such Letter of Credit is to be a Fronted Letter of Credit or
a Several Letter of Credit; and, in the case of Several Letters of Credit, in
the event a Lender advises the L/C Administrator that such Lender is a
Participating Bank, such Participating Bank’s Applicable Percentage of such
Several Letter of Credit will be issued by the applicable Fronting Bank);
(K) whether such Letter of Credit will be a Secured Letter of Credit;
(L) whether such Letter of Credit shall be issued under the rules of the ISP or
the UCP; and (M) such other matters as the Applicable Issuing Party may require.
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the Applicable Issuing Party (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the Applicable
Issuing Party may require. Additionally, the applicable Borrower shall furnish
to the Applicable Issuing Party and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, as the Applicable Issuing Party or the Administrative Agent may
reasonably require.

(ii)     Promptly after receipt of any Letter of Credit Application, the
Applicable Issuing Party will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from the applicable Borrower and, if not, the
Applicable Issuing Party will provide the Administrative Agent with a copy
thereof. Unless the Applicable Issuing Party has received written notice from
any Lender, the Administrative Agent or the applicable Borrower, at least one
Business Day prior to the requested date of issuance

 

39



--------------------------------------------------------------------------------

or amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the Applicable Issuing Party shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the Applicable Issuing Party’s usual and customary
business practices. Immediately upon the issuance of each Fronted Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the issuing Fronting Bank a risk
participation in such Fronted Letter of Credit in an amount equal to the product
of such Lender’s Applicable Percentage times the amount of such Letter of Credit
and immediately upon the issuance of a Several Letter of Credit in which a
Fronting Bank has “fronted” for a Participating Bank, each Participating Bank
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
without recourse or warranty, purchase from the issuing Fronting Bank a risk
participation in such Several Letter of Credit in an amount equal to the product
of such Lender’s Applicable Percentage times the amount of such Several Letter
of Credit.

(iii)     If the applicable Borrower so requests in any applicable Letter of
Credit Application, the Applicable Issuing Party may, in its sole discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the Applicable Issuing Party to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the Applicable Issuing Party, the
applicable Borrower shall not be required to make a specific request to the
Applicable Issuing Party for any such extension. Once an Auto-Extension Letter
of Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) the Applicable Issuing Party to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the Applicable Issuing Party
shall not permit any such extension if (A) the Applicable Issuing Party has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the applicable Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied, and
in each such case directing the Applicable Issuing Party not to permit such
extension.

(iv)     Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the Applicable Issuing Party will also deliver to the
applicable Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

 

40



--------------------------------------------------------------------------------

  (c)

Drawings and Reimbursements; Funding of Participations.

(i)     Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit (a “Drawing Request”), the Applicable
Issuing Party shall notify the applicable Borrower and the Administrative Agent
of the receipt of such Drawing Request and of the date the Applicable Issuing
Party will honor such request (each such date, an “Honor Date”). Not later than
10:00 a.m. on such Honor Date in the case of Letters of Credit to be reimbursed
in Dollars or the Applicable Time on the Honor Date with respect to Letters of
Credit to be reimbursed in an Alternative Currency, the applicable Borrower
shall reimburse the respective L/C Issuers through the Administrative Agent in
Same Day Funds the amount of the Drawing Request. In the case of a Fronted
Letter of Credit denominated in an Alternative Currency, the applicable Borrower
shall reimburse the applicable Fronting Bank through the Administrative Agent in
such Alternative Currency, unless (A) the applicable Fronting Bank (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, such Borrower shall have notified the applicable Fronting Bank promptly
following receipt of notice of drawing that such Borrower will reimburse the
applicable Fronting Bank in Dollars. In the case of a Several Letter of Credit
denominated in an Alternative Currency, the applicable Borrower shall reimburse
the respective L/C Issuers issuing such Several Letter of Credit through the
Administrative Agent in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the Administrative Agent shall notify the applicable Borrower of the
Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. To the extent that Same Day Funds are received by the
Administrative Agent from the applicable Borrower prior to 10:00 a.m. (or the
Applicable Time in the case of any Letter of Credit to be reimbursed in an
Alternative Currency) on the Honor Date, the Administrative Agent shall remit
the funds so received to the Applicable Issuing Party. Any notice given by the
Applicable Issuing Party or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii)     With respect to any Drawing Request, if Same Day Funds are not received
by the Administrative Agent from the applicable Borrower prior to 11:00 a.m. (or
the Applicable Time in the case of any Letter of Credit to be reimbursed in an
Alternative Currency) on the Honor Date in the amount of such Drawing Request,
the Administrative Agent shall promptly notify each Lender of such Drawing
Request, the amount of the unreimbursed drawing (the “Unreimbursed Amount”) and
such Lender’s Applicable Percentage of such Unreimbursed Amount. If such
Unreimbursed Amount relates to a Letter of Credit issued in an Alternative
Currency, such Unreimbursed Amount shall be the Dollar Equivalent (as calculated
by the Administrative Agent using the Spot Rate) of the Drawing Request. Each
Lender shall make funds available in Dollars to the Administrative Agent for the
account of the Applicable Issuing Party at the Administrative Agent’s Office in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in

 

41



--------------------------------------------------------------------------------

such notice by the Administrative Agent (the “L/C Advance Date”). The
Administrative Agent shall remit the funds so received to the Applicable Issuing
Party. To the extent that Same Day Funds are received by the Administrative
Agent from the Lenders (or the Fronting Bank on behalf of a Participating Bank)
with respect to a Several Letter of Credit prior to 2:00 p.m. on the L/C Advance
Date, the Administrative Agent shall notify the L/C Administrator and the L/C
Administrator shall promptly make such funds available to the beneficiary of
such Several Letter of Credit on such date. To the extent that the L/C
Administrator has not delivered funds to any beneficiary of a Several Letter of
Credit on behalf of a Lender on the L/C Advance Date, if Same Day Funds are
received by the Administrative Agent from such Lender: (i) after 2:00 p.m. on
the L/C Advance Date, the L/C Administrator shall make such funds available to
such beneficiary on the next Business Day; (ii) prior to 2:00 p.m. on any
Business Day after the L/C Advance Date, the L/C Administrator shall make those
funds available to such beneficiary on such Business Day; and (iii) after 2:00
p.m. on any Business Day after the L/C Advance Date, the L/C Administrator shall
make those funds available to such beneficiary on the next Business Day
following such Business Day.

(iii) Unless the Administrative Agent or L/C Administrator receives notice from
a Lender prior to any L/C Advance Date with respect to a Several Letter of
Credit that such Lender will not make available as and when required hereunder
to the Administrative Agent the amount of such Lender’s L/C Advance on such L/C
Advance Date, the Administrative Agent and the L/C Administrator may assume that
such Lender has made such amount available to the Administrative Agent in Same
Day Funds on the L/C Advance Date and the L/C Administrator may (but shall not
be required), in reliance upon such assumption, make available to the
beneficiary of the related Several Letter of Credit on such date such Lender’s
L/C Advance.

(iv) With respect to any Unreimbursed Amount, the applicable Borrower shall be
deemed to have incurred an L/C Advance in the Dollar Equivalent of the
Unreimbursed Amount from (x) in the case of Fronted Letters of Credit, the
issuing Fronting Bank and (y) in the case of Several Letters of Credit, from the
Lenders to the extent that they have provided funds with respect to such Several
Letter of Credit pursuant to Section 2.03(c)(ii), from the Fronting Bank to the
extent it has made funds available on behalf of a Participating Bank or from the
L/C Administrator to the extent it has made funds available on behalf of a
Lender pursuant to Section 2.03(c)(iii). L/C Advances shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate.
Each Lender’s or Participating Bank’s payment to the Administrative Agent for
the account of a Fronting Bank pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Advance and shall constitute
an L/C Advance from such Lender in satisfaction of its participation obligation
under this Section 2.03. Any payment by a Borrower in respect of such L/C
Advance shall be made to the Administrative Agent and upon receipt applied by
the Administrative Agent in accordance with Section 2.03(d).

(v) Until each Lender funds its L/C Advance pursuant to this Section 2.03(c) to
reimburse a Fronting Bank (or the L/C Administrator pursuant to Section

 

42



--------------------------------------------------------------------------------

2.03(c)(iii)) for any amount drawn under any Letter of Credit, interest in
respect of such Lender’s Applicable Percentage of such Unreimbursed Amount shall
be solely for the account of the relevant Fronting Bank or the L/C
Administrator, as applicable.

(vi)     Each Lender’s obligation to make L/C Advances to reimburse the relevant
issuing Fronting Bank (or the L/C Administrator pursuant to
Section 2.03(c)(iii)) for amounts drawn under Letters of Credit, as contemplated
by this Section 2.03(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the
Administrative Agent, any Fronting Bank, the L/C Administrator, any Lender, any
Borrower, any beneficiary named in any Letter of Credit, any transferee of any
Letter of Credit (or any Persons for whom any such transferring may be acting)
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default, (C) any lack of validity or enforceability of such Letter of
Credit, this Agreement or any other Loan Document, (D) any draft, certificate or
any other document presented under any Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect, (E) the surrender or impairment of
any security for the performance or observance of any of the terms of the Loan
Documents, (F) any matter or event set forth in Section 2.03(b)(i), or (G) any
other occurrence, event or condition, whether or not similar to any of the
foregoing. No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the applicable Borrower to reimburse the respective L/C
Issuers for the amount of any payment made by the respective L/C Issuers under
any Letter of Credit, together with interest as provided herein.

(vii)     If any Lender fails to make available to the Administrative Agent for
the account of a Fronting Bank or the L/C Administrator any amount required to
be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such Fronting Bank
or the L/C Administrator, as the case may be, shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such Fronting Bank or
the L/C Administrator, as the case may be, at a rate per annum equal to the
Federal Funds Rate, plus any administrative, processing or similar fees
customarily charged by the Fronting Bank or the L/C Administrator in connection
with the foregoing. A certificate of such Fronting Bank or the L/C
Administrator, as the case may be, submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vii) shall be conclusive absent manifest error.

 

  (d)

Repayment of Participations.

 

(i)     At any time after the Applicable Issuing Party has made a payment under
any Letter of Credit and has received from any Lender such Lender’s L/C Advance
in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives any payment in respect of the related Unreimbursed

 

43



--------------------------------------------------------------------------------

Amount or interest thereon (whether directly from a Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Applicable
Percentage thereof in the same funds as those received by the Administrative
Agent.

(ii)     If any payment received by the Administrative Agent pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the applicable Fronting Bank or the L/C Administrator in its discretion), each
Lender shall pay to the Administrative Agent for the account of such Fronting
Bank or L/C Administrator its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e)     Obligations Absolute. The obligation of a Borrower to reimburse the
respective L/C Issuers for each drawing under each Letter of Credit as to each
Letter of Credit issued for its account and to repay each related L/C Borrowing
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i)       any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)      the existence of any claim, counterclaim, setoff, defense or other
right that AXIS Capital or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the Applicable
Issuing Party or any L/C Issuer or any other Person, whether in connection with
this Agreement, the transactions contemplated hereby or by such Letter of Credit
or any agreement or instrument relating thereto, or any unrelated transaction;

(iii)     any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)     any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to any Borrower or in the
relevant currency markets generally;

(v)      any payment by the Applicable Issuing Party under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Applicable
Issuing Party under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-

 

44



--------------------------------------------------------------------------------

possession, assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or

(vi)     any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, AXIS Capital or any
Subsidiary.

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the applicable Borrower’s instructions or other
irregularity, the applicable Borrower will immediately notify the Applicable
Issuing Party. The applicable Borrower shall be conclusively deemed to have
waived any such claim against the Applicable Issuing Party and its
correspondents unless such notice is given as aforesaid.

(f)     Role of Applicable Issuing Party. Each Lender and each Borrower agree
that, in paying any drawing under a Letter of Credit, the Applicable Issuing
Party shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the Applicable Issuing Parties, the Lenders, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of an Applicable Issuing Party shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude such Borrower pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Applicable Issuing Parties, the Lenders, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of an Applicable Issuing Party shall be liable or responsible for any of the
matters described in clauses (i) through (iv) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
applicable Borrower may have a claim against the Applicable Issuing Party and/or
the Lenders, and the Applicable Issuing Party and/or the Lenders may be liable
to the applicable Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by the
applicable Borrower which the applicable Borrower proves were caused by the
Applicable Issuing Party’s and/or a Lender’s willful misconduct or gross
negligence or the Applicable Issuing Party’s and/or a Lender’s willful failure
to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the Applicable Issuing Party may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and neither the
Applicable Issuing Party nor any Lender

 

45



--------------------------------------------------------------------------------

shall be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

(g)     Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Applicable Issuing Party and the applicable Borrower when a Letter of Credit is
issued, the rules of the ISP shall apply unless, for regulatory purposes, the
rules of the UCP must apply.

(h)     Letter of Credit Fees. The applicable Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage in Dollars, a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to the Applicable Rate times the Dollar
Equivalent of the daily amount available to be drawn under such Letter of
Credit; provided, however, any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to each
Fronting Bank pursuant to this Section 2.03 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.16(a)(iv), with the balance of such fee,
if any, payable to the issuing Fronting Bank for its own account. For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.08. Letter of Credit Fees shall be (i) due and payable on the tenth
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.

(i)     Fronting Fee and Documentary and Processing Charges Payable to Fronting
Bank.

  (i)     Each Borrower shall pay directly to each Fronting Bank for its own
account in Dollars a fronting fee with respect to each Fronted Letter of Credit
issued for the account of such Borrower by such Fronting Bank, at the rate per
annum agreed to between AXIS Capital and such Fronting Bank, computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit shall be (i) due and payable on the tenth Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears, it being understood that each Fronting Bank will invoice each
Borrower directly for amounts due under this Section 2.03(i). For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with

 

46



--------------------------------------------------------------------------------

Section 1.09. In addition, each Borrower shall pay directly to the Applicable
Issuing Party for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the Fronting Bank relating to letters of credit as from time to time
in effect. Such fees are due and payable on demand and are nonrefundable.

(ii)     Each Participating Bank with respect to a Several Letter of Credit
shall pay to the applicable Fronting Bank a fronting fee (the “Several L/C
Fronting Fee”) computed on the risk participation purchased by such
Participating Bank from such Fronting Bank with respect to such Several Letter
of Credit at the rate per annum specified under subclause (i) above. Unless
otherwise agreed between such Participating Bank, the Fronting Bank and the
Administrative Agent, the Several L/C Fronting Fee shall be paid quarterly in
arrears and each Fronting Bank will invoice the Participating Banks for any
Several L/C Fronting Fees owed to it.

(j)     Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

  2.04     Prepayments.

(a)     Each Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurocurrency Rate Loans denominated in Dollars,
(B) four Business Days (or five, in the case of prepayment of Loans denominated
in Special Notice Currencies) prior to any date of prepayment of Eurocurrency
Rate Loans denominated in Alternative Currencies, and (C) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans
denominated in Dollars shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; (iii) any prepayment of Eurocurrency
Rate Loans denominated in Alternative Currencies shall be in a minimum principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(iv) any prepayment of Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by a Borrower,
such Borrower shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein. Any
prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the Loans of
the Lenders in accordance with their respective Applicable Percentages.

(b)     If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, AXIS Capital shall immediately (or shall
cause one or more

 

47



--------------------------------------------------------------------------------

Designated Borrowers to) prepay Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
AXIS Capital shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.04(b) unless after the prepayment in full of the
Loans the Total Outstandings exceed the Aggregate Commitments then in effect.

(c)     If the Administrative Agent notifies AXIS Capital at any time that the
Outstanding Amount of all Credit Extensions denominated in Alternative
Currencies at such time exceeds an amount equal to 105% of the Alternative
Currency Sublimit then in effect, then, within two Business Days after receipt
of such notice, AXIS Capital shall (or shall cause one or more Designated
Borrowers to) prepay Loans denominated in Alternative Currencies in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of payment
to an amount not to exceed 100% of the Alternative Currency Sublimit then in
effect or Cash Collateralize the L/C Obligations in an amount equal to such
excess.

(d)     Upon the request of AXIS Capital made within two Business Days following
any Revaluation Date, the Administrative Agent will, so long as no Default then
exists, release Cash Collateral to AXIS Capital or the applicable Designated
Borrower, as the case may be, to the extent that such Cash Collateral is no
longer required pursuant to Section 2.04(b), (c) or (d) as applicable.

(e)     The Administrative Agent or the Applicable Issuing Party may, at any
time and from time to time after the initial deposit of Cash Collateral pursuant
to Section 2.04(b), (c) or (d) request additional Cash Collateral to the extent
the amount of Cash Collateral provided pursuant thereto is no longer sufficient
due to exchange rate fluctuations.

(f)     On the Letter of Credit Expiration Date or, if earlier, the date the
Obligations are accelerated pursuant to Section 8.02, and until the final
expiration date of any Letter of Credit which was not issued as a Secured Letter
of Credit (each, an “Unsecured Letter of Credit”) and thereafter so long as any
L/C Obligations with respect to such Unsecured Letters of Credit are
outstanding, AXIS Capital shall (or shall cause the applicable Designated
Borrowers to), Cash Collateralize with Cash and Cash Equivalents the L/C
Obligations in respect of Unsecured Letters of Credit of such Borrower in an
amount equal to the Dollar Equivalent of 105% of the outstanding L/C Obligations
with respect to such Unsecured Letters of Credit.

2.05     Termination or Reduction of Commitments. AXIS Capital may, upon notice
to the Administrative Agent, terminate the Aggregate Commitments, or from time
to time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) AXIS Capital shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Alternative Currency Sublimit exceeds the amount of
the Aggregate Commitments, the Alternative Currency Sublimit shall be
automatically reduced by the amount of such excess. The

 

48



--------------------------------------------------------------------------------

Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments. The amount of any such
Aggregate Commitment reduction shall not be applied to the Alternative Currency
Sublimit unless otherwise specified by AXIS Capital. Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.

2.06     Repayment of Loans. Each Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of its Loans outstanding on such
date.

2.07     Interest.

(a)     Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate plus (in the case of a Eurocurrency
Rate Loan of any Lender which is lent from a Lending Office in the United
Kingdom or a Participating Member State) the Mandatory Cost; and (ii) each Base
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate.

(b)     (i)  If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)     If any amount (other than principal of any Loan) payable by a Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii)     Upon the request of the Required Lenders, while any Event of Default
exists, each Borrower shall pay interest on the principal amount of all its
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv)     Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c)     Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

49



--------------------------------------------------------------------------------

2.08     Fees.   In addition to certain fees described in subsections (h) and
(i) of Section 2.03:

(a)     Commitment Fee. AXIS Capital shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee in Dollars equal to the Applicable Rate times the actual daily
amount by which the Aggregate Commitments exceed the sum of (i) the Outstanding
Amount of Loans and (ii) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.16. The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the tenth Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period. The commitment
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(b)     Other Fees. (i) AXIS Capital shall pay to the Arrangers, the Fronting
Banks and the Administrative Agent for their own respective accounts fees, in
Dollars, in the amounts and at the times specified in the applicable Fee Letter.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

(ii)     AXIS Capital shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.09     Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year), or, in the case of interest in respect
of Loans denominated in Alternative Currencies as to which market practice
differs from the foregoing, in accordance with such market practice. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid; provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.11(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

2.10     Evidence of Debt.

(a)     The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit

 

50



--------------------------------------------------------------------------------

Extensions made by the Lenders to the Borrowers and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrowers hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent,
each Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b)     In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.

2.11     Payments Generally; Administrative Agent’s Clawback.

(a)     General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder (i) in the case of
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, (ii) in the case of Fronted Letters of Credit, to
the Administrative Agent, for the account of the issuing Fronting Bank, at the
applicable Administrative Agent’s Office in such Alternative Currency and in
Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein and (iii) in the case of
Several Letters of Credit, to the Administrative Agent, for the account of the
Lenders who have issued such Letter of Credit in each case at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent (i) after 2:00 p.m., in the

 

51



--------------------------------------------------------------------------------

case of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by any Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b)     (i)  Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(ii)     Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Fronting Bank hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such Fronting Bank, as the case may be,
the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or such Fronting Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Fronting Bank, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal

 

52



--------------------------------------------------------------------------------

Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)     Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)     Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund Several Letters of Credit, to purchase participations in
Letters of Credit and to make payments pursuant to Section 10.04(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any Several
Letter of Credit, to purchase a participation in any Letter of Credit or to make
any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to fund a Several Letter of Credit, to purchase its participation
in a Letter of Credit or make its payment under Section 10.04(c).

(e)     Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.12     Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or in L/C Obligations
held by it resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Loans or L/C Obligations and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and participations or subparticipations in L/C Obligations of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Total
Outstandings and other amounts owing them, provided that:

(i)     if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

53



--------------------------------------------------------------------------------

(ii)     the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of a Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than an assignment to AXIS Capital or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

2.13     Designated Borrowers.

(a)     Effective as of the date hereof each of AXIS Specialty, AXIS Re and AXIS
Specialty Europe shall be a “Designated Borrower” hereunder and may receive
Loans and have Letters of Credit issued for its account on the terms and
conditions set forth in this Agreement.

(b)     AXIS Capital may at any time, upon not less than 10 Business Days’
notice from AXIS Capital to the Administrative Agent (or, with respect to the
Specified Entities identified below, such shorter period as may be agreed by the
Administrative Agent in its sole discretion), designate any additional
Subsidiary of AXIS Capital (an “Applicant Borrower”) as a Designated Borrower to
request Letters of Credit and receive Loans hereunder by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Lender) a duly executed notice and agreement in substantially the form of
Exhibit F (a “Designated Borrower Request and Assumption Agreement”). The
parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to utilize the credit facilities provided for herein the
Administrative Agent and the Lenders shall have received such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information, in form, content and scope reasonably satisfactory to the
Administrative Agent, as may be required by the Administrative Agent or the
Required Lenders in their sole discretion, and Notes signed by such new
Borrowers to the extent any Lenders so require. If the Administrative Agent and
the Lenders (or, in the case of Applicant Borrowers organized under the Laws of
the United States or a state thereof or Bermuda, the Required Lenders) agree
that an Applicant Borrower shall be entitled to Letters of Credit and receive
Loans hereunder, then promptly following receipt of all such requested
resolutions, incumbency certificates, opinions of counsel and other documents or
information, the Administrative Agent shall send a notice in substantially the
form of Exhibit G (a “Designated Borrower Notice”) to AXIS Capital and the
Lenders specifying the effective date upon which the Applicant Borrower shall
constitute a Designated Borrower for purposes hereof, whereupon each of the
Lenders agrees to permit such Designated Borrower to request Letters of Credit
and receive Loans hereunder, on the terms and conditions set forth herein, and
each of the parties agrees that such Designated Borrower otherwise shall be a
Borrower for all purposes of this Agreement; provided that no Loan Notice or
Letter of Credit Application may be submitted by or on behalf of such

 

54



--------------------------------------------------------------------------------

Designated Borrower until the date five Business Days after such effective date;
and provided further, that effective as of the date hereof, the Required Lenders
agree that each of the following Subsidiaries may become a “Designated Borrower”
pursuant hereto (subject to satisfaction of the other conditions set forth in
this Section 2.13) without any requirement of further written consent from the
Required Lenders: AXIS Reinsurance, AXIS Specialty Insurance, AXIS Surplus and
AXIS Insurance (collectively, the “Specified Entities”).

(c)     The Obligations of AXIS Capital (except as otherwise provided herein or
in another Loan Document) and the Obligations of each Designated Borrower shall
be several in nature and no Designated Borrower will be liable for the
Obligations of another Borrower.

(d)     Each Subsidiary of AXIS Capital that is or becomes a “Designated
Borrower” pursuant to this Section 2.13 hereby irrevocably appoints AXIS Capital
as its agent for all purposes relevant to this Agreement and each of the other
Loan Documents, including (i) the giving and receipt of notices, (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) the receipt of the
proceeds of any Loans made by the Lenders to any such Designated Borrower
hereunder. Any acknowledgment, consent, direction, certification or other action
which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by AXIS Capital, whether or not any such other Borrower
joins therein. Any notice, demand, consent, acknowledgement, direction,
certification or other communication delivered to AXIS Capital in accordance
with the terms of this Agreement shall be deemed to have been delivered to each
Designated Borrower.

(e)     AXIS Capital may from time to time, upon not less than 5 Business Days’
notice from AXIS Capital to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no Letters of
Credit issued for the account of such Designated Borrower, and there are no
outstanding Loans payable by such Designated Borrower, or other amounts payable
by such Designated Borrower on account of any Loans made to it, as of the
effective date of such termination. The Administrative Agent will promptly
notify the Lenders of any such termination of a Designated Borrower’s status.

2.14     Increase in Commitments.

(a)     Request for Increases to Commitments. AXIS Capital shall have the right
at any time prior to the date that is 30 days prior to the Maturity Date to
increase the aggregate Commitments hereunder by an amount (for all such
requests) not exceeding $250,000,000 by adding to this Agreement one or more
other Eligible Assignees (which may include any existing Lender, with the
consent of such Lender in its sole discretion) (each such bank, a “Supplemental
Lender”) with the approval of (x) the Administrative Agent (which approval shall
not be unreasonably withheld or delayed); provided that no consent of the
Administrative Agent will be required in the case of any such Eligible Assignee
that is a Lender, an Affiliate of a Lender or an Approved Fund with respect to a
Lender and (y) each Fronting Bank (which approval shall not be unreasonably
withheld or delayed), provided that (i) each Supplemental Lender shall have
entered into an agreement pursuant to which such Supplemental Lender shall
undertake a Commitment (or, if such Supplemental Lender is an existing Lender,
pursuant to

 

55



--------------------------------------------------------------------------------

which its Commitment shall be increased), (ii) such Commitment of any
Supplemental Lender that is not an existing Lender shall be in an amount of at
least $25,000,000, (iii) such Commitment (together with the increased
Commitment(s) of all other Supplemental Lenders being provided at such time)
shall be in an aggregate amount of at least $25,000,000, and (iv) if such
Supplemental Lender will need to be a Participating Bank, a Fronting Bank shall
have agreed to front for such Supplemental Lender under Several Letters of
Credit on terms satisfactory to such Fronting Bank.

(b)     Required Supplemental Lender Documentation. Each such Supplemental
Lender shall enter into an agreement in form and substance satisfactory to AXIS
Capital and the Administrative Agent and its counsel pursuant to which such
Supplemental Lender shall, as of the effective date of such increase in the
Commitments (which shall be a Business Day and, unless the Administrative Agent
otherwise agrees, on which no issuance, amendment, renewal or extension of any
Letter of Credit is scheduled to occur or no Borrowing is scheduled to be made,
each a “Supplemental Commitment Date”), undertake a Commitment (or, if any such
Supplemental Lender is an existing Lender, its Commitment shall be in addition
to such Lender’s Commitment hereunder on such date) and such Supplemental Lender
shall thereupon become (or continue to be) a “Lender” for all purposes hereof.

(c)     Conditions to Effectiveness of Increase. Notwithstanding the foregoing,
no increase in the aggregate Commitments hereunder pursuant to this Section
shall be effective unless:

(i)       AXIS Capital shall have given the Administrative Agent notice of any
such increase at least three Business Days prior to the applicable Supplemental
Commitment Date;

(ii)       no Default shall have occurred and be continuing on the applicable
Supplemental Commitment Date;

(iii)     AXIS Capital shall deliver to the Administrative Agent a certificate
of each Credit Party dated as of the Supplemental Commitment Date signed by a
Responsible Officer of such Credit Party (x) certifying and attaching the
resolutions adopted by such Credit Party approving or consenting to such
increase, and (y) in the case of AXIS Capital, certifying that, before and after
giving effect to such increase, (A) the representations and warranties contained
in Article V and the other Loan Documents each of the representations and
warranties of the Credit Parties contained in this Agreement and the other Loan
Documents shall be true in all material respects on and as of the applicable
Supplemental Commitment Date with the same force and effect as if made on and as
of such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date); and (B) no
Default exists; and

(iv)     on each Supplemental Commitment Date, the Administrative Agent shall
reallocate any outstanding Loans so that, after giving effect thereto, the Loans
are held ratably by the Lenders in accordance with their respective Commitments
(after giving effect to such increase) and each Borrower shall (A) prepay the
interest due on

 

56



--------------------------------------------------------------------------------

such Loans prior to such Supplemental Commitment Date and (B) pay to the Lenders
the amounts, if any, payable under Section 3.05 as if such Loans had been
prepaid.

(d)     Revised Percentages and Letter of Credit Amendments. The Administrative
Agent shall promptly notify the Lenders of the new Applicable Percentages after
giving effect to the Supplemental Commitment. Promptly after the Supplemental
Commitment Date, the L/C Administrator shall amend the outstanding Several
Letters of Credit to reflect the new “Commitment share” of each Lender
(including the Supplemental Lenders) and prior to the date a Several Letter of
Credit has been amended to give effect to such new “Commitment share”, each
Supplemental Lender shall be deemed to irrevocably and unconditionally purchase
from each Lender who has issued such Several Letter of Credit, a risk
participation in such Several Letter of Credit in an amount such that after
giving effect to such purchase, each Lender (including the Supplemental Lender)
has its Applicable Percentage of such Several Letter of Credit.

(e)     Conflicting Provisions. This Section shall supersede any provisions in
Section 2.12 or 10.01 to the contrary.

2.15     Cash Collateral.

(a)     Certain Credit Support Events. At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent or a
Fronting Bank, AXIS Capital shall deliver (or shall cause the Designated
Borrowers to deliver) to the Administrative Agent Cash Collateral in an amount
sufficient to cover 105% of all Fronting Exposure of such Fronting Bank (after
giving effect to Section 2.16(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).

(b)     Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained (x) in
the case of funds deposited by a Borrower, in a blocked deposit or securities
account at the Administrative Agent or such other financial institution as is
acceptable to the Administrative Agent (each, a “Borrower L/C Collateral
Account”) which shall be invested in Eligible Collateral and (y) in the case of
Cash Collateral provided by a Defaulting Lender, in blocked, non-interest
bearing deposit accounts at the Administrative Agent. Each Borrower, and to the
extent provided by any Lender, such Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Fronting Banks and the Lenders, and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
in its Borrower L/C Collateral Account, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c) and shall execute such additional documents as the
Administrative Agent may reasonably request to ensure that the Administrative
Agent has a first priority security interest in such Cash Collateral. If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent as herein
provided, or that the total amount of such Cash Collateral is less than the
applicable Fronting Exposure and other obligations secured thereby, the
applicable Borrower or the relevant Defaulting Lender will, promptly

 

57



--------------------------------------------------------------------------------

upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

(c)     Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.04, 2.16 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d)     Release. Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a
Credit Party shall not be released during the continuance of a Default or Event
of Default (and following application as provided in this Section 2.15 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the Fronting Bank may agree that Cash Collateral shall not
be released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.16     Defaulting Lenders.

(a)     Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)     Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii)     Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender (including amounts
owed in its capacity as a Participating Bank) to the Fronting Banks hereunder;
third, if so determined by the Administrative Agent or requested by a Fronting
Bank, to be held as Cash Collateral for future funding obligations of that
Defaulting Lender of any participation in any Fronted Letter of Credit or
Several Letter of Credit as to which it is a Participating Bank; fourth, as AXIS
Capital may request (so long as no Default or Event of Default exists), to the
funding of

 

58



--------------------------------------------------------------------------------

any Loan or Cash Collateralization of any Several Letter of Credit in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and AXIS Capital, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans or Several Letters of Credit
under this Agreement; sixth, to the payment of any amounts owing to the Lenders
or the Fronting Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or any Fronting Bank against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to applicable Borrower as a result of any
judgment of a court of competent jurisdiction obtained by such Borrower against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)     Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive a commitment fee pursuant to Section 2.08(a) and (y) shall be limited in
its right to receive Letter of Credit Fees as provided in Section 2.03(h).

(iv)     Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Fronted Letters of Credit pursuant to
Sections 2.03, the “Applicable Percentage” of each non-Defaulting Lender shall
be computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default exists; and (ii) reallocation only to the extent that the aggregate
obligation of each non-Defaulting Lender to issue, acquire, refinance or fund
participations in Letters of Credit shall not exceed the positive difference, if
any, of (1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of that Lender.

(b)     Defaulting Lender Cure. If AXIS Capital, the Administrative Agent and
the Fronting Banks agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any

 

59



--------------------------------------------------------------------------------

conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentages (without
giving effect to Section 2.16(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of a Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

ARTICLE III.         TAXES, YIELD PROTECTION AND ILLEGALITY

3.01     Taxes.

(a)     Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of a Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require any Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by such Borrower or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

(ii)     If any Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) such
Borrower or the Administrative Agent shall withhold or make such deductions as
are determined by it to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) such Borrower or the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by such Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Fronting Bank, as the case may be, receives
an amount equal to the sum it would have received had no such withholding or
deduction been made.

(iii)     If any Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Borrower or the Administrative Agent, to the
extent required by

 

60



--------------------------------------------------------------------------------

such Laws, shall timely pay the full amount so withheld or deducted by it to the
relevant Governmental Authority in accordance with such Laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by such Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Fronting Bank, as the case may be, receives
an amount equal to the sum it would have received had no such withholding or
deduction been made.

(b)     Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, each Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c)     Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, each Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and each Fronting Bank, and shall make payment
in respect thereof within 10 days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by such Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or such Fronting Bank, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
Each Borrower shall also, and does hereby, indemnify the Administrative Agent,
and shall make payment in respect thereof within 10 days after demand therefor,
for any amount which a Lender or a Fronting Bank for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection. A certificate as to the amount of any such payment or liability
delivered to a Borrower by a Lender or a Fronting Bank (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or a Fronting Bank, shall be conclusive absent manifest
error.

(ii)     Without limiting the provisions of subsection (a) or (b) above, each
Lender and each Fronting Bank shall, and does hereby, indemnify each Borrower
and the Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for such Borrower or the
Administrative Agent) incurred by or asserted against such Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or such Fronting Bank, as the case may be, to deliver, or as a
result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender or such Fronting Bank, as the case may
be, to such Borrower or the Administrative Agent pursuant to subsection (e).
Each Lender and each Fronting Bank hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender or such
Fronting Bank, as the case may be, under this Agreement or any other Loan
Document against any amount due to a Borrower or the Administrative Agent under
this clause (ii). The agreements in this clause (ii) shall survive the
resignation and/or replacement of the

 

61



--------------------------------------------------------------------------------

Administrative Agent, any assignment of rights by, or the replacement of, a
Lender or such Fronting Bank, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all other Obligations.

(d)     Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.

(e)     Status of Lenders; Tax Documentation. (i) Each Lender and Fronting Bank
shall deliver to AXIS Capital and to the Administrative Agent, at the time or
times prescribed by applicable Laws or when reasonably requested by AXIS Capital
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit AXIS Capital or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made by the respective Borrowers hereunder or under any other Loan
Document are subject to Taxes or information reporting requirements, (B) if
applicable, the required rate of withholding or deduction, and (C) such Lender’s
or Fronting Bank’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender or
Fronting Bank by the respective Borrowers pursuant to this Agreement or
otherwise to establish such Lender’s or Fronting Bank’s status for withholding
tax purposes in the applicable jurisdictions.

(ii)     Without limiting the generality of the foregoing, if a Borrower is
resident for tax purposes in the United States (and in the case of clause
(A) below, regardless of whether the Borrower is resident for tax purposes in
the United States),

(A)     any Lender or Fronting Bank that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to AXIS Capital and the
Administrative Agent executed originals of IRS Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by AXIS Capital or the Administrative Agent as will enable such
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender or Fronting Bank is subject to backup withholding or
information reporting requirements; and

(B)     each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to AXIS
Capital and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon

 

62



--------------------------------------------------------------------------------

the request of AXIS Capital or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(I)       executed originals of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party,

(II)      executed originals of IRS Form W-8ECI,

(III)     executed originals of IRS Form W-8IMY and all required supporting
documentation,

(IV)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of AXIS Capital
within the meaning of section 881(c)(3)(B) of the Code, (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code, or
(D) conducting a trade or business in the United States with which the relevant
interest payments are effectively connected and (y) executed originals of IRS
Form W-8BEN or IRS Form W-8TMY and all required supporting documentation, as
applicable, or

(V)     executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax or any other relevant withholding tax together with such
supplementary documentation as may be prescribed by applicable Laws to permit
AXIS Capital or the Administrative Agent to determine the withholding or
deduction required to be made.

(iii)         Each Lender or Fronting Bank shall promptly (A) notify AXIS
Capital and the Administrative Agent of any change in circumstances which would
modify or render invalid any claimed exemption or reduction, and (B) take such
steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender or Fronting Bank, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
applicable Laws of any jurisdiction that a Borrower or the Administrative Agent
make any withholding or deduction for taxes from amounts payable to such Lender
or Fronting Bank.

(iv)         If a payment made to a Lender or Fronting Bank hereunder or under
any Loan Document would be subject to United States Federal withholding Tax
imposed by FATCA if such Lender or Fronting Bank were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender or Fronting
Bank shall deliver to Axis Capital and the Administrative Agent, at the time or
times prescribed by Law and at such time or times reasonably requested by Axis
Capital and the Administrative Agent, such documentation prescribed by
applicable Law (including as prescribed by

 

63



--------------------------------------------------------------------------------

Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Axis Capital or the Administrative Agent as may be
necessary for Axis Capital or the Administrative Agent to comply with its
obligations under FATCA, to determine that such Lender or Fronting Bank has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.

(f)     Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or a Fronting Bank, or have any obligation to pay
to any Lender or a Fronting Bank, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or a Fronting Bank, as the case may
be. If the Administrative Agent, any Lender or any Fronting Bank determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by a Borrower or
with respect to which such Borrower has paid additional amounts pursuant to this
Section, it shall pay to such Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses and net of any loss or gain
realized in the conversion of such funds from or to another currency incurred by
the Administrative Agent, such Lender or such Fronting Bank, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that such Borrower, upon the
request of the Administrative Agent, such Lender or such Fronting Bank, agrees
to repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such Fronting Bank in the event the
Administrative Agent, such Lender or such Fronting Bank is required to repay
such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent, any Lender or any Fronting Bank
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to AXIS Capital or any other Person.

3.02     Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Eurocurrency
Rate Loans (whether denominated in Dollars or an Alternative Currency), or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to AXIS Capital through the Administrative Agent, any obligation
of such Lender to make or continue Eurocurrency Rate Loans in the affected
currency or currencies or, in the case of Eurocurrency Rate Loans in Dollars, to
convert Base Rate Loans to Eurocurrency Rate Loans, shall be suspended until
such Lender notifies the Administrative Agent and AXIS Capital that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrowers shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable and such Loans are
denominated in Dollars, convert all such Eurocurrency Rate Loans of such Lender
to Base Rate Loans, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency

 

64



--------------------------------------------------------------------------------

Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

3.03     Inability to Determine Rates.   If the Required Lenders determine that
for any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency), or (c) the Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Eurocurrency Rate Loan, the Administrative Agent will promptly so notify
AXIS Capital and each Lender. Thereafter, the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the affected currency or currencies shall
be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans in the affected currency or currencies
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.

3.04     Increased Costs; Reserves on Eurocurrency Rate Loans

(a)     Increased Costs Generally.  If any Change in Law shall:

(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement contemplated by Section 3.04(e)
and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below) or any Fronting Bank;

(ii)     subject any Lender or any Fronting Bank to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurocurrency Rate Loan made by it, or
change the basis of taxation of payments to such Lender or such Fronting Bank in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or such Fronting Bank);

(iii)     result in the failure of the Mandatory Cost, as calculated hereunder,
to represent the cost to any Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining Eurocurrency Rate Loans;
or

 

65



--------------------------------------------------------------------------------

(iv)     impose on any Lender or any Fronting Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such Fronting Bank of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or such Fronting Bank hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such Fronting Bank, AXIS
Capital will pay (or cause the applicable Designated Borrower to pay) to such
Lender or such Fronting Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Fronting Bank, as the case may
be, for such additional costs incurred or reduction suffered.

(b)     Capital Requirements.  If any Lender or any Fronting Bank determines
that any Change in Law affecting such Lender or such Fronting Bank or any
Lending Office of such Lender or such Lender’s or such Fronting Bank’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Fronting Bank’s capital or
on the capital of such Lender’s or such Fronting Bank’s holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by such Fronting Bank, to a level below that which such
Lender or such Fronting Bank or such Lender’s or such Fronting Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Fronting Bank’s policies and the policies of
such Lender’s or such Fronting Bank’s holding company with respect to capital
adequacy), then from time to time AXIS Capital will pay (or cause the applicable
Designated Borrower to pay) to such Lender or such Fronting Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or such
Fronting Bank or such Lender’s or such Fronting Bank’s holding company for any
such reduction suffered.

(c)     Certificates for Reimbursement. A certificate of a Lender or a Fronting
Bank setting forth the amount or amounts necessary to compensate such Lender or
such Fronting Bank or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section and delivered to AXIS Capital shall be
conclusive absent manifest error. AXIS Capital shall pay (or cause the
applicable Designated Borrower to pay) such Lender or such Fronting Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d)     Delay in Requests.  Failure or delay on the part of any Lender or any
Fronting Bank to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or such Fronting
Bank’s right to demand such compensation, provided that the Borrowers shall not
be required to compensate a Lender or a Fronting Bank pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the
Fronting Bank, as the case may be, notifies AXIS Capital of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Fronting Bank’s intention to

 

66



--------------------------------------------------------------------------------

claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e)     Additional Reserve Requirements. AXIS Capital shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided AXIS Capital shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.

3.05     Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, AXIS Capital shall promptly compensate
(or cause the applicable Designated Borrower to compensate) such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

(a)     any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)     any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by AXIS Capital or
the applicable Designated Borrower;

(c)     any failure by a Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d)     any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by a Borrower
pursuant to Section 10.13;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange

 

67



--------------------------------------------------------------------------------

contract. AXIS Capital shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

For purposes of calculating amounts payable by AXIS Capital (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

3.06     Mitigation Obligations; Replacement of Lenders.

(a)     Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or a Borrower is required to pay any additional
amount to any Lender, any Fronting Bank, or any Governmental Authority for the
account of any Lender or any Fronting Bank pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender or such
Fronting Bank shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans or Letters of Credit
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or such
Fronting Bank, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or such
Fronting Bank, as the case may be, to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender or such Fronting Bank, as the
case may be. AXIS Capital hereby agrees to pay (or cause the applicable
Designated Borrower to pay) all reasonable costs and expenses incurred by any
Lender or such Fronting Bank in connection with any such designation or
assignment.

(b)     Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if AXIS Capital is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, AXIS Capital may replace such Lender in accordance with
Section 10.13.

3.07     Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.         CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01     Conditions of Initial Credit Extension. The obligation of each Fronting
Bank and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

(a)     The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles or sent by electronic mail (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Credit Party, each dated the Closing Date (or, in the
case of certificates of governmental officials, a

 

68



--------------------------------------------------------------------------------

recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders:

(i)      executed counterparts of this Agreement;

(ii)     executed counterparts of each Guaranty;

(iii)    a Note executed by each Borrower in favor of each Lender requesting a
Note;

(iv)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Credit
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Credit Party is a party;

(v)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Credit Party is duly organized or
formed, and that each Borrower is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;

(vi)    a favorable opinion, each addressed to the Administrative Agent and the
Lenders and dated the Closing Date, of (i) Conyers Dill & Pearman, Bermuda
counsel to AXIS Capital and AXIS Specialty, (ii) Simpson Thacher & Bartlett LLP,
New York counsel to the Credit Parties, and (iii) William Fry, Irish counsel to
AXIS Re and AXIS Specialty Europe, addressed to the Administrative Agent and
each Lender;

(vii)    a certificate of a Responsible Officer of Axis Capital either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by each Credit Party and
the validity against each Credit Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(viii)    a certificate signed by a Responsible Officer of AXIS Capital
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect; and
(C) the current Debt Ratings;

(ix)     A certificate of a Financial Officer, dated the Closing Date,
calculating the financial covenants in Sections 7.04(a) and (b) after giving
effect to the initial Credit Extensions to be made on the Closing Date;

 

69



--------------------------------------------------------------------------------

(x)     evidence that the Existing Credit Agreement has been (or concurrently
with the Closing Date is being) amended to terminate the Commitments thereunder
and permit the Borrowers to obtain secured letters of credit to the same extent
permitted under this Agreement, all loans, interest, fees and expenses due
thereunder through the Closing Date have been paid in full and satisfactory
arrangements have been made with respect to all Letters of Credit outstanding
thereunder;

(xi)     the Financial Strength Rating of each of AXIS Specialty, AXIS
Reinsurance, AXIS Specialty Insurance, AXIS Surplus, AXIS Re, AXIS Insurance and
AXIS Specialty Europe shall be A- or better;

(xii)     a letter from the Process Agent agreeing to the terms of Section 10.
14(d); and

(xiii)    such other assurances, certificates, documents, consents or opinions
as the Administrative Agent reasonably may require.

(b)     Any fees required to be paid on or before the Closing Date shall have
been paid.

(c)     Unless waived by the Administrative Agent, AXIS Capital shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between AXIS Capital and the
Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02     Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Loans to the other Type, or a continuation of Eurocurrency Rate
Loans) is subject to the following conditions precedent:

(a)     The representations and warranties of AXIS Capital and each other Credit
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date.

 

70



--------------------------------------------------------------------------------

(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(c)    If a Secured Letter of Credit is being requested, (i) such Borrower shall
have executed a Security Agreement and Control Agreement and the Administrative
Agent shall have received such resolutions, certificates and opinions with
respect thereto as the Administrative Agent may reasonably request and (ii) the
Administrative Agent shall have received a Borrowing Base Certificate calculated
as of the most recent Business Day in accordance with the requirements hereof
and demonstrating compliance with Section 6.13 with respect to such Borrower.

(d)    In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders or the Applicable Issuing Party would make it impracticable
for such Credit Extension to be denominated in the relevant Alternative
Currency.

(e)    In addition to satisfaction of the conditions in clauses (a) through (d),
the obligation of each Lender to make its initial Credit Extension to a
Designated Borrower (other than a Subsidiary who is a Designated Borrower on the
Closing Date) is subject to the satisfaction of the conditions that the
Administrative Agent shall have received the following:

(i)    a Designated Borrower Request and Assumption Agreement executed by such
Designated Borrower and AXIS Capital;

(ii)    all documents as shall reasonably demonstrate the existence of such
Designated Borrower, the corporate power and authority of such Designated
Borrower to enter into, and the validity with respect to such Designated
Borrower of, this Agreement and the other Loan Documents to which it is a party
and the incumbency of officers executing the Loan Documents (including an
opinion of counsel to such Designated Borrower and, if such counsel is not
licensed to practice in New York, an opinion of New York counsel), in form and
substance reasonably satisfactory to the Administrative Agent;

(iii)    a certificate of a Responsible Officer of AXIS Capital or such
Designated Borrower either (A) attaching copies of all consents, licenses and
approvals from a Governmental Authority required in connection with the
execution, delivery and performance by such Designated Borrower and the validity
against such Designated Borrower of the Loan Documents to which it is a party
and confirming that such consents, licenses and approvals shall be in full force
and effect, or (B) stating that no such consents, licenses or approvals are so
required;

(iv)    such corporate documents and other information as the Administrative
Agent (or any Lender through the Administrative Agent) shall reasonably request
for purposes of the Patriot Act and/or such Lender’s “Know Your Client”
requirements;

 

71



--------------------------------------------------------------------------------

(v)    if such Designated Borrower is a Foreign Obligor, no Lender shall be
subject to any legal or regulatory requirement to be licensed to do business in
the jurisdiction in which such Designated Borrower is organized in order to make
Credit Extensions to such Designated Borrower or shall be otherwise prohibited
from extending credit to such Designated Borrower; and

(vi)    a Note for each Lender requesting the same.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by a Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V. REPRESENTATIONS AND WARRANTIES

Each of AXIS Capital and (except with respect to Sections 5.04 and 5.12) the
other Credit Parties severally represents and warrants to the Lenders that:

5.01    Organization; Powers.  Such Credit Party and each of its Subsidiaries is
duly organized, validly existing and (in the case of any Credit Party organized
under the laws of the United States of America or any State thereof, or any
other jurisdiction where the concept of “good standing” of a corporation or
company is applicable) in good standing under the laws of the jurisdiction of
its organization, has all requisite power and authority to carry on its business
as now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and (in the case of any Credit Party
organized under the laws of the United States of America or any State thereof,
or any other jurisdiction where the concept of “good standing” of a corporation
or company is applicable) is in good standing in, every jurisdiction where such
qualification is required.

5.02    Authorization; Enforceability.  The Transactions are within such Credit
Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary shareholder action. This Agreement
has been duly executed and delivered by such Credit Party and constitutes, and
each of the other Loan Documents to which any Credit Party is to be a party,
when executed and delivered by such Credit Party will constitute, a legal, valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its terms, except as such enforceability may be limited
by (a) bankruptcy, insolvency, reorganization, moratorium, examination or
similar laws of general applicability affecting the enforcement of creditors’
rights and (b) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

5.03    Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of (including any exchange control approval),
registration or filing with, or any other action by, any Governmental Authority
(including the Bermuda Monetary Authority), except such as have been obtained or
made and are in full force and effect, (b) will not violate any applicable law
or regulation (including regulations of the Bermuda Monetary

 

72



--------------------------------------------------------------------------------

Authority) or the Organizational Documents of such Credit Party or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon such Credit Party or any of its Subsidiaries or assets, or give rise to a
right thereunder to require any payment to be made by any such Person, and
(d) will not result in the creation or imposition of any Lien on any asset of
such Credit Party or any of its Subsidiaries (other than any Liens created by
the Loan Documents), except to the extent that, in the case of each of the
immediately preceding clauses (c) and (d), such violation, default, right or
Lien would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

5.04    Financial Condition; No Material Adverse Change.

(a)    Financial Condition.  AXIS Capital has heretofore furnished to the
Lenders the consolidated balance sheet and statements of income, shareholders’
equity and cash flows of AXIS Capital and its Subsidiaries (i) as of and for the
fiscal year ended December 31, 2009, audited by Deloitte & Touche LLP,
independent public accountants, and (ii) as of and for the fiscal quarter ended
June 30, 2010, certified by a Financial Officer. Such financial statements
present fairly, in all material respects, the financial condition and results of
operations and cash flows of AXIS Capital and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes in the case of the
statements referred to in clause (ii) of the first sentence of this paragraph.
None of AXIS Capital and its Subsidiaries has on the date of this Agreement any
material contingent liabilities, liabilities for taxes, unusual forward or long
term commitments or unrealized or anticipated losses from any unfavorable
commitments, except (i) as referred to or reflected or provided for in such
balance sheet as of December 31, 2009, (ii) for insurance payment liabilities or
liabilities arising in the ordinary course of AXIS Capital’s or any of its
Subsidiary’s business as an insurance or reinsurance company and (iii) as
disclosed pursuant to this Agreement and the other Loan Documents.

(b)    No Material Adverse Change.  Since December 31, 2009, there has been no
event, development or circumstance that has had or would reasonably be expected
to result, either individually or in the aggregate, in a material adverse effect
on the business, operations, property or condition (financial or otherwise) of
AXIS Capital and its Subsidiaries taken as a whole.

5.05    Litigation.

(a)    Actions, Suits and Proceedings.  Except as disclosed in Schedule 5.05 or
as routinely encountered in claims activity, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of such Credit Party, threatened in writing against
or affecting such Credit Party or any of its Subsidiaries (i) as to which there
is a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve this Agreement or the
Transactions.

 

73



--------------------------------------------------------------------------------

(b)    Disclosed Matters.    Since the date hereof, there has been no change in
the status of the matters disclosed in Schedule 5.05 that, individually or in
the aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

5.06    Compliance with Laws and Agreements.  Such Credit Party and each of its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

5.07    Investment Company Status.  Neither such Credit Party nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940. Neither AXIS Capital nor Axis
Specialty (i) is carrying on investment business in or from Bermuda for the
purposes of the Investment Business Act 2003 of Bermuda or (ii) has received any
direction or other notification by the Bermuda Monetary Authority pursuant to
Section 32 of Insurance Act 1978 of Bermuda.

5.08    Taxes.  Such Credit Party and each of its Subsidiaries has timely filed
or caused to be filed (taking into account any applicable extension within which
to file) all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
such Person has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

5.09    Pension-Related Matters.  Except as could not reasonably be expected to
result in a Material Adverse Effect, (i) all contributions required to be made
by such Credit Party or any of its Subsidiaries with respect to a Benefit Plan
have been timely made, (ii) each Benefit Plan has been maintained in compliance
with its terms and with the requirements of any and all applicable laws and has
been maintained, where required, in good standing with the applicable
Governmental Authority and (iii) neither such Credit Party nor any of its
Subsidiaries has incurred any obligation in connection with the termination of
or withdrawal from any Benefit Plan.

5.10    Disclosure.  None of the reports, financial statements, certificates or
other written information furnished by or on behalf of AXIS Capital or any other
Credit Party to the Lenders in connection with the negotiation of this Agreement
and the other Loan Documents or delivered hereunder or thereunder as modified or
supplemented by other information so furnished (taken as a whole with all such
written information theretofore or contemporaneously furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, AXIS Capital represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time, it
being recognized by the Lenders that such projections as to future events are
not to be viewed as facts and that actual results during the period or periods
covered by any such projections may differ from such projected results.

 

74



--------------------------------------------------------------------------------

5.11    Use of Credit.  Neither such Credit Party nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any extension of
credit hereunder will be used to buy or carry any Margin Stock.

5.12    Subsidiaries.  Set forth in Schedule 5.12 is a complete and correct list
of all of the Subsidiaries of AXIS Capital as of the date of this Agreement,
together with, for each such Subsidiary, the jurisdiction of organization of
such Subsidiary. Except as disclosed in Schedule 5.12, (i) each such Subsidiary
is a directly or indirectly wholly-owned Subsidiary, (ii) each of AXIS Capital
and its Subsidiaries owns, free and clear of Liens, and has the unencumbered
right to vote, all outstanding ownership interests in each Person shown to be
held by it in Schedule 5.12, (iii) all of the issued and outstanding capital
stock of each such Person organized as a corporation is validly issued, fully
paid and nonassessable and (iv) there are no outstanding Equity Rights with
respect to such Person.

5.13    Stamp Taxes.  To ensure the legality, validity, enforceability or
admissibility in evidence of this Agreement, it is not necessary that this
Agreement or any other document be filed or recorded with any Governmental
Authority or that any stamp or similar tax be paid on or in respect of this
Agreement, or any other document other than (i) such filings and recordations
that have already been made, (ii) such stamp or similar taxes that have already
been paid and (iii) nominal stamp taxes on any promissory note of any Designated
Borrower organized under the laws of Ireland payable prior to the execution
thereof.

5.14    Taxpayer Identification Number.  Each Borrower’s true and correct U.S.
taxpayer identification number (if such Borrower has one) and/or non-U.S.
taxpayer identification number (if such Borrower has one) is set forth on
Schedule 10.02 or in the Designated Borrower Request and Assumption Agreement by
which such Borrower became a Designated Borrower.

5.15    Representations as to Foreign Jurisdiction Matters.  Each Foreign
Obligor represents and warrants (solely as to itself) to the Administrative
Agent and the Lenders that:

(a)    Such Foreign Obligor is subject to civil and commercial Laws with respect
to its obligations under this Agreement and the other Loan Documents to which it
is a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

(b)    The Applicable Foreign Obligor Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Obligor is organized and
existing for the enforcement thereof against such Foreign Obligor under the Laws
of such jurisdiction, and to

 

75



--------------------------------------------------------------------------------

ensure the legality, validity, enforceability or admissibility in evidence of
the Applicable Foreign Obligor Documents. It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents that the Applicable Foreign Obligor
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which such Foreign
Obligor is organized and existing except filings and fees required in connection
with execution of a Security Agreement or that any registration charge or stamp
or similar tax be paid on or in respect of the Applicable Foreign Obligor
Documents or any other document, except for (i) any such filing, registration,
recording, execution or notarization that has been made and is in full force and
effect, or is not required to be made until such Applicable Foreign Obligor
Documents are sought to be enforced and (ii) any charge or tax that has been
timely paid by or on behalf of such Foreign Obligor.

(c)    The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is incorporated or organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

5.16    First Priority Interest.  The Administrative Agent, for the benefit of
itself, the Fronting Banks, the L/C Issuers, the L/C Administrator and the
Lenders, has a first priority perfected security interest in the Collateral, if
any, pledged by each Borrower pursuant to its respective Security Agreement.

ARTICLE VI. AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations) hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding,
Axis Capital shall, and shall to the extent required pursuant to the applicable
provisions of this Article VI, cause each of its respective Subsidiaries to:

6.01    Financial Statements and Other Information.  Furnish to the
Administrative Agent and each Lender:

(a)    within 90 days after the end of each fiscal year of AXIS Capital, the
audited consolidated balance sheet and related consolidated statements of
operations, stockholders’ equity and cash flows of AXIS Capital and its
Subsidiaries as of the end of and for such year, setting forth in each case in
comparative form the figures for (or, in the case of the balance sheet, as of
the end of) the previous fiscal year (if such figures were already produced for
such corresponding period or periods), all reported on by Deloitte & Touche LLP
or other independent public accountants of recognized national standing (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material

 

76



--------------------------------------------------------------------------------

respects the financial condition and results of operations of AXIS Capital and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of AXIS Capital, the consolidated balance sheet and related
consolidated statements of operations, stockholders’ equity and cash flows of
AXIS Capital and its Subsidiaries as of the end of and for such fiscal quarter
and the then elapsed portion of such fiscal year, setting forth in each case in
comparative form the figures for (or, in the case of the balance sheet, as of
the end of) the corresponding period or periods of the previous fiscal year (if
such figures were already produced for such corresponding period or periods),
all certified by a Financial Officer as presenting fairly in all material
respects the financial condition and results of operations of AXIS Capital and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year end audit adjustments and the
absence of footnotes;

(c)    Concurrently with the delivery to the Administrative Agent of the GAAP
financial statements under Sections 6.01(a) and 6.01(b), a duly completed
Compliance Certificate, signed by a Financial Officer;

(d)    as soon as available, but in any event within 30 days after the end of
each calendar month of each fiscal year with respect to each Borrower who has
Secured L/C Obligations, (i) a report listing each Borrower’s Eligible
Collateral and (ii) a Borrowing Base Certificate executed by a Financial
Officer. For purposes of such report and of completing the Borrowing Base
Certificate required under this Section 6.01(d), Eligible Collateral shall be
valued based on its Fair Market Value as at the last Business Day of the
calendar month for which such report or Borrowing Base Certificate is being
delivered;

(e)    promptly, at the request of the Administrative Agent, a Borrowing Base
Certificate for any given Business Day executed by a Financial Officer of each
Borrower who has Secured L/C Obligations;

(f)    within 15 days after the filing of Statutory Statements by any Insurance
Company, a copy of such Statutory Statements of such Insurance Company for the
relevant fiscal year;

(g)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by AXIS Capital or
any of its Subsidiaries with the SEC, or any Governmental Authority succeeding
to any or all of the functions of said Commission, or with any U.S., Bermuda,
Irish or other securities exchange, or distributed by AXIS Capital to its
shareholders generally, as the case may be, provided that any such materials
shall be deemed delivered to the extent that the same are publicly available on
the SEC’s “EDGAR” filing system;

(h)    promptly after any amendment or modification of the Investment Guidelines
of any Credit Party by the board of directors of such Credit Party, but in any
case not more than once per calendar quarter, a copy of such Investment
Guidelines as so amended or modified; and

 

77



--------------------------------------------------------------------------------

(i)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of AXIS Capital or any
of its Subsidiaries, or compliance with the terms of this Agreement or any other
Loan Document, as the Administrative Agent may reasonably request.

Documents required to be delivered pursuant to this Section 6.01 or Section 6.02
may be delivered electronically and if so delivered, shall be deemed to have
been delivered (i) in the case of documents required under Section 6.01(a), (b)
or (g) (to the extent any such documents are included in materials otherwise
filed with the SEC), on the date on which AXIS Capital posts such documents and
provides a link thereto on AXIS Capital’s website on the Internet at the website
address listed on Schedule 10.02 and provides an “email alert” of such posting
to the Administrative Agent; or (ii) such documents are posted on AXIS Capital’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: AXIS Capital
shall deliver paper copies or electronic mail electronic versions (i.e., soft
copies) of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper or soft copies until a written
request to cease delivering paper or soft copies is given by the Administrative
Agent or such Lender. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper or soft copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request by a Lender for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

AXIS Capital hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Fronting Banks materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to any of AXIS Capital or
its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” AXIS Capital shall be deemed to have authorized the
Administrative Agent, the Arrangers, the Fronting Bank and the Lenders to treat
the Borrower Materials as not containing any material non-public information
with respect to AXIS Capital or its Affiliates or their respective securities
for purposes of United States Federal and state securities Laws (provided,
however, that to the extent the Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Arrangers shall be entitled to treat the Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”

 

78



--------------------------------------------------------------------------------

6.02    Notices of Material Events.  Furnish to the Administrative Agent and
each Lender prompt written notice of the following:

(a)    the occurrence of any Default;

(b)    the occurrence of any ERISA Event that results in, or could reasonably be
expected to result in, liability in excess of the Threshold Amount;

(c)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting AXIS Capital or
any of its Subsidiaries that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(d)    promptly upon the announcement thereof, any change in the Debt Rating of
AXIS or in the Financial Strength Rating of AXIS Specialty, AXIS Reinsurance,
AXIS Specialty Insurance, AXIS Surplus, AXIS Re, AXIS Insurance, AXIS Specialty
Europe and any other Designated Borrower;

(e)    notice of any actual material changes in the Insurance Code governing the
investment or dividend practices of any Designated Borrower that could
reasonably be expected to adversely affect such Person in any material respect;
and

(f)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under Section 6.02(a) or (e) shall be accompanied by a
statement of a Financial Officer or other executive officer of AXIS Capital
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken by AXIS Capital with respect thereto.

6.03    Existence; Conduct of Business.  Do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation, dissolution or Disposition permitted
under Section 7.01. AXIS Capital will, and will cause each of its Subsidiaries
to, qualify and remain qualified to do business in each jurisdiction in which
failure to receive or retain such qualification could reasonably be expected to
result in a Material Adverse Effect.

6.04    Insurance.  Maintain with financially sound and reputable insurers
insurance with respect to its directors, officers and physical plant in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

6.05    Maintenance of Properties.  Keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted, except where the failure to maintain the same would not
reasonably be expected to have a Material Adverse Effect.

 

79



--------------------------------------------------------------------------------

6.06    Payment of Obligations.  Pay or discharge:

(a)    on or prior to the date on which penalties attach thereto, all taxes,
assessments and other governmental charges or levies imposed upon it or any of
its properties or income;

(b)    on or prior to the date when due, all lawful claims of materialmen,
mechanics, carriers, warehousemen, landlords and other like Persons which, if
unpaid, might result in the creation of a Lien upon any such property;

(c)    on or prior to the date when due, all other lawful claims which, if
unpaid, might result in the creation of a Lien upon any such property (other
than Liens not prohibited by Section 7.02) or which, if unpaid, might give rise
to a claim entitled to priority over general creditors of AXIS Capital or such
Subsidiary in any proceeding under the Bermuda Companies Law or Bermuda
Insurance Law or the applicable Laws of such Subsidiary’s jurisdiction of
organization, or any insolvency proceeding, liquidation, receivership,
rehabilitation, dissolution or winding-up involving AXIS Capital or such
Subsidiary; and

(d)    on or prior to the date when the same shall become delinquent or be in
default, all other obligations that, if not paid, could reasonably be expected
to result in a Material Adverse Effect;

provided that, unless and until foreclosure, distraint, levy, sale or similar
proceedings shall have been commenced, neither AXIS Capital nor any of its
Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge, levy or claim so long as (i) the validity thereof is contested in good
faith and by appropriate proceedings diligently conducted, (ii) such reserves or
other appropriate provisions as may be required by GAAP or SAP, as the case may
be, shall have been made therefor and (iii) such failure to pay or discharge
(individually in the aggregate) could not reasonably be expected to result in a
Material Adverse Effect.

6.07    Financial Accounting Practices.  Make and keep books, records and
accounts which, in reasonable detail, accurately and fairly reflect its
transactions and dispositions of its assets and maintain a system of internal
accounting controls sufficient to provide reasonable assurances that
transactions are recorded as necessary to permit preparation of financial
statements required under Section 6.01 in conformity with GAAP and SAP, as
applicable, and to maintain accountability for assets.

6.08    Compliance with Applicable Laws.  Comply with all applicable Laws
(including but not limited to the Bermuda Companies Law, Bermuda Insurance Laws
and Environmental Laws) in all respects, except where failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

6.09    Use of Letters of Credit and Proceeds of Loans.  The proceeds of the
Loans will be used only for general corporate purposes of AXIS Capital and its
Subsidiaries and the Letters of Credit will be issued only in the ordinary
course of business of AXIS Capital and its Subsidiaries. No part of the proceeds
of any Loan and no Letter of Credit will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the FRB, including Regulations T, U and X.

6.10    Inspection Rights.  Subject to Section 10.07, permit such Persons as the
Administrative Agent or any Lender may designate, at such Lender’s expense prior
to the

 

80



--------------------------------------------------------------------------------

occurrence and continuance of an Event of Default and at the expense of AXIS
Capital after the occurrence and during the continuance of an Event of Default,
upon reasonable prior notice, to visit and inspect any of its properties, to
examine and make extracts from its books and records, to discuss its affairs,
finances and condition with its officers and independent accountants, and
provide such other information relating to its business, financial condition and
prospects at such times as the Administrative Agent or such Lender, as the case
may be, may reasonably request.

6.11    Financial Strength Rating.  Cause each of AXIS Specialty, AXIS
Reinsurance, AXIS Specialty Insurance, AXIS Surplus, AXIS Re, AXIS Insurance,
AXIS Specialty Europe and any other Designated Borrower to maintain a Financial
Strength Rating of at least “B++” at all times.

6.12    Further Assurances.  Promptly upon the reasonable request of the
Administrative Agent, each Borrower who has Secured L/C Obligations shall
execute, acknowledge, deliver and record and do any and all such further acts
and deeds as the Administrative Agent may reasonably request from time to time
in order to ensure that the Secured L/C Obligations of such Borrower are secured
by a first priority perfected interest in the assets of such Borrower stated to
be pledged pursuant to its Security Agreement and to perfect and maintain the
validity, effectiveness and priority of its Security Agreement and the Liens
intended to be created thereby. Notwithstanding any provision of a Control
Agreement to the contrary, without the prior written consent of the
Administrative Agent, no Borrower shall give directions or entitlement orders,
as applicable, to the Financial Institution party to any applicable Control
Agreement to make a delivery to such Borrower or any other Person of assets or
properties (other than dividends and interest on the Eligible Collateral) from
such Borrower’s Collateral Account except in connection with the sale,
investment or reinvestment of Eligible Collateral the proceeds of which will be
deposited into such Borrower’s Collateral Account. The Administrative Agent, on
behalf of the Lenders, agrees that provided (i) no Event of Default exists and
is continuing and (ii) after giving effect to the proposed delivery, the
Borrowing Base of such Borrower is equal to or in excess of the Secured L/C
Obligations of such Borrower, the Administrative Agent shall consent to any such
delivery within one Business Day after such request.

6.13    Collateral Requirements.  (a) Each Borrower who has Secured L/C
Obligations shall maintain a Borrowing Base at all times to be equal to or
greater than such Borrower’s Secured L/C Obligations. If at any time a
Borrower’s Borrowing Base is less than its Secured L/C Obligations, such
Borrower shall as promptly as possible (and in any event within two Business
Days) deposit into its Collateral Account Eligible Collateral or reduce its
Secured L/C Obligations, or a combination of the foregoing, in an amount
sufficient to eliminate such excess.

(b)    The minimum weighted average credit quality rating of the Eligible
Collateral in each Collateral Account shall be at least AA/Aa2 or the equivalent
and the Eligible Collateral in each Collateral Account shall not exceed the
Concentration Limits; provided, however, that a Borrower shall not be in
violation of this Section 6.13(b) if such violation occurs as a result of a
change in the Fair Market Value or ratings of such Eligible Collateral (as
opposed to a change in the makeup of such Eligible Collateral) unless such
deficiency exists for 30 days.

 

81



--------------------------------------------------------------------------------

6.14    OFAC; PATRIOT Act Compliance.  In each case only if and to the extent
that it is subject to OFAC (i) refrain from doing business in a Sanctioned
Country or with a Sanctioned Person in violation of the economic sanctions of
the United States administered by OFAC, and (ii) provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the PATRIOT Act.

ARTICLE VII. NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations) hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding,
AXIS Capital shall not, and shall not to the extent required pursuant to the
applicable provisions of this Article VII, permit its Subsidiaries to, directly
or indirectly:

7.01    Fundamental Changes.

(a)    Mergers, Consolidations, Etc.  Enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution).

(b)    Acquisitions.  Acquire directly or indirectly through a merger any
business or property from, or capital stock of, or be a party to any acquisition
of, any Person except (i) purchases of property to be sold or used in the
ordinary course of business, (ii) Investments permitted by Section 7.06 and
(iii) Acquisitions; provided that (A) immediately prior and after giving effect
to each such Acquisition, no Default shall have occurred and be continuing and,
in the case of any Acquisition above the Threshold Amount, AXIS Capital shall
have delivered to the Administrative Agent a certificate of a Financial Officer
to such effect; (B) in the case of an Acquisition of a Person, such Acquisition
has been approved by the board of directors or analogous body of such Person
prior to the commencement of any tender offer, proxy contest or the like in
respect thereof; (C) before and after giving effect to such Acquisition Axis
Capital and its Subsidiaries shall be in compliance with Section 7.08 and
(D) (y) the purchase price for any single Acquisition does not exceed 50% of
Consolidated Net Worth as of the date of such Acquisition minus all amounts
which in accordance with GAAP would be characterized as intangible assets
(including goodwill) as of the date of such Acquisition (calculated on a pro
forma basis giving effect to such acquisition or purchase) and (z) the aggregate
purchase price of all Acquisitions after December 31, 2009 does not exceed 100%
of Consolidated Net Worth as of the date of such purchase or acquisition minus
all amounts which in accordance with GAAP would be characterized as intangible
assets (including goodwill).

(c)    Dispositions.  Make any Disposition.

(d)    Permitted Mergers, Acquisitions, Dispositions, Etc.  Notwithstanding the
foregoing provisions of this Section:

(i)    any Subsidiary of AXIS Capital (other than AXIS Specialty) may be merged,
amalgamated or consolidated with or into any other such Subsidiary; provided

 

82



--------------------------------------------------------------------------------

that (i) if any such transaction shall be between a Subsidiary and a Wholly
Owned Subsidiary, the Wholly Owned Subsidiary shall be the continuing or
surviving corporation and (ii) if a Credit Party is a party thereto, (A) a
Credit Party is the surviving entity (or, if an amalgamation, the amalgamated
entity shall be liable for such Credit Party’s obligations), and (B) the
Administrative Agent shall have received such documents and certificates (and,
in the case of an amalgamation with or into a non-U.S. Person, opinions) in
connection with such merger, amalgamation or consolidation affirming the
effectiveness of this Agreement and the other Loan Documents and the liability
of the Credit Parties (including, in the case of an amalgamation, the
amalgamated entity) for the Obligations as it shall have reasonably requested;

(ii)    any Subsidiary of AXIS Capital (other than AXIS Specialty) may make a
Disposition of any or all of its property to AXIS Capital or any Wholly Owned
Subsidiary of AXIS Capital; provided that if it is a Disposition of all or
substantially all of the assets of a Credit Party, (A) the Person receiving such
assets shall be liable for such Credit Party’s obligations, and (B) the
Administrative Agent shall have received such documents and certificates in
connection with such disposition affirming the effectiveness of this Agreement
and the other Loan Documents and the liability of the receiving Person for the
Obligations of such Credit Party as it shall have reasonably requested;

(iii)    a Disposition of the capital stock of any Subsidiary of AXIS Capital
(other than AXIS Specialty) may be made to AXIS Capital or any Wholly Owned
Subsidiary of AXIS Capital;

(iv)    AXIS Capital or any of its Subsidiaries may make a Disposition in the
ordinary course of business and on ordinary business terms;

(v)    Any non-operating Subsidiary may liquidate, wind up or dissolve itself;

(vi)    AXIS Capital and its Subsidiaries may make any Permitted Investments;
and

(vii)    AXIS Capital and any of its Subsidiaries (other than AXIS Specialty)
may merge with or into or consolidate with any other Person; provided that
(a) immediately prior and after giving effect to such merger or consolidation,
no Default shall have occurred and be continuing and (b) after giving effect
thereto AXIS Capital or such Subsidiary shall be the continuing or surviving
corporation.

7.02    Liens.  Create, incur, assume or permit to exist any Lien on any
property or assets, tangible or intangible, now owned or hereafter acquired by
it, except:

(a)    Liens listed on Schedule 7.02  existing on the date hereof (and
extension, renewal and replacement Liens upon the same property); provided that
(i) no such Lien shall extend to any other property or asset of AXIS Capital or
any of its Subsidiaries and (ii) any such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

 

83



--------------------------------------------------------------------------------

(b)    Liens arising from taxes, assessments, charges, levies or claims
described in Section 6.06 that are not yet due or that remain payable without
penalty or to the extent permitted to remain unpaid under Section 6.06;

(c)    Liens on fixed or capital assets acquired, constructed or improved by
AXIS Capital or any Subsidiary; provided that (i) in the case of a Subsidiary,
such security interests secure Indebtedness permitted by Section 7.05(h),
(ii) such security interests and the Indebtedness secured thereby are incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby does not
exceed 100% of the cost of acquiring, constructing or improving such fixed or
capital assets and (iv) such security interests shall not apply to any other
property or assets of AXIS Capital or any Subsidiary;

(d)    zoning restrictions, easements, minor restrictions on the use of real
property, minor irregularities in title thereto and other minor Liens that do
not in the aggregate materially detract from the value of a property or asset
to, or materially impair its use in the business of, AXIS Capital or any such
Subsidiary;

(e)    statutory and common law Liens of materialmen, mechanics, carriers,
warehousemen and landlords and other similar Liens arising in the ordinary
course of business;

(f)    Liens on assets held in trust in respect of, or deposited or segregated
to secure, liabilities under any Policies or contracts in the ordinary course of
business or securing Indebtedness permitted under Section 7.05(c);

(g)    Liens arising in the ordinary course of business on operating accounts
(including any related securities accounts) maintained by AXIS Capital or any of
its Subsidiaries in the ordinary course of business;

(h)    Liens arising pursuant to any of the Loan Documents;

(i)    attachments, judgment and other similar liens resulting from events not
constituting an Event of Default under Section 8.01(j);

(j)    Liens securing repurchase agreements constituting a borrowing of funds by
AXIS Capital or any Subsidiary in the ordinary course of business for liquidity
purposes and in no event for a period exceeding 90 days in each case; provided
that such Liens are limited to the securities that are the subject of such
repurchase agreements;

(k)    Liens on any assets of any Person existing at the time such Person is
merged or consolidated with or into or acquired by AXIS Capital or any of its
Subsidiaries and not created in contemplation of such event;

(l)    Liens securing obligations owed by AXIS Capital to any of its
Subsidiaries or owed by any Subsidiary to AXIS Capital or any Subsidiary, in
each case solely to the extent that such Liens are required by an Applicable
Insurance Regulatory Authority for such Person to maintain such obligations;

 

84



--------------------------------------------------------------------------------

(m)    Liens securing Swap Contracts permitted under Section 7.06(e) provided
the aggregate Swap Termination Value does not exceed $500,000,000.

(n)    Liens arising in connection with securities lending arrangements with
financial institutions in the ordinary course of business; and

(o)    Any interest or title of a lessor under leases entered into by AXIS
Capital or any of its Subsidiaries;

(p)    Liens not otherwise permitted by the foregoing clauses of this
Section 7.02 securing Indebtedness in an aggregate principal amount outstanding
at any time that does not exceed $100,000,000;

provided, however, that no Lien shall be permitted to exist on the Collateral.

7.03    Transactions with Affiliates.  Enter into or carry out any transaction
with (including, without limitation, sell, lease or otherwise transfer any
property or assets or services to, purchase, lease or otherwise acquire any
property or assets or services from, loan or advance to or enter into, suffer to
remain in existence or amend any contract, agreement or arrangement with) any
Affiliate of AXIS Capital, or directly or indirectly agree to do any of the
foregoing with any such Affiliate, except (i) transactions between or among AXIS
Capital and its wholly-owned Subsidiaries not involving any other Affiliate,
(ii) transactions with Affiliates in good faith in the ordinary course of AXIS
Capital’s business and at prices and on terms and conditions no less favorable
to AXIS Capital or such Subsidiary than those that could have been obtained in a
comparable transaction on an arm’s length basis from an unrelated Person and
(iii) any Restricted Payment permitted by Section 7.07.

7.04    Financial Covenants.

(a)    Ratio of Total Funded Debt to Total Capitalization.  AXIS Capital will
not permit the ratio of (a) Total Funded Debt to (b) the sum of Total Funded
Debt plus Consolidated Net Worth to be greater than 0.35:1.00 at any time.

(b)    Consolidated Net Worth.  AXIS Capital will not permit its Consolidated
Net Worth to be less than at any time the sum of (i) $3,689,000,000 plus
(ii) 25% of Consolidated Net Income (if positive) of AXIS Capital for each
semi-annual fiscal period ending on or after December 31, 2010 plus (iii) an
amount equal to 25% of the net cash proceeds received by AXIS Capital from the
issuance of its capital stock including upon any conversion of debt securities
(including Convertible Securities) into and the exercise of any warrants with
respect to Equity Interests of Axis Capital (but, in the case of any Hybrid
Securities, only to the extent such Hybrid Securities are included, at the time
of issuance thereof, in Consolidated Net Worth pursuant to the definition
thereof) during each such semi-annual fiscal period.

7.05    Indebtedness.  Permit any Subsidiary of AXIS Capital (other than AXIS
Finance or any other Subsidiary that has guaranteed the Obligations) at any time
to create, incur, assume or permit to exist any Indebtedness, except:

(a)    Indebtedness created hereunder;

 

85



--------------------------------------------------------------------------------

(b)    Indebtedness existing on the date hereof and described in Schedule 7.05
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

(c)    Indebtedness for standby letters of credit issued to secure liabilities
under Policies entered into in the ordinary course of business;

(d)    Indebtedness incurred in transactions described in Section 7.02(k) and
Section 7.02(p);

(e)    Indebtedness of any Subsidiary to AXIS Capital or any other Subsidiary;

(f)    Guarantees by any Subsidiary of Indebtedness of AXIS Capital or any other
Subsidiary; provided that if such Subsidiary guarantees Indebtedness of AXIS
Capital or another Credit Party, such Subsidiary shall also guarantee the
Obligations of such Credit Party;

(g)    Indebtedness in connection with securities lending arrangements with
financial institutions in the ordinary course of business; and

(h)    Indebtedness of AXIS Capital or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (h) shall not exceed $100,000,000 at any time outstanding;

(i)    other unsecured Indebtedness not exceeding $250,000,000; provided that
(i) such Indebtedness does not contain any measures of financial performance
(however expressed and whether stated as a covenant, as a ratio, as a fixed
threshold, as an event of default, as a mandatory prepayment provision, or
otherwise) which, taken as a whole, are materially more restrictive on AXIS
Capital or its Subsidiaries than those measures of financial performance
contained in this Agreement, as determined in good faith by senior management of
AXIS Capital and (ii) upon the incurrence thereof no Default would occur or
exist.

7.06    Investments.  Make or permit to remain outstanding any Investments
except:

(a)    Investments outstanding on the date hereof;

(b)    operating accounts (including any related securities accounts) maintained
by AXIS Capital or any of its Subsidiaries in the ordinary course of business;

(c)    Permitted Investments of any Credit Party and any Subsidiary;

(d)    Investments by AXIS Capital and its Subsidiaries in Subsidiaries;

 

86



--------------------------------------------------------------------------------

(e)    Swap Contracts entered into in the ordinary course of AXIS Capital’s or
any Subsidiary’s financial planning and not for speculative purposes;

(f)    Investments consisting of security deposits with utilities and other like
Persons made in the ordinary course of business;

(g)    Guarantees by AXIS Capital of obligations of any of its Subsidiaries with
respect to operating leases of office space not exceeding $50,000,000 in the
aggregate;

(h)    Investments permitted under Section 7.01(b);

(i)    Investments received by AXIS Capital or any Subsidiary in connection with
the bankruptcy or reorganization of, or settlement of, delinquent accounts and
disputes with any Person in the ordinary course of business;

(j)    Investments by AXIS Capital and Subsidiaries consisting of Guarantees of
Indebtedness permitted under Section 7.05; and

(k)    usual and customary loans and advances to any employees, officers and
directors of the Credit Parties and Subsidiaries in an aggregate principal
amount not to exceed $10,000,000 at any one time outstanding; provided that such
loans and advances are approved by the board of directors or a committee thereof
of the relevant Credit Party or Subsidiary.

7.07    Restricted Payments.  Declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except that:

(a)    AXIS Capital may declare and pay dividends with respect to its capital
stock consisting solely of additional shares of its common stock;

(b)    AXIS Capital may make Restricted Payments pursuant to and in accordance
with stock option plans or other benefit plans for management or employees of
AXIS Capital and its Subsidiaries;

(c)    AXIS Capital and any of its Subsidiaries may declare and pay cash
dividends or distributions with respect to (i) any trust preferred security,
deferrable interest subordinated debt security, mandatory convertible debt or
other Hybrid Security that, at the time of issuance thereof or at any time prior
to the initial dividend or distribution thereunder, was accorded equity
treatment by S&P and/or (ii) any Preferred Security, in each case issued by AXIS
Capital or any of its Subsidiaries, if, at the time of and after giving effect
to such dividend or distribution, no Event of Default under clause (a), (b),
(f), (h) or (i) of Article VIII shall have occurred and be continuing;

(d)    AXIS Capital may enter into Convertible Securities Transactions; for the
avoidance of doubt, any Restricted Payment required in connection therewith can
only be made as permitted by this Section 7.07 at the time such Restricted
Payment is made; and

(e)    AXIS Capital may make any Restricted Payment if, at the time of and after
giving effect to such Restricted Payment, no Default shall have occurred and be
continuing.

 

87



--------------------------------------------------------------------------------

Nothing herein shall be deemed to prohibit the payment of Restricted Payments by
any Subsidiary of AXIS Capital to AXIS Capital or to any other Subsidiary of
AXIS Capital.

7.08    Continuation of and Change in Businesses.  Engage to any material extent
in any business or businesses other than the business or businesses engaged in
(or which AXIS Capital or any of its Subsidiaries, as the case may be, proposes
to engage in) on the date hereof and businesses related or incidental thereto.

7.09    Private Act.  AXIS Capital will not become subject to a Private Act.

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default.  Any of the following shall constitute an Event of
Default:

(a)    any Credit Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any L/C Borrowing when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)    any Credit Party shall fail to pay any interest on any Loan or L/C
Borrowing or any fee payable under this Agreement or any other amount (other
than an amount referred to in clause (a) of this Article) payable under this
Agreement or under any other Loan Document, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of
three or more days;

(c)    any representation or warranty made or deemed made by any Credit Party in
or in connection with this Agreement or any other Loan Document or any amendment
or modification hereof or thereof, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with the
provisions hereof or any other Loan Document or any amendment or modification
hereof or thereof, shall prove to have been incorrect in any material respect as
of the time made (or deemed made) or furnished;

(d)    AXIS Capital shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.02(a), 6.03 (with respect to any Credit Party’s
existence), 6.09, 6.11, 6.12, 6.13 or in Article VII;

(e)    any Credit Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in clause
(a), (b) or (d) of this Article) or any other Loan Document and such failure
shall continue unremedied for a period of 30 or more days after notice thereof
from the Administrative Agent (given at the request of any Lender) to AXIS
Capital;

(f)    AXIS Capital or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
taking account of any applicable grace period);

 

88



--------------------------------------------------------------------------------

(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness; and provided, further, that if a holder of
Convertible Securities elects to convert its Convertible Securities prior to the
maturity thereof, and AXIS Capital has the right to make the payment in cash or
Equity Interests or a combination thereof, such conversion shall not be deemed
to be an event covered by clause (g);

(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Credit Party or its debts, or of a substantial part of its
assets, under the Bermuda Companies Law or any other similar applicable Law or
(ii) the appointment of a receiver, examiner, trustee, custodian, sequestrator,
conservator or similar official for any Credit Party or for a substantial part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed for a period of 60 or more days or an order or decree approving or
ordering any of the foregoing shall be entered;

(i)    any Credit Party shall institute proceedings to be adjudicated bankrupt,
or shall consent to the filing of a bankruptcy proceeding against it, or shall
file a petition or answer or consent seeking reorganization under the Bermuda
Companies Law or any other similar applicable Law, or shall consent to the
filing of any such petition, or shall consent to the appointment of an examiner,
receiver or liquidator or trustee or assignee in bankruptcy or insolvency of it
or a substantial part of its property, or shall make an assignment for the
benefit of creditors, or shall admit in writing its inability to pay its debts
generally as they become due, or corporate or other action shall be taken by any
Credit Party in furtherance of any of the aforesaid purposes;

(j)    one or more judgments for the payment of money in an aggregate amount in
excess of the Threshold Amount shall be rendered against AXIS Capital or any of
its Subsidiaries or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of AXIS Capital or any of its
Subsidiaries to enforce any such judgment;

(k)    an ERISA Event (or any event similar to an ERISA Event with respect to
any non-U.S. Benefit Plan) shall have occurred that either (i) has resulted in
liability to AXIS Capital and its Subsidiaries in excess of the Threshold Amount
or (ii) in the opinion of the Required Lenders, when taken together with all
other such similar events that have occurred, could reasonably be expected to
result in liability to AXIS Capital and its Subsidiaries in excess of the
Threshold Amount;

(l)    Any Loan Document, at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all

 

89



--------------------------------------------------------------------------------

the Obligations, shall for whatever reason be terminated or cease to be in full
force and effect, any Credit Party contests in any manner the validity or
enforceability of any Loan Document; or any Credit Party denies in writing that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

(m)    a Change of Control shall occur.

8.02    Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)    declare the commitment of each Lender to make Loans and any obligation of
the Fronting Banks or the L/C Issuers to make L/C Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated;

(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

(c)    require that each Borrower Cash Collateralize its L/C Obligations with
respect to Unsecured Letters of Credit with Cash and Cash Equivalents in an
amount equal to 105% of such outstanding L/C Obligations;

(d)    require that the Eligible Collateral in any Collateral Account consist
solely of Cash and Cash Equivalents or such other Eligible Collateral as the
Administrative Agent may require; and

(e)    exercise on behalf of itself, the Lenders, the L/C Issuers and the
Fronting Banks all rights and remedies available to it, the Lenders and the
Fronting Banks under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under Debtor Relief Laws, the
obligation of each Lender to make Loans, the obligation of each L/C Issuer to
make L/C Credit Extensions and any obligation of each Fronting Bank to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of AXIS Capital to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

8.03    Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order (provided, however, that notwithstanding anything contained herein to the
contrary, the

 

90



--------------------------------------------------------------------------------

Administrative Agent (i) shall only apply funds received from a Borrower or any
of such Borrower’s Collateral to the Obligations of such Borrower):

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Fronting Banks (including fees,
charges and disbursements of counsel to the respective Lenders and Fronting
Banks (including fees and time charges for attorneys who may be employees of any
Lender or the Fronting Bank) and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the Fronting Banks in proportion to
the respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the
Fronting Banks in proportion to the respective amounts described in this clause
Fourth held by them;

Fifth, to the Administrative Agent for the account of (x) the Fronting Banks, in
the case of Fronted Letters of Credit and (y) the Lenders, in the case of
Several Letters of Credit, to Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the applicable Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

ARTICLE IX. ADMINISTRATIVE AGENT

9.01    Appointment and Authority.  Each of the Lenders, the L/C Administrator,
each L/C Issuer and each Fronting Bank hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Fronting Banks, and neither AXIS Capital nor any other Credit Party shall have
rights as a third party beneficiary of any of such provisions.

 

91



--------------------------------------------------------------------------------

9.02    Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with AXIS Capital or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03    Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to AXIS Capital or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by AXIS Capital, a
Lender or a Fronting Bank.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the

 

92



--------------------------------------------------------------------------------

performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

9.04    Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Fronting Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Fronting Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Fronting Bank prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for a Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

9.05    Delegation of Duties.  The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06    Resignation of Administrative Agent.

(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, Fronting Banks, the L/C Administrator and AXIS Capital. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with AXIS Capital, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, the L/C Administrator and the Fronting Banks, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify AXIS Capital and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent

 

93



--------------------------------------------------------------------------------

shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the Fronting Banks under
any of the Loan Documents, the retiring Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender, the L/C Administrator and each Fronting Bank
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by AXIS Capital to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between AXIS Capital and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

(b)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as a Fronting Bank and L/C
Administrator. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Fronting Bank and L/C Administrator, (b) the retiring Fronting Bank and L/C
Administrator shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Fronting Bank and L/C Administrator shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession (unless such substitution would require the consent of the
beneficiary and such consent cannot be obtained) or make other arrangements
satisfactory to the retiring Fronting Bank and L/C Administrator to effectively
assume the obligations of the retiring Fronting Bank and L/C Administrator with
respect to such Letters of Credit.

(c)    In the event that the Administrative Agent, a Fronting Bank or the L/C
Administrator is a Defaulting Lender, then AXIS Capital shall have the right to
require such Defaulting Lender to resign as Administrative Agent, Fronting Bank
and/or L/C Administrator, as applicable, and a replacement Administrative Agent,
Fronting Bank and/or LC Administrator shall be appointed pursuant to the
provisions of this Section 9.06.

9.07    Non-Reliance on Administrative Agent and Other Lenders.  Each Lender,
the L/C Administrator and each Fronting Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the L/C
Administrator, any other Fronting Bank or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Fronting Bank also acknowledges that it will,
independently and without

 

94



--------------------------------------------------------------------------------

reliance upon the Administrative Agent or any other Lender or any other Fronting
Bank or any of their Related Parties and based on such documents and information
as it shall from time to time deem appropriate, continue to make its own
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder.

9.08    No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Syndication Agents or Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender, the L/C
Administrator or a Fronting Bank hereunder.

9.09    Administrative Agent May File Proofs of Claim.  In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on a Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Fronting
Banks, the L/C Administrator and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Fronting Banks, the L/C Administrator and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders,
the Fronting Banks, the L/C Administrator and the Administrative Agent under
Sections 2.04(i) and (j), 2.10 and 10.04) allowed in such judicial proceeding;
and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Fronting Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Fronting Banks, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.10 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, the L/C
Administrator or any Fronting Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender,
the L/C Administrator or any Fronting Bank to authorize the Administrative Agent
to vote in respect of the claim of any Lender, the L/C Administrator or any
Fronting Bank in any such proceeding.

 

95



--------------------------------------------------------------------------------

9.10    Collateral and Guaranty Matters.  The Lenders and the Fronting Banks
irrevocably authorize the Administrative Agent and the Administrative Agent, at
the request and expense of AXIS Capital, agrees to execute such documents as
AXIS Capital may reasonably request,

(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) as otherwise permitted by the terms of this Agreement or
any other Loan Document, or (iii) subject to Section 10.01, if approved,
authorized or ratified in writing by the Required Lenders; and

(b)    to release any Guaranty upon termination of the Aggregate Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit; and

(c)    to release any Designated Borrower from its obligations under this Credit
Agreement and any other Loan Document and release any Collateral provided by
such Designated Borrower if such Person ceases to be a Designated Borrower.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release Collateral,
release a Designated Borrower from its Obligations or release any Guarantor from
its obligations under the Guaranty pursuant to this Section 9.10.

ARTICLE X. MISCELLANEOUS

10.01    Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by AXIS
Capital or any other Credit Party therefrom, shall be effective unless in
writing signed by the Required Lenders (or by the Administrative Agent at the
request of the Required Lenders) and AXIS Capital or the applicable Credit
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;

(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;

 

96



--------------------------------------------------------------------------------

(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or any provision relating
to Defaulting Lenders (including the definition thereof) or to waive any
obligation of a Borrower to pay interest or Letter of Credit Fees at the Default
Rate;

(e)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or

(g)    release AXIS Capital or AXIS Finance from its Guaranty without the
written consent of each Lender or release any Collateral, except to the extent
the release is permitted pursuant to Section 9.10 (in which case such release
may be made by the Administrative Agent acting alone);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Fronting Banks and/or the LC Administrator in addition
to the Lenders required above, affect the rights or duties of the Fronting Banks
and/or the LC Administrator under this Agreement or any Issuer Document relating
to any Letter of Credit issued or to be issued by it; (ii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iii) the Fee Letters may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

10.02    Notices; Effectiveness; Electronic Communication.

(a)    Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier or
other electronic transmission as follows, and all notices and other

 

97



--------------------------------------------------------------------------------

communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i)    if to the Borrowers, the Administrative Agent, the L/C Administrator or a
Fronting Bank, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)    Electronic Communications.  Notices and other communications to the
Lenders, the L/C Administrator and the Fronting Banks hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or the
Applicable Issuing Party pursuant to Article II if such Lender or the Applicable
Issuing Party, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or AXIS Capital may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)    The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE

 

98



--------------------------------------------------------------------------------

ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Borrower, any Lender, the L/C Administrator, any Fronting Bank
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, the L/C
Administrator, any Fronting Bank or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d)    Change of Address, Etc.  Each of AXIS Capital, the Administrative Agent,
the L/C Administrator, and any Fronting Bank may change its address, telecopier
or telephone number for notices and other communications hereunder by notice to
the other parties hereto. Each other Lender may change its address, telecopier
or telephone number for notices and other communications hereunder by notice to
AXIS Capital, the Administrative Agent, the L/C Administrator and the Fronting
Banks. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e)    Reliance by Administrative Agent, Fronting Banks and Lenders.  The
Administrative Agent, the L/C Administrator, the Fronting Banks and the Lenders
shall be entitled to rely and act upon any notices (including telephonic Loan
Notices) purportedly given by or on behalf of any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. AXIS Capital shall indemnify the Administrative Agent, the L/C
Administrator, each Fronting Bank, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each

 

99



--------------------------------------------------------------------------------

notice purportedly given by or on behalf of any Borrower, except to the extent
that such losses, costs, expenses or liabilities are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Person. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

10.03    No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender,
the L/C Administrator, any Fronting Bank or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders, the L/C Administrator and the Fronting Banks; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) either Applicable Issuing Party from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an Applicable Issuing Party)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.12), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 8.02
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.12, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04    Expenses; Indemnity; Damage Waiver.

(a)    Costs and Expenses.  AXIS Capital shall pay (i) all reasonable documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable documented out-of-pocket expenses incurred by
the Applicable Issuing Party in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any

 

100



--------------------------------------------------------------------------------

demand for payment thereunder and (iii) all reasonable documented out-of-pocket
expenses incurred by the Administrative Agent, any Lender or the Applicable
Issuing Party (including the fees, charges and disbursements of any counsel for
the Administrative Agent, any Lender or the Applicable Issuing Party), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b)    Indemnification by AXIS Capital.  AXIS Capital shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, the L/C
Administrator and each Fronting Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by AXIS Capital or any other Credit
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Applicable Issuing Party to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by AXIS Capital or any of its Subsidiaries, or any
Environmental Liability related in any way to AXIS Capital or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by AXIS Capital or any
other Credit Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by AXIS Capital
or any other Credit Party against an Indemnitee for a material breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if AXIS Capital or such other Credit Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

(c)    Reimbursement by Lenders.  To the extent that AXIS Capital for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Administrator, the Fronting Banks or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the L/C Administrator, the Fronting Banks or such
Related Party, as the case may be, such Lender’s Applicable Percentage

 

101



--------------------------------------------------------------------------------

(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the Applicable Issuing Party in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent) or the Applicable Issuing Party in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.11(d).

(d)    Waiver of Consequential Damages. Etc.  To the fullest extent permitted by
applicable law, AXIS Capital shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e)    Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.

(f)    Survival.  The agreements in this Section shall survive the resignation
of the Administrative Agent, the L/C Administrator, any Fronting Bank, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05    Payments Set Aside.  To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, any Fronting Bank or any
Lender, or the Administrative Agent, the L/C Administrator, any Fronting Bank or
any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, the L/C Administrator, such
Fronting Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender, the L/C Administrator and each
Fronting Bank severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in

 

102



--------------------------------------------------------------------------------

effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the Applicable Issuing Party under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

10.06    Successors and Assigns.

(a)    Successors and Assigns Generally.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither AXIS
Capital nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Administrator, the Fronting Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)    Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), direct obligations under and participations in
L/C Obligations) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, AXIS Capital
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee

 

103



--------------------------------------------------------------------------------

Group and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.

(ii)    Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii)    Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)    the consent of AXIS Capital (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default pursuant to Section
8.01(a), (b), (h) or (i) has occurred and is continuing at the time of such
assignment, (2) any other Event of Default has occurred and been continuing for
30 consecutive days at the time of such assignment or (3) such assignment is to
a Lender, an Affiliate of a Lender or an Approved Fund;

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; provided that AXIS Capital shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof; and

(C)    the consent of each Fronting Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment and, if such Assignee
could not be an L/C Issuer of a Several Letter of Credit and such the Fronting
Bank must have agreed (in its sole discretion) to front for such Assignee under
Several Letters of Credit.

(iv)    Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire and, unless otherwise agreed between the assigning
Lender and such Assignee, if any Several Letters of Credit are outstanding, all
such Outstanding Several Letters of Credit are either amended or replaced to
give effect to such assignment.

(v)    No Assignment to Certain Persons.  No such assignment shall be made
(A) to AXIS Capital or any of AXIS Capital’s Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

 

104



--------------------------------------------------------------------------------

(vi)    Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of AXIS Capital and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans,
obligations under Several Letters of Credit and participations in Fronted
Letters of Credit in accordance with its Applicable Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, AXIS Capital (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section. Notwithstanding anything to the contrary
contained herein or an any Loan Document, a Lender may only assign Loans or
Commitments with respect to Axis Specialty Europe or Axis Re to a Lender in a
relevant territory as defined by s246 (1) TCA 1997 and where the provisions of
section 3(h) thereof apply to such Loan or Commitment.

(c)    Register.  The Administrative Agent, acting solely for this purpose as an
agent of AXIS Capital (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to

 

105



--------------------------------------------------------------------------------

the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and AXIS Capital, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by AXIS Capital and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d)    Participations.  Any Lender may at any time, without the consent of, or
notice to, AXIS Capital or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or AXIS Capital or any
of AXIS Capital’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) AXIS Capital, the Administrative
Agent, the Lenders, the L/C Administrator and the Fronting Bank shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, AXIS Capital agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender.

(e)    Limitations upon Participant Rights.  A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with AXIS Capital’s prior written consent. A Participant
shall not be entitled to the benefits of Section 3.01 unless AXIS Capital is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of AXIS Capital, to comply with Section 3.01(e) as
though it were a Lender.

(f)    Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

106



--------------------------------------------------------------------------------

10.07    Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders, the L/C Administrator and the Fronting Banks
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority, such as the
NAIC), (c) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.13(c) or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations, (g) with
the consent of AXIS Capital or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C
Administrator, any Fronting Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than a Borrower. For purposes of this
Agreement, “Information” means all information received from AXIS Capital or any
Subsidiary relating to AXIS Capital or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender, the L/C Administrator or any Fronting Bank on
a nonconfidential basis prior to disclosure by AXIS Capital or any Subsidiary,
provided that, in the case of information received from AXIS Capital or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the Fronting Banks
acknowledges that (a) the Information may include material non-public
information concerning AXIS Capital or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

10.08    Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Administrator, each Fronting Bank and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the L/C Administrator, such Fronting
Bank or any such Affiliate to or for the credit or the account of AXIS Capital
or any other Credit Party against any and all of the obligations of AXIS Capital
or such Credit Party now or hereafter existing

 

107



--------------------------------------------------------------------------------

under this Agreement or any other Loan Document to such Lender, the L/C
Administrator or such Fronting Bank, irrespective of whether or not such Lender
or the Fronting Bank shall have made any demand under this Agreement or any
other Loan Document and although such obligations of AXIS Capital or such Credit
Party may be contingent or unmatured or are owed to a branch or office of such
Lender, the L/C Administrator or such Fronting Bank different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each Fronting Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Administrator, such
Fronting Bank or their respective Affiliates may have. Each Lender, the L/C
Administrator and each Fronting Bank each agrees to notify AXIS Capital and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application. The obligations under this Section 10.08 with respect to
the Borrowers shall be several in nature.

10.09    Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to AXIS Capital. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10    Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

108



--------------------------------------------------------------------------------

10.11    Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12    Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C
Administrator, or the Fronting Bank, as applicable, then such provisions shall
be deemed to be in effect only to the extent not so limited.

10.13    Replacement of Lenders.  If (i) any Lender requests compensation under
Section 3.04, (ii) a Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (iii) a single Lender does not consent to an amendment or waiver
which, pursuant to Section 10.01 requires the consent of all Lenders, or
(iv) any Lender is a Defaulting Lender, then AXIS Capital may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a)    AXIS Capital shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);

(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or AXIS
Capital (in the case of all other amounts);

 

109



--------------------------------------------------------------------------------

(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

(d)    such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling AXIS Capital to require such assignment and delegation
cease to apply.

10.14    Governing Law; Jurisdiction; Etc.

(a)    GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)    SUBMISSION TO JURISDICTION.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE FRONTING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST AXIS
CAPITAL OR ANY OTHER CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c)    WAIVER OF VENUE.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM

 

110



--------------------------------------------------------------------------------

TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)    SERVICE OF PROCESS.  ON OR PRIOR TO THE CLOSING DATE, AND EACH BORROWER
SHALL APPOINT C T CORPORATION SYSTEM (THE “PROCESS AGENT”), WITH AN OFFICE ON
THE DATE HEREOF AT 111 8TH AVENUE, NEW YORK, NEW YORK 10011, UNITED STATES, AS
ITS AGENT TO RECEIVE ON ITS BEHALF SERVICE OF THE SUMMONS AND COMPLAINTS AND ANY
OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING, PROVIDED
THAT A COPY OF SUCH PROCESS IS ALSO MAILED IN THE MANNER PROVIDED IN SECTION
10.02. SUCH SERVICE MAY BE MADE BY MAILING OR DELIVERING A COPY OF SUCH PROCESS
TO AXIS CAPITAL IN CARE OF THE PROCESS AGENT AT THE PROCESS AGENT’S ABOVE
ADDRESS, AND EACH BORROWER HEREBY AUTHORIZES AND DIRECTS THE PROCESS AGENT TO
RECEIVE AND FORWARD SUCH SERVICE ON ITS BEHALF. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
10.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15    Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16    No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), AXIS Capital and each other Credit Party acknowledges and agrees
that: (i) (A) the arranging and other services regarding this Agreement provided
by the Administrative Agent, the Lenders and the Arrangers are arm’s-length
commercial transactions between AXIS Capital, each other Credit Party and its
respective Affiliates, on the one hand, and the Administrative Agent, the
Lenders and the Arrangers on the other hand, (B) each of AXIS Capital and the
other Credit Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) AXIS Capital and each
other Credit Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Lenders and the
Arrangers the relevant

 

111



--------------------------------------------------------------------------------

parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for AXIS Capital, any other Credit Party or any of its respective
Affiliates, or any other Person and (B) neither the Administrative Agent, nor
any Lender nor any Arranger has any obligation to AXIS Capital, any other Credit
Party or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Lenders and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of AXIS Capital, the
other Credit Parties and their respective Affiliates, and neither the
Administrative Agent, nor any Lender nor any Arranger has any obligation to
disclose any of such interests to AXIS Capital, any other Credit Party or any of
their respective Affiliates. To the fullest extent permitted by law, each of
AXIS Capital and the other Credit Parties hereby waives and releases any claims
that it may have against the Administrative Agent, the Lenders and the Arrangers
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

10.17    Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

10.18    USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies AXIS Capital that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Borrower, which information includes the name and address of
such Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

10.19    Time of the Essence.  Time is of the essence of the Loan Documents.

10.20    Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in

 

112



--------------------------------------------------------------------------------

accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender, as the case
may be, against such loss. If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or any Lender
in such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to such Borrower (or to any other
Person who may be entitled thereto under applicable law).

10.21    ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

113



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

AXIS CAPITAL HOLDINGS LIMITED

By:

 

/s/    Jose Osset        

Name:

  Jose Osset

Title:

  SVP. Treasurer

AXIS SPECIALTY LIMITED

By:

 

/s/    Jose Osset        

Name:

  Jose Osset

Title:

  SVP. Treasurer

AXIS RE LIMITED

By:

 

/s/    Tim Hennessy        

Name:

  Tim Hennessy

Title:

  EVP. Director

AXIS SPECIALTY EUROPE LIMITED

By:

 

/s/    Tim Hennessy        

Name:

  Tim Hennessy

Title:

  EVP. Director

 

S-1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, L/C Administrator, Fronting Bank
and a Lender

By:

 

/s/    Debra Basler        

Name:

  Debra Basler

Title:

  Senior Vice President

 

S-2



--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES INC.,

as Co-Syndication Agent

By:

 

/s/    Robert Chesley        

Name:

  Robert Chesley

Title:

  Director

DEUTSCHE BANK SECURITIES INC.,

as Co-Syndication Agent

By:

 

/s/    Kathleen Bowers        

Name:

  Kathleen Bowers

Title:

  Director

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:

 

/s/    Robert Chesley        

Name:

  Robert Chesley

Title:

  Director

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:

 

/s/    Kathleen Bowers        

Name:

  Kathleen Bowers

Title:

  Director

 

S-3



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent and a Lender

By:

 

/s/    William R. Goley        

Name:

  William R. Goley

Title:

  Director

 

S-4



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL

ASSOCIATION as Co-Documentation Agent and a Lender

By:

 

/s/    Jody T. Feldman        

Name:

 

Jody T. Feldman

Title:

  Vice President

 

S-5



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as Co-Documentation Agent and a Lender

By:

 

/s/    Adim Offurum        

Name:

  Adim Offurum

Title:

  Vice President

 

S-6



--------------------------------------------------------------------------------

CITIBANK,N.A., as a Lender

By:

 

/s/    Maria Hackley        

Name:

  Maria Hackley

Title:

  Managing Director

 

S-7



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender

By:

 

/s/    Mark Walton        

Name:

  Mark Walton

Title:

  Authorized Signatory

 

S-8



--------------------------------------------------------------------------------

LLOYDS TSB BANK PLC, as a Lender

By:

 

/s/    Morgan Beanland        

Name:

  Morgan Beanland

Title:

  Senior Vice President

By:

 

/s/    Candi Obrentz        

Name:

  Candi Obrentz

Title:

  Vice President

 

S-9



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A, as a Lender

By:

 

/s/    Ryan Vetsch        

Name:

  Ryan Vetsch

Title:

  Authorized Signatory

 

S-10



--------------------------------------------------------------------------------

SCHEDULE 1.01

BORROWING BASE CALCULATION

 

Eligible Investments

  

Applicable Percentage of Fair Market Value

Cash

   100%

Cash Equivalents

   100%

Commercial Paper

   98%

Government Debt with maturities of less than five years

   98%

Government Debt with maturities of five years or more

   95%

MBS (Agency Pass-Throughs) rated AAA by S&P or Aaa by Moody’s or Better

   90%

MBS (Agency CMOs) rated AAA by

   90%

S&P or Aaa by Moody’s or better

  

G7 Dollar denominated and non-Dollar denominated Securities rated at least AA-
by S&P and Aa3 by Moody’s issued by the Governments of Germany or the United
Kingdom or agencies thereof with maturities of five years or less

   95%

G7 Dollar denominated and non-Dollar denominated Securities rated at least AA-
by S&P and Aa3 by Moody’s issued by the Governments of France, Japan or Canada
or agencies thereof with maturities of five years or less

   93%

 

   Sched. 1.01   



--------------------------------------------------------------------------------

OECD Dollar denominated and non-Dollar denominated Securities rated at least AA-
by S&P and Aa3 by Moody’s issued by the Governments of Austria, Belgium,
Finland, the Netherlands, Norway or Switzerland or agencies thereof with
maturities of five years or less

   92%

Supranational Dollar and non-Dollar denominated Securities rated at least AAA by
S&P and Aaa by Moody’s issued by The International Bank for Reconstruction and
Development (the World Bank), The European Investment Bank, The European Bank
for Reconstruction and Development, The Inter-American Development Bank, Asian
Development Bank and Nordic Investment Bank having a maturity of 5 years or less

   92%

Corporate/Municipal Securities rated AAA by S&P or Aaa by Moody’s with
maturities of five years or less

   94%

Corporate/Municipal Securities rated at least AA- by S&P or Aa3 by Moody’s with
maturities of five years or less

   93%

Corporate/Municipal Securities rated at least A- by S&P or A3 by Moody’s with
maturities of five years or less

   92%

 

   Sched. 1.01   



--------------------------------------------------------------------------------

SCHEDULE 1.02

CONCENTRATION LIMITS

 

Eligible Investments

  

Limitation per Issue (as a percentage of all such

Eligible Investments

Corporate/Municipal Securities

   7.5%

G7 Securities

   7.5%

OECD Securities

   7.5%

Supranational Securities

   7.5%

 

   Sched. 1.02   



--------------------------------------------------------------------------------

SCHEDULE 1.03

MANDATORY COST FORMULAE

 

1.

The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 

  (a)

the requirements of the Bank of England and/or the Financial Services Authority
(or, in either case, any other authority which replaces all or any of its
functions); or

 

  (b)

the requirements of the European Central Bank.

 

2.

On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of the Company or any Lender, deliver to the Company or such Lender as
the case may be, a statement setting forth the calculation of any Mandatory
Cost.

 

3.

The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Lending Office.

 

4.

The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a)

in relation to any Loan in Sterling:

AB+C(B-D)+E                                       

x 0.0l                                 per cent per

            annum

100 - (A+C)                                

 

   Sched. 1.03   



--------------------------------------------------------------------------------

  (b)

in relation to any Loan in any currency other than Sterling:

E x 0.01                                        

                                                         per cent per

300                     annum

Where:

 

  “A”

is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 

  “B”

is the percentage rate of interest (excluding the Applicable Rate, the Mandatory
Cost and any interest charged on overdue amounts pursuant to the first sentence
of Section 2.08(b) and, in the case of interest (other than on overdue amounts)
charged at the Default Rate, without counting any increase in interest rate
effected by the charging of the Default Rate) payable for the relevant Interest
Period of such Loan.

 

  “C”

is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 

  “D”

is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  “E”

is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5.

For the purposes of this Schedule:

 

  (a)

“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 

  (b)

“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 

  (c)

“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A. 1 Deposit acceptors (ignoring any minimum fee or zero rated
fee required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

   Sched. 1.03   



--------------------------------------------------------------------------------

  (d)

“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6.

In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

 

7.

If requested by the Administrative Agent or the Company, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and the Company, the rate of charge payable
by such Lender to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by such Lender as being the average of the Fee
Tariffs applicable to such Lender for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of such Lender.

 

8.

Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

 

  (a)

the jurisdiction of the Lending Office out of which it is making available its
participation in the relevant Loan; and

 

  (b)

any other information that the Administrative Agent may reasonably require for
such purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

9.

The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its Lending Office.

 

10.

The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

 

11.

The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender pursuant
to paragraphs 3, 7 and 8 above.

 

   Sched. 1.03   



--------------------------------------------------------------------------------

12.

Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

 

13.

The Administrative Agent may from time to time, after consultation with the
Company and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 

   Sched. 1.03   



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender    Commitment    Applicable 
Percentage  

Bank of America, N.A.

   $75,000,000    15.000000000 % 

Deutsche Bank AG New York Branch

   $75,000,000    15.000000000 % 

Wells Fargo Bank, National Association

   $75,000,000    15.000000000 % 

HSBC Bank USA, National Association

   $60,000,000    12.000000000 % 

The Bank of New York Mellon

   $60,000,000    12.000000000 % 

Citibank, N.A.

   $50,000,000    10.000000000 % 

Goldman Sachs Bank USA

   $35,000,000    7.000000000 % 

Lloyds TSB Bank PLC

   $35,000,000    7.000000000 % 

Morgan Stanley Bank, N.A.

   $35,000,000    7.000000000 % 

Total

   $500,000,000    100.000000000 % 

 

   Sched. 2.01 pg. 1   



--------------------------------------------------------------------------------

SCHEDULE 5.05

LITIGATION

None.

 

   Sched. 5.05 pg. 1   



--------------------------------------------------------------------------------

SCHEDULE 5.12

SUBSIDIARIES

 

Name of Subsidiary
(Jurisdiction of

              Formation)               

 

  

    Insurance Company    

 

  

    Designated Borrower    

 

  

            Ownership             

 

AXIS Specialty Limited (Bermuda)

 

  

Yes

  

Yes

  

AXIS Capital Holdings Limited (Bermuda)

AXIS Group Services, Inc. (U.S.A. – Delaware)

  

No

  

No

  

AXIS Specialty U.S. Holdings, Inc. (U.S.A. – Delaware)

 

AXIS Specialty U.S. Services, Inc. (U.S.A – Delaware)

 

  

No

  

No

  

AXIS Specialty U.S. Holdings, Inc. (U.S.A. – Delaware)

AXIS Specialty Finance LLC (U.S.A. – Delaware)

  

No

  

No

  

AXIS Specialty U.S. Holdings, Inc. (U.S.A. – Delaware)

 

AXIS Surplus Insurance Company (U.S.A. – Illinois)

 

  

Yes

  

No

  

AXIS Insurance Company (U.S.A. – Illinois)

AXIS Insurance Company (U.S.A. – Illinois)

  

Yes

  

No

  

AXIS Specialty U.S. Holdings, Inc. (U.S.A. – Delaware)

 

AXIS Specialty U.S. Holdings, Inc. (U.S.A. – Delaware)

 

  

No

  

No

  

AXIS Specialty Global Holdings Limited (Ireland)

AXIS Reinsurance Company (U.S.A. – New York)

 

  

Yes

  

No

  

AXIS Specialty U.S. Holdings, Inc. (U.S.A. – Delaware)

AXIS Specialty Insurance Company (U.S.A. – Connecticut)

 

  

Yes

  

No

  

AXIS Insurance Company (U.S.A. – Illinois)

 

   Sched. 5.13 pg. 1   



--------------------------------------------------------------------------------

AXIS Specialty Global Holdings Limited (Ireland)

 

  

No

  

No

  

AXIS Capital Holdings Limited (Bermuda)

AXIS Specialty Holdings Ireland Limited (Ireland)

 

  

No

  

No

  

AXIS Capital Holdings Limited (Bermuda)

AXIS Re Limited (Ireland)

  

Yes

  

Yes

  

AXIS Specialty Holdings Ireland Limited (Ireland)

AXIS Specialty Europe Limited (Ireland)

 

  

Yes

  

Yes

  

AXIS Specialty Holdings Ireland Limited (Ireland)

AXIS Specialty UK Holdings Limited (United Kingdom)

 

  

No

  

No

  

AXIS Capital Holdings Limited (Bermuda)

Dexta Corporation Pty Ltd (Australia)

 

  

Yes

  

No

  

Sirius Australia Holdings Pty Ltd (Australia)

Sirius Australia Holdings Pty Ltd (Australia)

 

  

No

  

No

  

AXIS Specialty Holdings Ireland Limited (Ireland)

 

   Sched. 5.13 pg. 2   



--------------------------------------------------------------------------------

SCHEDULE 7.02

EXISTING LIENS

None.

 

   Sched. 7.02 pg. 1   



--------------------------------------------------------------------------------

SCHEDULE 7.05

EXISTING INDEBTEDNESS

1. AXIS Capital Holdings Limited Senior Unsecured Notes dated November 15, 2004
in the amount of $500 million. The notes bear interest at 5.75%, payable
semi-annually and, unless previously redeemed, will mature on December 1, 2014.

2. Guarantee by AXIS Capital of loans to employees under a Bank of Bermuda
facility not to exceed US $10 million in connection with stock purchases.

3. Letter of Credit in the amount of $3.5 million issued to secure a lease for
office space in Alpharetta, Georgia.

4. Obligations with respect to bank guarantees for the benefit of certain
European Union fiscal representatives appointed by AXIS Specialty Europe
Limited.

5. Obligations with respect to appeal bonds issued to secure judgments against
insureds under policies issued in the ordinary course of business.

 

   Sched. 7.05   



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

AXIS CAPITAL HOLDINGS LIMITED

and DESIGNATED BORROWERS:

AXIS Capital Holdings Limited and AXIS Specialty Limited

92 Pitts Bay Road

Pembroke, Bermuda

HM 08

Attention: Jose Osset

Telecopy Number: (441) 405-2680

Telephone Number: (441) 405-2632

Electronic Mail: Jose.osset@axiscapital.com

Website Address:         www.axiscapital.com

AXIS Re Limited and AXIS Specialty Europe Limited

Mount Herbert Court

34 Upper Mount Street

Dublin 2

Ireland

Attention: Tim Hennessy

Telecopy No.: (011) 353-1-664-1862

Telephone No.: (011) 353-1-664-1611

Electronic Mail: Tim.hennessy@axiscapital.com

With a copy to:

92 Pitts Bay Road

Pembroke, Bermuda

HM 08

Attention: Jose Osset

Telecopy Number: (441) 405-2680

Telephone Number: (441) 405-2632

Electronic Mail: Jose.osset@axiscapital.com

U.S. Taxpayer Identification Number(s):

AXIS Capital Holdings Limited: 98-0395986

AXIS Specialty Limited: 98-0364977

 

   Sched. 10.02   



--------------------------------------------------------------------------------

AXIS Re Limited: 98-0395688

AXIS Specialty Europe Limited: 98-0395686

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

2001 Clayton Road, Bldg. B

Mail Code: CA4-702-02-25

Concord, CA 94520-2405

Attention: Kendra N. McWhite

Telephone: 925.675.8057

Telecopier: 888.985.9252

Electronic Mail: kendra.n.mcwhite@baml.com

Account No. (for USD): 3750836479

Ref: Axis Capital Holdings Limited, Attn: Credit Services 5596

ABA# 026009593

GBP:

Bank of America London

Sort Code: 16-50-50

Swift Code: BOFAGB22

Account: 65280027

Ref: Axis Capital Holdings Ltd.

EURO:

Bank of America London

Swift Code: BOFAGB22

Account: 65280019

Ref: Axis Capital Holdings Ltd

CAD:

Bank of America Canada (Transit #01312) Toronto

Swift Code: BOFACATT

Account: 711465003220

Ref: Axis Capital Holdings Ltd.

JPY:

Bank of America Tokyo

Swift Code: BOFAJPJX

 

   Sched. 10.02   



--------------------------------------------------------------------------------

Account: 606490661046

Ref: Axis Capital Holdings Ltd.

AUD:

Bank of America Australia Ltd. Sydney

Swift Code: BOFAAUSX

Account: 520190661017

Ref: Axis Capital Holdings Ltd.

SGD:

Bank of America Singapore

Swift Code: BOFASG2X

Account: 621290661054

Ref: Axis Capital Holdings Ltd.

CHF:

UBS AG Zurich

Swift Code: UBSWCHZH80A

Account: CH900023023007970300A

Ref: Axis Capital Holdings Ltd

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

335 Madison Avenue, 4th Fl

Mail Code: NY-503-04-03

New York, New York 10017

Attention: Don B. Pinzon

Telephone: 646.556.0326

Telecopier: 212.901.7843

Electronic Mail: don.b.pinzon@baml.com

 

   Sched. 10.02   



--------------------------------------------------------------------------------

FRONTING BANK:

Bank of America, N.A.

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention: Michael A. Grizzanti

Telephone: 570.330.4214

Telecopier: 800.755.8743

Electronic Mail: michael.a.grizzanti@baml.com

BANK OF AMERICA, N.A.,

as Lender

Bank of America, N.A.

231 S. La Salle Street

Chicago, IL 60697

Attention:     Matthew Peck

Telephone:   (312) 828-6006

Facsimile:    (312) 453-4659

Electronic Mail: matthew.peck@baml.com

CITIBANK, N.A.

390 Greenwich St

8th Floor

New York, NY 06115

Attention:     Patricia Den Brinker

Telephone:   (212) 723-9229

Facsimile:    (646) 291-1692

Electronic Mail: patricia.y.denbrinker@citi.com

DEUTSCHE BANK AG NEW YORK BRANCH

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Attention:     Virginia Cosenza

Telephone:   (212) 250-2169

Facsimile:    (212) 797-0270

Electronic Mail: virginia.cosenza@db.com

 

   Sched. 10.02   



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA

200 West Street

New York, NY 10282

Attention:     Lauren Day

Telephone:   (212) 934-3921

Electronic Mail: gsd.link@gs.com

HSBC BANK USA, NATIONAL ASSOCIATION

c/o HSBC Securities USA Inc.

452 Fifth Avenue, 5th Floor

New York,, NY 10282

Attention:     Jody T. Feldman

Telephone:   212-525-6375

Facsimile:

Electronic Mail: jody.t.feldman@us.hsbc.com

LLOYDS TSB BANK PLC

1095 Avenue of the Americas

34th Floor

New York, NY 10036

Attention:     Rich Herder

Telephone:   (212) 930-5057

Facsimile:    (212) 833-6610

Electronic Mail: rich.herder@us.lloydsbanking.com

MORGAN STANLEY BANK, NA

750 Seventh Avenue, 11th Floor

New York, NY 10019

Attention:     Harry Comninellis

Telephone:   (212) 762-0360

Facsimile:    (212) 507-3203

Electronic Mail: harry.comninellis@morganstanley.com

THE BANK OF NEW YORK MELLON

Insurance Division

One Wall Street, 17th Floor

New York, New York 10286

Attention:     Michael Pensari

Telephone:   (212) 635-8142

Facsimile:    (212) 635-8541

Electronic Mail: michael.pensari@bnymellon.com

 

   Sched. 10.02   



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.

D 1053-150

301 S. College St., 5th Floor

Charlotte, NC 28288

Attention:     Karen Hanke

Telephone:   (704) 374-3061

Facsimile:    (704) 715-1486

Electronic Mail: karen.hanke@wachovia.com

 

   Sched. 10.02   



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

Date:                     ,         

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 24, 2010
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among AXIS Capital Holdings Limited, a Bermuda company
(“AXIS Capital”), and certain Subsidiaries of AXIS Capital party thereto
pursuant to Section 2.13 of the Credit Agreement (each a “Designated Borrower”
and, together with AXIS Capital, the “Borrowers” and, each a “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
LC Administrator and Fronting Bank.

The undersigned hereby requests (select one):

¨ A Borrowing of Loans                                          ¨ A conversion
or continuation of Loans

 

  1.

On                                          
                                             (a Business Day).

 

  2.

In the amount of $                                              .

 

  3.

Comprised of                                                      .

[Type of Loan requested]

 

  4.

In the following currency:                                                      

[Dollars, Euros or Sterling]

 

  5.

For Eurocurrency Rate Loans: with an Interest Period of      months.

 

  [6.

On behalf of                                                   [insert name of
applicable Designated Borrower].

 

   A-1    Form of Loan Notice



--------------------------------------------------------------------------------

The Borrowing, if any, requested herein complies with the provisos to the first
sentence of Section 2.01 of the Agreement.

 

AXIS CAPITAL HOLDINGS LIMITED

By:

 

 

Name:

 

 

Title:

 

 

 

   A-2    Form of Loan Notice



--------------------------------------------------------------------------------

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

EXHIBIT B

FORM OF NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                         or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of August 24, 2010 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined) among AXIS Capital Holdings Limited, a Bermuda company (“AXIS
Capital”), and certain Subsidiaries of AXIS Capital party thereto pursuant to
Section 2.13 of the Credit Agreement (each a “Designated Borrower” and, together
with AXIS Capital, the “Borrowers” and, each a “Borrower”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, LC Administrator
and Fronting Bank.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in the currency in which such Loan was denominated and in
Same Day Funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of a
Guaranty. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.

 

   B-1    Form of Note



--------------------------------------------------------------------------------

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 10.06 OF THE CREDIT AGREEMENT.

 

   B-2    Form of Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[BORROWER]

By:

 

 

Name:

 

 

Title:

 

 

 

  B-3   Form of Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date   

Type of

Loan Made

  

Amount of

Loan Made

  

End of

Interest

Period

  

Amount of

Principal or

Interest

Paid This

Date

  

Outstanding

Principal

Balance

This Date

  

Notation

Made By

                                                                               
                                                                              
                                                                                
                                                                               
                                                                               
                                                                               
                                                                              
                                                                                
                                                                               
                                                                               
                                                 

 

  B-4   Form of Note



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 24, 2010
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined among AXIS Capital Holdings Limited, a Bermuda company (“AXIS
Capital”), and certain Subsidiaries of AXIS Capital party thereto pursuant to
Section 2.13 of the Credit Agreement (each a “Designated Borrower” and, together
with AXIS Capital, the “Borrowers” and, each a “Borrower”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, LC Administrator
and Fronting Bank.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                   of AXIS Capital,
and that, as such, he/she is authorized to execute and deliver this Certificate
to the Administrative Agent on the behalf of AXIS Capital, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.        AXIS Capital has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of AXIS Capital
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.        AXIS Capital has delivered the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of AXIS Capital ended
as of the above date. Such financial statements fairly present in all material
respects the financial condition and results of operations of AXIS Capital and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

2.        The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
AXIS Capital during the accounting period covered by such financial statements.

 

  C-1   Form of Compliance Certificate



--------------------------------------------------------------------------------

3.        There has been no material change in GAAP or in the application
thereof which has occurred since the date of the last financial statements
delivered pursuant to Section 6.01 of the Credit Agreement [except [describe
change and effect on the financial statements attached to this Compliance
Certificate]]

4.        A review of the activities of AXIS Capital during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period AXIS Capital performed and
observed all its Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, no event or condition exists as of
the date of this Certificate which constitutes a Default.]

--or--

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4.         The financial covenant analyses and information set forth on Schedule
1 attached hereto are true and accurate on and as of the date of this
Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,             .

 

AXIS CAPITAL HOLDINGS LIMITED

By:

 

 

Name:

 

 

Title:

 

 

 

  C-2   Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                                          (“Statement
Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.

Section 7.04(a) – Ratio of Total Funded Debt to Total Capitalization.

 

A.

  

Total Funded Debt

   $            

B.

  

Consolidated Net Worth

   $            

C.

  

Item A + Item B

   $            

D.

  

Ratio of Item A to Item C (not to exceed 0.35:1.0)

           :1.0

 

II.

Section 7.04(b) – Consolidated Net Worth

 

A.

  

Consolidated Net Worth

   $            

B.

  

Existing sum of Consolidated Net Income as reported in Item 11(D) of Schedule 1
of the Compliance Certificate dated [            ] , 20[    ]1

   $            

C.

  

For periods ending June 30 or December 31, enter the Consolidated Net Income
earned in the semi-annual fiscal period2 ending on [            ], 20 [    ]3.
Otherwise, enter $0.

   $            

D.

  

New sum of Consolidated Net Income is equal to Item B + (if positive) Item C

   $            

E.

  

Existing sum of net cash proceeds received by AXIS Capital from the issuance of
its capital stock4 as reported in Item 11(G) of Schedule 1 of the Compliance
Certificate dated [            ]. 20[    ]5

   $            

 

1

Insert the date of the previous quarterly Compliance Certificate.

2

Semi-annual fiscal periods are January 1 to June 30 and July 1 to December 31

3

Insert the last day of the most recently ended semi-annual fiscal period.

4

Including upon any conversion of debt securities (including Convertible
Securities) into and the exercise of any warrants with respect to Equity
Interests of AXIS Capital (but, in the case of any Hybrid Securities issued by
AXIS Capital, only to the extent such Hybrid Securities are included, at the
time of issuance thereof, in Consolidated Net Worth pursuant to the definition
thereof)

5

Insert the date of the previous quarterly Compliance Certificate.

 

  C-3   Form of Compliance Certificate



--------------------------------------------------------------------------------

F.

  

For periods ending June 30 or December 31, enter the sum of net cash proceeds
received by AXIS Capital from the issuance of its capital stock6 in the
semi-annual fiscal period ending on [            ], 20 [    ]7. Otherwise, enter
$0.

   $            

G.

  

New sum of net cash proceeds received by AXIS Capital from the issuance of its
capital stock is equal to Item E + Item F.

   $            

H.

  

$3,689,000,000) + (0.25 x Item D) + (0.25 x Item G)

   $            

I.

  

Excess (deficient) for covenant compliance (Item A - Item H)

   $            

III.

  

Section 6.11-Financial Strength Rating of applicable Insurance Companies (must
be B++ or better) [List each Insurance Company and its rating if not all the
same]

               

IV.

  

Maximum dividends all Subsidiaries could pay as of most recent fiscal year end

   $            

V.

  

Schedule 5.12 to the Credit Agreement is hereby replaced with Schedule 5.12
attached hereto.

  

VI.

  

Acquisitions since December 31, 2009

   $            

 

6

Including upon any conversion of debt securities (including Convertible
Securities) into and the exercise of any warrants with respect to Equity
Interests of AXIS Capital (but, in the case of any Hybrid Securities issued by
AXIS Capital, only to the extent such Hybrid Securities are included, at the
time of issuance thereof, in Consolidated Net Worth pursuant to the definition
thereof)

7

Insert the last day of the most recently ended semi-annual fiscal period.

 

  C-4   Form of Compliance Certificate



--------------------------------------------------------------------------------

SCHEDULE 5.12

SUBSIDIARIES

 

Name of Subsidiary

(Jurisdiction of

Formation)

  

Insurance Company

  

Designated Borrower

  

Ownership

                                                                                
                                                                                
                                            

 

  C-5   Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT D-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the Credit Agreement identified below (including, without limitation, the
Letters of Credit included in such facilities) and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.

Assignor[s]:                                             

 

 

1

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3

Select as appropriate.

4

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

  D-1-1   Form of Assignment and Assumption



--------------------------------------------------------------------------------

    

 

  

 

2.

Assignee[s]:                                                                 

 

    

 

  

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.

Borrower(s):                                                                 

 

4.

Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

 

5.

Credit Agreement: Credit Agreement, dated as of August 24 2010 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined) among AXIS Capital Holdings Limited, a Bermuda company (“AXIS
Capital”), and certain Subsidiaries of AXIS Capital party thereto pursuant to
Section 2.13 of the Credit Agreement (each a “Designated Borrower” and, together
with AXIS Capital, the “Borrowers” and, each a “Borrower”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and Bank of America, N.A., as Administrative Agent, LC Administrator
and Fronting Bank.

 

6.

Assigned Interest[s]:

 

Assignor[s]5

 

  

Assignee[s]6

 

  

Aggregate

Amount of

Commitment

for all  Lenders7

 

  

Amount of

Commitment

Assigned

  

Percentage

Assigned of

Commitment/

Loans8

 

  

CUSIP

Number

 

          $                         $                                       
      %                $                         $                        
                     %                $                         $              
                               %     

 

[7.

Trade Date:                         ]9

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

5

List each Assignor, as appropriate.

6

List each Assignee, as appropriate.

7

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

8

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

  D-1-2   Form of Assignment and Assumption



--------------------------------------------------------------------------------

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

 

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

 

Title:

 

[Consented to and]10 Accepted:

BANK OF AMERICA, N.A., as

  Administrative Agent, L/C Administrator and Fronting Bank

By:

 

 

 

Title:

[Consented to and]11

BANK OF AMERICA, N.A., as

  L/C Administrator and Fronting Bank

By:

 

 

 

Title:

[Consented to:]12

By:

 

 

 

Title:

[Consented to:]13

By:

 

 

 

Title:

 

 

10

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

11

To be added only if the consent of Fronting Bank and L/C Administrator is
required by the terms of the Credit Agreement.

12

To be added for each other Fronting Bank only if the consent of Fronting Bank is
required by the terms of the Credit Agreement.

13

To be added only if the consent of AXIS Capital is required by the terms of the
Credit Agreement.

 

  D-1-3   Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

[                                          ]1 4

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of AXIS Capital, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by AXIS Capital, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section      thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, (vii) [it is an NAIC Approved Bank with a rating
of “A3” or better from Moody’s and/or “A” or better from Standard and Poor’s,
and/or “A-” or better from Fitch and as of the date hereof can issue Loans and
Several Letters of Credit in all of the applicable Alternative Currencies][it
will be a

 

14

Describe Credit Agreement at option of Administrative Agent.

 

  D-1-4   Form of Assignment and Assumption



--------------------------------------------------------------------------------

Participating Bank due to [insert reason] and [name of Fronting Bank] has agreed
to front for the Assignee in connection with Several Letters of Credit;
(viii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (ix) with respect to
interest paid by AXIS Specialty Europe or AXIS Re, as of the date hereof, such
payments to the Assignee are exempt from withholding tax, and (b) agrees that
(i) it will, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

  D-1-5   Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

NOTE TO DRAFTER: Obtain the appropriate form of Administrative Questionnaire
from the representative of the Arranger or the Agency Management Officer working
on the transaction and, in appropriate transactions, add a term for providing
notice delivery information to a Person designated to receive notices that may
contain material non-public information relating to AXIS Capital.

 

  D-2-1   Form of Administrative Questionnaire



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SEVERAL LETTER OF CREDIT

FOR INTERNAL IDENTIFICATION PURPOSES ONLY

(Does not Affect Terms of Letter of Credit or Bank’s Obligations Thereunder)

Issue Date:                     , 20    

Expiry Date:                     , 20    

L/C No. [                    ]

Amount: $                     (                                         
                                       )’

Applicant: [                                        ] 2

[                                         ]

[                                         ]            Date:
                    

 

IRREVOCABLE CLEAN

        ISSUE DATE  

 

   LETTER OF CREDIT NO.  

 

          

 

To:

[BENEFICIARY]3

[                     ]

[                     ]

[                     ]

We, the issuing banks listed below (hereinafter referred to individually as a
“Letter of Credit Bank,” and collectively, the “Letter of Credit Banks”), hereby
establish this clean, irrevocable and unconditional Letter of Credit in your
favor as Beneficiary for drawing up to an aggregate amount of [U.S.
$             ]4 (the “Letter of Credit Commitment”) effective immediately. This
Letter of Credit shall expire with the close of business of the Letter of Credit
Agent (defined below) on                     . Except when the Letter of Credit
Commitment is increased or amended to reflect a change in Commitment Share or
Letter of Credit Bank as set forth in the last paragraph hereof, this Letter of
Credit cannot be modified or revoked without the consent of the Beneficiary.

 

1

Insert initial amount of the Letter of Credit.

2

Insert name of party for whom Letter of Credit will be issued.

3

Insert full name and address of the Beneficiary.

4

Insert appropriate currency

 

  Exh. E-1   Form of Several Letter of Credit



--------------------------------------------------------------------------------

[The term “Beneficiary” includes any successor by operation of law of the named
Beneficiary including, without limitation, any such liquidator, rehabilitator,
receiver or conservator. Drawings by any liquidator, rehabilitator, receiver or
conservator shall be for the benefit of all the Beneficiary’s policyholders.]5

The maximum liability of each Letter of Credit Bank with respect to any demand
for payment made hereunder shall be its Commitment Share of the amount of such
demand for payment, as follows:

 

      LETTER OF CREDIT BANK   

COMMITMENT

SHARE                

 

  

MAXIMUM    

SHARE OF LETTER OF  

CREDIT  COMMITMENT6

 

     

[Lender]

 

  

                    %

 

  

U.S.$

 

     

[Lender]

 

  

                    %

 

  

U.S.$

 

     

[Lender]

 

  

                    %

 

  

U.S.$

 

TOTAL

                       100%    U.S. $

The obligations of the Letter of Credit Banks hereunder are several and not
joint, and no Letter of Credit Bank shall be responsible or otherwise liable for
the failure of any other Letter of Credit Bank to perform its obligations
hereunder, nor shall the failure of any Letter of Credit Bank to perform its
obligations under this Letter of Credit relieve any other Letter of Credit Bank
of its obligations hereunder.

Subject to the further provisions of this Letter of Credit, demands for payment
may be made by the Beneficiary by presentation to Bank of America, N.A., as
agent (in such capacity, the “Letter of Credit Agent”) of a sight draft drawn on
the Letter of Credit Agent indicating the Letter of Credit No.             , for
all or any part of this Letter of Credit at the Letter of Credit Agent’s office
located at One Fleet Way, PA6-580-02-30, Scranton, PA , or via facsimile in
accordance herewith (570) 775-8743, Attention: Standby Letter of Credit
Department, on or before the expiration date hereof [or any automatically
extended expiry date]7.

We the Letter of Credit Banks listed herein hereby undertake to promptly honor
all of a Beneficiary’s demands for payment hereunder upon delivery of the sight
draft as specified to the Letter of Credit Agent’s aforesaid office.

 

5

Insert if Letter of Credit is being issued to back a reinsurance policy and such
language is required by the applicable insurance regulator. Additional changes
to the letter of credit to reflect regulatory requirements will be inserted if
necessary.

6

Insert appropriate currency in which Letter of Credit is denominated

7

Delete if not inserting automatic extension provision.

 

  Exh. E-2   Form of Several Letter of Credit



--------------------------------------------------------------------------------

Except as expressly stated herein, this undertaking is not subject to any
agreement, requirement or qualification. The obligations of each Letter of
Credit Bank under this Letter of Credit is the individual obligation of such
Letter of Credit Bank and is in no way contingent upon reimbursement with
respect thereto, or upon its ability to perfect any lien, security interest or
any other reimbursement.

Upon payment to you by the Letter of Credit Bank of its Commitment Share of the
drawing amount specified in a demand presented hereunder, a Letter of Credit
Bank shall be fully discharged of its obligation under this Letter of Credit to
the extent of its Commitment Share of such demand and such Letter of Credit Bank
shall not thereafter be obligated to make any further payments under this Letter
of Credit in respect of such demand.

[This Letter of Credit shall be deemed automatically extended without amendment
for one year from the expiration date hereof or any future expiration date
unless at least [seven]8 days prior to such expiration date, the Letter of
Credit Agent notifies you by Registered Mail or overnight courier service that
this Letter of Credit will not be extended for any such additional period.]9

[This Letter of Credit is subject to and governed by the Laws of the State of
New York and the 2007 revision of the Uniform Customs and Practice for
Documentary Credits of the International Chamber of Commerce (Publication[600]),
and in the event of any conflict, the Laws of the State of New York will
control. If this Letter of Credit expires during an interruption of business as
described in Article 36 of said Publication 600 the bank hereby specifically
agrees to effect payment if this Letter of Credit is drawn against within 30
days after the resumption of business.] [This Letter of Credit is subject to and
governed by the law(s) of the State of New York, and the International Standby
Practices 98 (ISP98) (International Chamber of Commerce Publication No. 590).]
In the event of any conflict, the laws of the State of New York will control.10

This Letter of Credit may be amended to delete a Letter of Credit Bank or add a
Letter of Credit Bank, or change Commitment Shares, provided that such amendment
does not decrease the Letter of Credit Commitment, and need only be signed by
the Letter of Credit Agent so long as any Letter of Credit Bank added shall be
approved by the Securities Valuation Office of the National Association of
Insurance Commissioners and shall have a rating of “A3” or better from Moody’s
and/or “A” or better from Standard and Poor’s, and/or “A-” or better from Fitch.

 

8

Insert longer period if requested

9

Insert if auto-extension is applicable.

10

Insert UCP 600 if required by an insurance regulator, otherwise ISP 98 should be
used.

 

  Exh. E-3   Form of Several Letter of Credit



--------------------------------------------------------------------------------

Very truly yours,

BANK OF AMERICA, N.A., Letter of Credit Agent

By:

 

 

Name:

 

 

Title:

 

 

 

  Exh. E-4   Form of Several Letter of Credit



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF DESIGNATED BORROWER

REQUEST AND ASSUMPTION AGREEMENT

Date:                     ,             

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.13 of that certain Credit Agreement, dated as of
August 24, 2010 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among AXIS Capital Holdings
Limited, a Bermuda company (“AXIS Capital”), and certain Subsidiaries of AXIS
Capital party thereto pursuant to Section 2.13 of the Credit Agreement (each a
“Designated Borrower” and, together with AXIS Capital, the “Borrowers” and, each
a “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, LC Administrator and Fronting Bank.

Each of                                          (the “Designated Borrower”) and
AXIS Capital hereby confirms, represents and warrants to the Administrative
Agent and the Lenders that the Designated Borrower is a Subsidiary.

The documents required to be delivered to the Administrative Agent under
Section 2.13 and Section 4.02(e) of the Credit Agreement will be furnished to
the Administrative Agent in accordance with the requirements of the Credit
Agreement.

Complete if the Designated Borrower is a US Subsidiary: The true and correct
U.S. taxpayer identification number of the Designated Borrower is
                    .

Complete if the Designated Borrower is a Non-US Subsidiary: The true and correct
unique identification number that has been issued to the Designated Borrower by
its jurisdiction of organization and the name of such jurisdiction are set forth
below:

 

Identification Number

 

  

Jurisdiction of Organization

 

                         

 

  Exh. F-1   Form of Designated Borrower     Request and Assumption Agreement



--------------------------------------------------------------------------------

The parties hereto hereby confirm that with effect from the date of delivery of
the Designated Borrower Notice (the “Effective Date”) to AXIS Capital and the
Lenders by the Administrative Agent, the Designated Borrower shall have
obligations, duties and liabilities toward each of the other parties to the
Credit Agreement identical to those which the Designated Borrower would have had
if the Designated Borrower had been an original party to the Credit Agreement as
a Borrower. Also as of the date of delivery of the Designated Borrower Notice to
AXIS Capital and the Lenders by the Administrative Agent the Designated Borrower
confirms its acceptance of, and consents to, all representations and warranties,
covenants, and other terms and provisions of the Credit Agreement.

The parties hereto hereby request that the Designated Borrower be entitled to
have Letters of Credit issued for its account and to receive Loans under the
Credit Agreement, and understand, acknowledge and agree that neither the
Designated Borrower nor AXIS Capital on its behalf shall have any right to
request any Letters of Credit or Loans for its account unless and until the date
five Business Days after the Effective Date.

Accordingly, AXIS Capital and the Designated Borrower hereby represent and
warrant and agree that as of the “Effective Date”:

1.         Each of the representations and warranties contained in the Credit
Agreement and in the other Loan Documents (to the extent the same relate to a
Subsidiary of AXIS Capital) is true and correct as to the Designated Borrower on
and as of the Effective Date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date).

2.         The Designated Borrower’s addresses for notices, other communications
and service of process provided for in the Credit Agreement shall be given in
the manner, and with the effect, specified in Section 10.02 of the Credit
Agreement to it at its “Address for Notices” specified on the signature pages
below or (if no such address is so specified) to it at the address set forth in
clause (i) of Section 10.02(a) of the Credit Agreement; and

3.         As of the Effective Date, the payment of the Loans and L/C Borrowings
and interest thereon and all other amounts under the Credit Agreement will not
be subject, by withholding or deduction, to any Taxes imposed by the [Designated
Borrower’s jurisdiction(s)] for the Designated Borrower.

In addition to the foregoing, AXIS Capital hereby represents and warrants and
agrees that as of the Effective Date:

1.        Each of the representations and warranties contained in the Credit
Agreement and in the other Loan Documents is true and correct in all material
respects on and as of the Effective Date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date);

2.        No Default has occurred and is continuing; and

 

  Exh. F-2   Form of Designated Borrower     Request and Assumption Agreement



--------------------------------------------------------------------------------

3.        The Guaranty of AXIS Capital, AXIS Finance and each other Person, if
any, who has executed a Guaranty, applies to all of the obligations of the
Designated Borrower under the Loan Documents.

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

This Designated Borrower Request and Assumption Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same agreement.

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

[DESIGNATED BORROWER]

By:

 

 

Name:

 

 

Title:

 

 

 

 

Address for Notices

 

 

 

 

 

 

 

 

Attn:

 

 

 

Tel:

 

Fax:

 

 

 

AXIS CAPITAL HOLDINGS LIMITED

By:

 

 

Name

 

 

Title:

 

 

Accepted this              day of             , 20    

 

  Exh. F-3   Form of Designated Borrower     Request and Assumption Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

  as Administrative Agent

By:

 

 

Name

 

 

Title:

 

 

 

  Exh. F-4   Form of Designated Borrower     Request and Assumption Agreement



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF DESIGNATED BORROWER NOTICE

Date:                     ,             

 

  To:

Axis Capital Holdings Limited and the Lenders party to the

Credit Agreement referred to below

Ladies and Gentlemen:

This Designated Borrower Notice is made and delivered pursuant to Section 2.13
of that certain Credit Agreement, dated as of August 24, 2010 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among AXIS Capital Holdings Limited, a Bermuda company (“AXIS
Capital”), and certain Subsidiaries of AXIS Capital party thereto pursuant to
Section 2.13 of the Credit Agreement (each a “Designated Borrower” and, together
with AXIS Capital, the “Borrowers” and, each a “Borrower”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, LC Administrator
and Fronting Bank.

The Administrative Agent hereby notifies AXIS Capital and the Lenders that
effective as of the date hereof [                                        ] shall
be a Designated Borrower and may request Letters of Credit and receive Loans for
its account on the terms and conditions set forth in the Credit Agreement.

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

 

Title:

 

 

 

  Exh. G-1   Form of Designated Borrower Notice



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF GUARANTY

THIS GUARANTY (the “Guaranty”) is made by [AXIS Capital Holdings Limited., a
Bermuda company][AXIS Specialty Finance LLC, a Delaware limited liability
company] (the “Guarantor”), in favor of the Guaranteed Parties (as hereinafter
defined). Capitalized terms used herein without definition shall have the
meanings given to them in the Credit Agreement referred to below.

RECITALS

A.    [The Guarantor][AXIS Capital Holdings Limited (“AXIS Capital”)] and
various of its Subsidiaries party thereto as Designated Borrowers [(together
with AXIS Capital, each a “Guaranteed Borrower” and collectively the “Guaranteed
Borrowers”)], certain financial institutions (the “Lenders”), , each other
Lender who from time to time becomes a Fronting Bank and Bank of America, N.A.,
as Letter of Credit Administrator (in such capacity, the “L/C Administrator”),
Administrative Agent, and Fronting Bank (in such capacity, together with each
other Lender who from time to time becomes a Fronting Bank, the “Fronting
Banks”) entered into that certain Credit Agreement, dated August 24, 2010, as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”.

B.    The [Guaranteed] [Designated] Borrowers are Subsidiaries of [the
Guarantor][AXIS Capital, the parent of the Guarantor], and the Guarantor will
benefit from the extension of credit to the Guaranteed Borrowers under the
Credit Agreement, which benefits are hereby acknowledged, and accordingly
desires to execute and deliver this Guaranty.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, to
induce the Lenders, the Administrative Agent, the Fronting Banks and the L/C
Administrator (collectively, the “Guaranteed Parties”) to enter into the Credit
Agreement and in recognition of the direct benefits to be received by the
Guarantor from the proceeds of the Loans and the issuance of the Letters of
Credit the Guarantor hereby agrees as follows:

1.        Guaranty. The Guarantor hereby unconditionally, absolutely and
irrevocably guarantees, as a primary obligor and not merely as surety, the full
and punctual payment when due (whether at stated maturity, upon acceleration or
otherwise) of all Obligations of each of the Guaranteed Borrowers to the
Guaranteed Parties under the Loan Documents (the “Guaranteed Obligations”). This
Guaranty is a guaranty of payment and not of collection. Upon failure by any
Guaranteed Borrower to pay punctually any of its Guaranteed Obligations when due
and payable (whether at stated maturity, upon acceleration or otherwise), the
Guarantor agrees to pay forthwith on demand from the Administrative Agent the
amount then due and not so paid at the place and in the manner specified in the
Credit Agreement.



--------------------------------------------------------------------------------

2.         Guaranty Unconditional. The obligations of the Guarantor under this
Guaranty shall be unconditional, absolute and irrevocable and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(a)        any extension, renewal, settlement, compromise, waiver or release
(including with respect to any Collateral) in respect of any obligation of any
other obligor under any of the Loan Documents, by operation of law or otherwise;

(b)        any modification or amendment of or supplement to any of the Loan
Documents;

(c)        any release, non-perfection or invalidity of any direct or indirect
security for any obligation of any other obligor under any of the Loan
Documents;

(d)        any change in the corporate existence, structure or ownership of any
obligor, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any other obligor or its assets or any resulting release or
discharge of any obligation of any other obligor contained in any of the Loan
Documents;

(e)        the existence of any claim, set-off or other rights which any obligor
may have at any time against any other obligor, the Administrative Agent, any
Issuer, any Lender or any other corporation or person, whether in connection
with any of the Loan Documents or any unrelated transactions, provided that
nothing herein shall prevent the assertion of any such claim by separate suit or
compulsory counterclaim;

(f)        any invalidity or unenforceability relating to or against any other
obligor for any reason of any of the Loan Documents, or any provision of
applicable law or regulation purporting to prohibit the payment by any other
obligor of principal, interest or any other amount payable under any of the Loan
Documents;

(g)        any law, regulation or order of any jurisdiction, or any other event,
affecting any term of any obligation of the Guaranteed Parties’ rights with
respect thereto; or

(h)        any other act or omission to act or delay of any kind by any obligor,
the Administrative Agent, the L/C Administrator, any Fronting Bank, any Lender
or any other corporation or person or any other circumstance whatsoever (other
than the defense of payment or performance) which might, but for the provisions
of this paragraph, constitute a legal or equitable discharge of or defense to
the Guarantor’s obligations under this Guaranty.

3.        Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. The Guarantor’s obligations under this Guaranty shall remain in
full force and effect until the Commitments under the Credit Agreement shall
have expired or been terminated, no Letters of Credit shall be outstanding and
all Obligations payable by the Guaranteed Borrowers under the Loan Documents
shall have been paid in full in cash. If at any time any payment of the
principal of or interest on any Loan or any LC Obligation or any Obligation due
and payable by a Guaranteed Borrower under the Loan Documents is rescinded or
must be otherwise restored or

 

2



--------------------------------------------------------------------------------

returned upon the insolvency, bankruptcy or reorganization of a Guaranteed
Borrower or otherwise, the Guarantor’s obligations under this Guaranty with
respect to such payment shall be reinstated as though such payment had been due
but not made at the time of such reinstatement.

4.        Waiver by the Guarantor. The Guarantor expressly waives all setoffs
and counterclaims and all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Guaranteed Obligations, and all notices of acceptance of
this Guaranty or of the existence, creation or incurrence of new or additional
Guaranteed Obligations, as well as any requirement that at any time any action
be taken by any corporation or person against any other obligor or any other
corporation or person. The Guarantor warrants and agrees that each waiver set
forth in this Section 4 is made with full knowledge of its significance and
consequences, and such waivers shall be effective to the maximum extent
permitted by law.

5.        Subrogation. The Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against any Guaranteed Borrower that arise from the existence, payment,
performance or enforcement of the Guarantor’s obligations under or in respect of
this Guaranty, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Lender, any Fronting Bank, the L/C
Administrator or the Administrative Agent against any other Credit Party or any
other insider guarantor or any Collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from any other Credit Party or
any other insider guarantor, directly or indirectly, in cash or other property
or by set-off or in any other manner, payment or security on account of such
claim, remedy or right, unless and until (a) the Guarantor shall have paid in
full in cash all Guaranteed Obligations payable to the Guaranteed Parties under
this Guaranty (and all reasonable out-of-pocket expenses incurred by any of the
Guaranteed Parties (including the reasonable fees, charges and disbursements of
any counsel for the Guaranteed Parties)), in connection with the enforcement or
protection of its rights under this Guaranty and (b) the Commitments under the
Credit Agreement shall have expired or been terminated, no Letters of Credit
shall be outstanding and all Obligations payable by the Guaranteed Borrowers
under the Loan Documents shall have been paid in full in cash. If any amount
shall be paid to the Guarantor in violation of the immediately preceding
sentence at any time prior to the date all Commitments under the Credit
Agreement shall have terminated, no Letters of Credit shall be outstanding and
all Obligations payable by the Guaranteed Borrowers under the Loan Documents
shall have been paid in full in cash, such amount shall be received and held in
trust for the benefit of the Lenders, shall be segregated from other property
and funds of the Guarantor and shall forthwith be paid or delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to all amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as collateral for any amounts payable under
this Guaranty thereafter arising. If (i) the Guarantor shall have paid in full
in cash all Guaranteed Obligations payable to the Guaranteed Parties under this
Guaranty (and all reasonable out-of-pocket expenses incurred by any of the
Guaranteed Parties (including the reasonable fees, charges and disbursements of
any counsel for the Guaranteed Parties)), in connection with the enforcement or
protection of its rights under this Guaranty and (ii) the Commitments under the

 

3



--------------------------------------------------------------------------------

Credit Agreement shall have expired or been terminated, no Letters of Credit
shall be outstanding and all Obligations payable by the Guaranteed Borrowers
under the Loan Documents shall have been paid in full in cash, the Guaranteed
Parties will, at the Guarantor’s request and expense, execute and deliver to the
Guarantor appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to the Guarantor of
an interest in the obligations resulting from such payment made by the Guarantor
pursuant to this Guaranty.

6.        Stay of Acceleration. If acceleration of the time for payment of any
amount payable by any Guaranteed Borrower under any of the Loan Documents is
stayed upon the insolvency, bankruptcy or reorganization of such Guaranteed
Borrower, all such Obligations otherwise subject to acceleration under the terms
of the Credit Agreement shall nonetheless be payable by the Guarantor under this
Guaranty forthwith on demand by the Administrative Agent.

7.        Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until (i) the Guarantor
shall have paid in full in cash all Guaranteed Obligations payable to the
Guaranteed Parties under this Guaranty (and all reasonable out-of-pocket
expenses incurred by any of the Guaranteed Parties (including the reasonable
fees, charges and disbursements of any counsel for the Guaranteed Parties)), in
connection with the enforcement or protection of its rights under this Guaranty
and (ii) the Commitments under the Credit Agreement shall have expired or been
terminated, no Letters of Credit shall be outstanding and all Obligations
payable by the Guaranteed Borrowers under the Loan Documents shall have been
paid in full in cash, (b) be binding upon the Guarantor, its successors and
assigns and (c) inure to the benefit of and be enforceable by the Lenders, the
Issuers and the Administrative Agent and their successors, transferees and
assigns. Without limiting the generality of clause (c) of the immediately
preceding sentence, any Lender and any Fronting Bank may assign or otherwise
transfer all or any portion of its rights and obligations under the Credit
Agreement to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Lender herein or
otherwise, in each case as and to the extent provided in Section 9.06(b) or
10.06, as the case may be, of the Credit Agreement.

8.        Payments; Application; Set-Off.

(a)       All payments made by the Guarantor hereunder will be made in Dollars
to the Administrative Agent, without set-off, counterclaim or other defense and,
in accordance with the Credit Agreement, the Guarantor hereby agreeing to comply
with and be bound by the provisions of the Credit Agreement in respect of all
payments made by it hereunder.

(b)      All payments made hereunder shall be applied in accordance with the
provisions of the Credit Agreement.

(c)       If an Event of Default shall have occurred and be continuing, each
Guaranteed Party and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Guaranteed Party or
any

 

4



--------------------------------------------------------------------------------

such Affiliate to or for the credit or the account of the Guarantor against any
and all of the obligations of the Guarantor now or hereafter existing under this
Guaranty or any other Loan Document to such Guaranteed Party, irrespective of
whether or not such Guaranteed Party shall have made any demand under this
Guaranty or any other Loan Document and although such obligations of the
Guarantor may be contingent or unmatured or are owed to a branch or office of
such Guaranteed Party different from the branch or office holding such deposit
or obligated on such indebtedness. The rights of each Guaranteed Party and their
respective Affiliates under this subsection are in addition to other rights and
remedies (including other rights of set-off) that such Guaranteed Parties or
their respective Affiliates may have. Each Guaranteed Party agrees to notify the
Guarantor and the Administrative Agent promptly after any such set-off and
application; provided that the failure to give such notice shall not affect the
validity of such set-off and application.

9.        No Waiver. The rights and remedies of the Guaranteed Parties expressly
set forth in this Guaranty and the other Loan Documents are cumulative and in
addition to, and not exclusive of, all other rights and remedies available at
law, in equity or otherwise. No failure or delay on the part of any Guaranteed
Party in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege or be construed to be a waiver of any Default or
Event of Default. No course of dealing between the Guarantor and the Guaranteed
Parties or their agents or employees shall be effective to amend, modify or
discharge any provision of this Guaranty or any other Loan Document or to
constitute a waiver of any Default or Event of Default. No notice to or demand
upon the Guarantor in any case shall entitle the Guarantor to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the right of any Guaranteed Party to exercise any right or remedy or
take any other or further action in any circumstances without notice or demand.

10.       Enforcement. The Guaranteed Parties agree that this Guaranty may be
enforced only by the Administrative Agent, acting upon the instructions or with
the consent of the Required Lenders as provided for in the Credit Agreement, and
that no Guaranteed Party shall have any right individually to enforce or seek to
enforce this Guaranty or to realize upon any Collateral or other security given
to secure the payment and performance of the Guarantor’s obligations hereunder.
The obligations of the Guarantor hereunder are independent of the Guaranteed
Obligations, and a separate action or actions may be brought against the
Guarantor whether or not action is brought against any other Credit Party and
whether or not any other Credit Party is joined in any such action.

11.       Amendments, Waivers, etc. No amendment, modification, waiver,
discharge or termination of, or consent to any departure by the Guarantor from,
any provision of this Guaranty, shall be effective unless in a writing signed by
the Administrative Agent and such of the Lenders as may be required under the
provisions of the Credit Agreement to concur in the action then being taken, and
then the same shall be effective only in the specific instance and for the
specific purpose for which given.

12.       Addition, Release of Guarantors. The Guarantor agrees that its
obligations hereunder shall not be discharged, limited or otherwise affected by
reason of the AdministrativeAgent’s actions in releasing any other guarantor, in
each case without the necessity of giving notice to or obtaining the consent of
the Guarantor.

 

5



--------------------------------------------------------------------------------

13.        Continuing Guaranty; Term; Successors and Assigns; Assignment;
Survival. This Guaranty is a continuing guaranty and covers all of the
Guaranteed Obligations as the same may arise and be outstanding at any time and
from time to time from and after the date hereof, and shall (i) remain in full
force and effect until satisfaction of the provisions of Section 3, (ii) be
binding upon and enforceable against the Guarantor and its successors and
assigns (provided, however, that the Guarantor may not sell, assign or transfer
any of its rights, interests, duties or obligations hereunder without the prior
written consent of the Administrative Agent) and (iii) inure to the benefit of
and be enforceable by each Guaranteed Party and its successors and assigns.

14.        Governing Law; Consent to Jurisdiction; Appointment of Process Agent;
Attorney-in-Fact.

(a)        This Guaranty shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York.

(b)        Each of the parties hereto irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the courts of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Guaranty or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such state court or, to the fullest extent permitted by applicable
law, in such federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty or in any other Loan Document shall
affect any right that any Guaranteed Party may otherwise have to bring any
action or proceeding relating to this Guaranty or any other Loan Document
against the Guarantor or its properties in the courts of any jurisdiction.

(c)        Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Guaranty or any other Loan Document in any court referred to
in Section 14(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

(d)        The Guarantor hereby designates, appoints and empowers C T
Corporation System (the “Service of Process Agent”), with offices on the date
hereof at 111 Eighth Avenue, 13th Floor, New York, New York 10011, as its
designee, appointee and agent to receive and forward on its behalf service of
any and all legal process, summons, notices and documents which may be served in
any such action or proceeding. If for any reason such designee, appointee and
agent shall cease to be available to act as such, the Guarantor agrees to
designate a new designee, appointee and agent in New York City on the terms and
for the purposes of this

 

6



--------------------------------------------------------------------------------

provision reasonably satisfactory to the Administrative Agent under this
Guaranty. Each of the parties hereto irrevocably consents to service of process
in the manner provided for notices in Section 10.02 of the Credit Agreement.
Nothing in any Loan Document will affect the right of any party to this
Agreement or any other Loan Document to serve process in any other manner
permitted by law.

15.         Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

16.        Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or other electronic
transmission as follows: (a) if to the Guarantor, [at its address for notices
set forth in the Credit Agreement][ at the address for notices set forth below
its signature hereto], and (b) if to any Guaranteed Party, at its address for
notices set forth in the Credit Agreement; in each case, as such addresses may
be changed from time to time pursuant to the Credit Agreement, and with copies
to such other Persons as may be specified under the provisions of the Credit
Agreement. Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by facsimile or other electronic transmission shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices delivered through
electronic communications to the extent provided in the Credit Agreement shall
be effective as provided therein.

17.        Severability. To the extent any provision of this Guaranty is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Guaranty in any jurisdiction.

18.        Limitation. Notwithstanding any other provision of this Guaranty to
the contrary, in the event that any action is brought seeking to invalidate the
Guarantor’s obligations under this Guaranty under any fraudulent conveyance or
fraudulent transfer theory, the Guarantor shall be liable under this Guaranty
only for an amount equal to the maximum amount of liability that could have been
incurred under applicable law by the Guarantor under any guarantee of the
Guaranteed Obligations (or any portion thereof) at the time of the execution and
delivery of this

 

7



--------------------------------------------------------------------------------

Guaranty (or, if such date is determined not to be the appropriate date for
determining the enforceability of the Guarantor’s obligations under this
Guaranty for fraudulent conveyance or transfer purposes, on the date determined
to be so appropriate) without rendering such a hypothetical guarantee voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer
(the “Maximum Guaranteed Obligations”) and not for any greater amount, as if the
stated amount of the Guaranteed Obligations had instead been the Maximum
Guaranteed Obligations.

19.        Construction. The headings of the various sections and subsections of
this Guaranty have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof. Unless the
context otherwise requires, words in the singular include the plural and words
in the plural include the singular.

20.        Counterparts; Effectiveness. This Guaranty may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument. This Guaranty shall
become effective upon the execution and delivery by the Guarantor of a
counterpart hereof.

21.        Representations and Warranties.1

The Guarantor represents and warrants to the Guaranteed Parties that:

(a)        Organization, etc. The Guarantor (i) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation; (ii) is duly qualified to do business in each jurisdiction where
the nature of its business makes such qualification necessary, except where the
failure to be so qualified would not have a Material Adverse Effect; and
(iii) has full corporate power and authority to own its property and conduct its
business as presently conducted by it, except where the failure to be so
qualified would not have a Material Adverse Effect.

(b)        Authorization; No Conflict. The execution and delivery by the
Guarantor of this Guaranty and the performance by the Guarantor of its
obligations hereunder are within the corporate powers of the Guarantor, have
been duly authorized by all necessary corporate action on the part of the
Guarantor (including any necessary shareholder action), have received all
necessary governmental approval (if any shall be required), and do not and will
not (a) violate any provision of law or any order, decree or judgment of any
court or other government agency which is binding on the Guarantor;
(b) contravene or conflict with, or result in a breach of, any provision of the
Organization Documents of the Guarantor or of any material agreement, indenture,
instrument or other document, or any judgment, order or decree, which is binding
on the Guarantor; or (c) result in, or require, the creation or imposition of
any Lien on any property of the Guarantor, except to the extent that, in the
case of each of the immediately preceding clauses (b) and (c), such violation,
default, right or Lien would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

       1 To be included in AXIS Finance Guaranty only.

 

8



--------------------------------------------------------------------------------

(c)        Validity and Binding Nature. This Guaranty is the legal, valid and
binding obligation of the Guarantor, enforceable against the Guarantor in
accordance with its terms, except that enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in equity or at law).

(d)        Independent Credit Decision. The Guarantor has, independently and
without reliance upon the Administrative Agent or any other Guaranteed Party and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Guaranty and each other Loan
Document to which it is or is to be a party, and has established adequate means
of obtaining from Axis Capital on a continuing basis information pertaining to,
and is now and on a continuing basis will be completely familiar with, the
business, condition (financial or otherwise), operations, performance,
properties and prospects of Axis Capital.

22.        Currency Indemnification. The obligations of the Guarantor, in
respect of any sum due to the Administrative Agent or any other Guaranteed Party
hereunder shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum was originally denominated
(the “Original Currency”), be discharged only to the extent that following
receipt by the Administrative Agent or such Guaranteed Party of any sum adjudged
to be so due in the Judgment Currency, the Administrative Agent or such
Guaranteed Party, in accordance with normal banking procedures, purchases the
Original Currency with the Judgment Currency. If the amount of Original Currency
so purchased is less than the sum originally due to the Administrative Agent or
such Guaranteed Party, the Guarantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Guaranteed Party, as the case may be, against such loss, and if the amount of
Original Currency so purchased exceeds the sum originally due to the
Administrative Agent or such Guaranteed Party, as the case may be, the
Administrative Agent or such Guaranteed Party agrees to remit such excess to the
Guarantor.

23.        Loan Document. This Guaranty is a Loan Document.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Guaranty to be executed under
seal by their duly authorized officers as of the date first above written.

 

[AXIS CAPITAL HOLDINGS LIMITED]

[AXIS SPECIALTY FINANCE LLC]

By:  

 

Name:  

 

Title:  

 

Address for Notices: 2 Attention: Telephone: Facsimile:

 

       2 To be inserted in AXIS Finance Guaranty only.



--------------------------------------------------------------------------------

Accepted and agreed to:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF BORROWING BASE CERTIFICATE

 

To:

Bank of America, National Association,

as Administrative Agent

31 South LaSalle Street

Chicago, IL 60697

 

  Re:

  [Borrower]

Ladies and Gentlemen:

Credit Agreement, dated as of August 24, 2010 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined
among AXIS Capital Holdings Limited, a Bermuda company (“AXIS Capital”), and
certain Subsidiaries of AXIS Capital party thereto pursuant to Section 2.13 of
the Credit Agreement (each a “Designated Borrower” and, together with AXIS
Capital, the “Borrowers” and, each a “Borrower”), each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), and
BANK OF AMERICA, N.A., as Administrative Agent, LC Administrator and Fronting
Bank. This Certificate, together with supporting calculations attached hereto
set forth in reasonable detail, is delivered to you pursuant to the terms of the
Credit Agreement. Capitalized terms used but not otherwise defined herein shall
have the same meanings herein as in the Credit Agreement.

We hereby certify and warrant to the Administrative Agent, the LC Administrator,
the Fronting Bank and the Lenders that at the close of business on             ,
         (the “Borrowing Base Calculation Date”), the Borrowing Base for the
undersigned was $                     and the outstanding Secured Letters of
Credit was $                            

We hereby further certify and warrant to the Administrative Agent, the LC
Administrator and the Lenders that the information and computations contained
herein are true and correct in all material respects as of the Borrowing Base
Calculation Date.

IN WITNESS WHEREOF, the Borrower has caused this Certificate to be executed and
delivered by an authorized office this           day of                     ,
        .

 

[BORROWER]

By:

 

 

Title:

 

 

 

  Exh.I-1   Form of Borrowing Base Certificate



--------------------------------------------------------------------------------

SCHEDULE I TO BORROWING BASE CERTIFICATE

DATED AS OF:                        

 

I.       [BORROWER] BORROWING BASE

   [FORM TO BE PROVIDED BY AXIS CAPITAL]

CALCULATION

  

II.      CREDIT QUALITY

  

A.      Average credit rating of all Eligible Investments

 

  Exh.I-2   Form of Borrowing Base Certificate



--------------------------------------------------------------------------------

SCHEDULE II TO BORROWING BASE

CERTIFICATE DATED AS OF                     ,         

[Attach list of Eligible Investments by Category

(including Rating) and Concentration Limit]

 

  Exh.I-3   Form of Borrowing Base Certificate



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”) dated as of [], 20[ ] is between
[NAME OF BORROWER] (the “Debtor”) and BANK OF AMERICA, N.A., in its capacity as
Administrative Agent for the Secured Parties (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H

WHEREAS, AXIS Capital Holdings Limited, certain Subsidiaries (including the
Debtor) as Designated Borrowers, certain financial institutions (the “Lenders”),
each other Lender who from time to time becomes a Fronting Bank and Bank of
America, N.A., as Letter of Credit Administrator (in such capacity, the “L/C
Administrator”), Administrative Agent, and Fronting Bank (in such capacity,
together with each other Lender who from time to time becomes a Fronting Bank,
the “Fronting Banks”) entered into that certain Credit Agreement, dated
August 24, 2010, as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
pursuant to which the Lenders agreed to issue Letters of Credit for the account
of the Debtor; and

WHEREAS, as a condition precedent to the issuance of Secured Letters of Credit
for the account of the Debtor, the Debtor is required to execute and deliver
this Agreement; and

WHEREAS, the Liabilities of the Debtor with respect to the Secured Letters of
Credit issued for its account under the Credit Agreement are to be secured
pursuant to this Agreement;

NOW, THEREFORE, for and in consideration of any Secured Letter of Credit and any
L/C Advance with respect to any Secured Letter of Credit heretofore or hereafter
made on behalf of the Debtor by a Fronting Bank, the L/C Issuers, the Lenders,
the Administrative Agent, the L/C Administrator or any of them, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.        Definitions. When used herein, (a) the terms Certificated Security,
Chattel Paper, Commodities Contract, Control, Deposit Account, Financial Assets,
General Intangibles, Instrument, Investment Property, Proceeds, Securities
Account, Security, Security Certificate, Security Entitlement and Uncertificated
Security shall have the respective meanings assigned to such terms in Article 8
or Article 9, as applicable, of the Uniform Commercial Code (as defined below)
and (b) the following terms have the following meanings (such definitions to be
applicable to both the singular and plural forms of such terms):

Administrative Agent - see the Preamble.

Agreement - see the Preamble.

Collateral - see Section 2.

 

1



--------------------------------------------------------------------------------

Collateral Account[s] means account number [ ] established and maintained by the
Financial Institution in the name of the Debtor as a Securities Account for
purposes of the Uniform Commercial Code [and any demand deposit account
established and maintained by the Financial Institution in connection therewith
in the name of the Debtor as a Deposit Account for purposes of the Uniform
Commercial Code].

Credit Agreement - see the Recitals.

Debtor - see the Preamble.

Event of Default means an Event of Default under the Credit Agreement.

Financial Institution means [ ].

Fronting Bank - see the Recitals.

L/C Administrator - see the Recitals.

L/C Issuer means the Fronting Banks and the Lenders as applicable, other than a
Participating Bank.

Lenders - see the Recitals.

Liabilities means, as to the Debtor, all obligations (monetary or otherwise) of
the Debtor under or in connection with the Secured Letters of Credit issued for
the account of the Debtor (including any Letter of Credit Fees, Unreimbursed
Amounts, L/C Advances and interest thereon) under the Credit Agreement, this
Agreement, any Control Agreement or any Loan Document or any other document or
instrument executed by the Debtor in connection with such Secured Letters of
Credit, howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due
including, without limitation, any post-petition interest accruing during any
bankruptcy reorganization of the Debtor or other similar proceeding.

Secured Parties means the Administrative Agent, the Fronting Banks, the L/C
Issuers, the L/C Administrator and the Lenders, together with their successors
and assigns.

Uniform Commercial Code means the Uniform Commercial Code as in effect in the
State of New York on the date of this Agreement; provided, however, as used in
Section 7 hereof, “Uniform Commercial Code” means the Uniform Commercial Code as
in effect from time to time in the applicable jurisdiction.

2.        Grant of Security Interest. As security for the payment of all
Liabilities, the Debtor hereby grants to the Administrative Agent for the
benefit of the Secured Parties, a continuing security interest in all of the
Debtor’s right, title and interest in the following, whether now or hereafter
existing or acquired:

(A) the Collateral Account[s], (B) all Financial Assets at any time credited to
or carried in the Collateral Account[s] (including without limitation
(i) Securities (whether

 

2



--------------------------------------------------------------------------------

constituting Certificated Securities or Uncertificated Securities),
(ii) Security Entitlements, (iii) Investment Property, (iv) General Intangibles,
(v) Instruments and (vi) Chattel Paper), and (C) all products and Proceeds
(including without limitation all dividends, distributions and payments received
thereon or in exchange or substitution thereof) with respect to any of the
foregoing; and together with all books, records, writings, databases,
information and other property evidencing, embodying or incorporating any of the
foregoing (the “Collateral”).

3.        Warranties. The Debtor warrants that:

(a)        no financing statement or other filing or registration evidencing a
Lien (other than any which may have been filed on behalf of the Administrative
Agent) covering any of the Collateral is on file in any public office;

(b)        the Debtor is and will be the lawful owner of all Collateral, free of
all liens and claims whatsoever, other than (i) the security interest created
hereunder and (ii) any banker’s Lien, right of set-off and similar Liens in
favor of the Financial Institution permitted by the Control Agreement with the
Financial Institution (collectively, “Permitted Liens”), with full power and
authority to execute this Agreement and perform the Debtor’s obligations
hereunder, and to subject the Collateral to the security interest hereunder;

(c)        the Debtor’s true legal name as registered in the jurisdiction in
which such Debtor is organized or incorporated, jurisdiction of incorporation or
organization, organizational identification number as designated by the
jurisdiction of incorporation or organization, chief executive office, and
principal place of business and the office where the Debtor keeps its records
concerning the Collateral are set forth on Schedule 1 hereto

(d)        the Debtor has not been known by any legal name different from the
one set forth on the signature page of this Agreement [other than
                ]; and

(e)        [the][each] Collateral Account is maintained in the United States.

4.        Agreements of the Debtor. The Debtor (a) will, upon request of the
Administrative Agent, execute (as applicable) and deliver such financing
statements and other documents (and pay the cost of filing or recording the same
in all public offices reasonably deemed appropriate by the Administrative Agent)
and do such other acts and things, as the Administrative Agent may reasonably
request in connection with the perfection and enforcement of the security
interest granted hereunder; (b) will cause the Administrative Agent’s security
interest in Collateral consisting of Investment Property to be and remain
continuously perfected by Control (free of all other liens, claims and rights of
third parties whatsoever, other than Permitted Liens) to secure the payment of
the Liabilities; (c) will keep its records concerning the Collateral in such a
manner as will enable the Administrative Agent or its designees to determine at
any time the status of the Collateral; (d) will furnish the Administrative Agent
such information concerning the Debtor, the Collateral and the Financial
Institution as the Administrative Agent may from time to time reasonably
request; (e) will, upon reasonable request of the Administrative Agent, stamp on
its records concerning the Collateral, and add on all Chattel Paper constituting
a portion of the Collateral, a notation, in form reasonably

 

3



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent, of the security interest of the
Administrative Agent hereunder; (f) will pay to the Financial Institution any
charges or costs imposed by the Financial Institution pursuant to agreements
with the Financial Institution; (g) agrees to indemnify, defend, and hold
harmless the Administrative Agent, its successors and assigns and its directors,
officers, employees and agents, from and against any and all losses,
liabilities, damages, obligations, deficiencies, payments, costs and expenses
sustained or incurred by the Administrative Agent in any way arising from or
related to the Administrative Agent’s actions with respect to the Financial
Institution other than any such losses, liabilities, damages, obligations,
deficiencies, payment costs or expenses which are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of the Administrative Agent, its
successors and assigns, or its directors, officers, employees or agents and
(h) will reimburse the Administrative Agent for all reasonable expenses,
including reasonable attorneys’ fees and legal expenses, incurred by the
Administrative Agent in seeking to collect or enforce any rights in respect of
the Collateral.

Any reasonable expenses incurred by the Administrative Agent in protecting,
preserving and maintaining any Collateral shall be borne by the Debtor. Whenever
an Event of Default shall be existing and continuing, the Debtor shall at the
request of the Administrative Agent do any and all lawful acts and execute any
and all proper documents reasonably required by the Administrative Agent in aid
of such enforcement and the Debtor shall promptly, upon demand, reimburse and
indemnify the Administrative Agent for all reasonable costs and expenses
incurred by the Administrative Agent in the exercise of its rights under this
Section 4.

5.        Investments.

(a)        The Debtor hereby agrees that it shall only give instructions or
entitlement orders to the Financial Institution consistent with Sections 6.12
and 6.13 of the Credit Agreement.

(b)        The Debtor shall cause the Financial Institution to execute and
deliver to the Administrative Agent on or prior to the date hereof (or on or
prior to such later date as agreed to by the Administrative Agent) a Control
Agreement with respect to the Collateral Accounts.

(c)        As long as no Event of Default exists, and is continuing, the Debtor
shall be the sole party entitled to exercise for any purpose any and all
(i) voting rights and (ii) powers, in either case arising from or relating to
the Debtor’s interest in respect of any Investment Property (including the power
to direct the Financial Institution with respect to the investment of funds or
sale of Investment Property); provided, however, the Debtor shall not exercise
such rights or powers in a manner, or consent to any action that would in any
manner impair the enforceability of the Administrative Agent’s lien on any of
the Collateral. At any time an Event of Default exists, and is continuing, all
rights of the Debtor provided in this Section 5(c) shall cease, and all voting
rights and powers described herein shall thereupon be vested in the
Administrative Agent which shall have the sole and exclusive right and authority
to exercise such voting rights and powers. The Administrative Agent hereby
agrees that it shall not issue to the Financial Institution a [Notice of
Exclusive Control] (as defined in the Control Agreement) unless an Event of
Default shall have occurred and be continuing at the time such [Notice of
Exclusive Control] is issued.

 

4



--------------------------------------------------------------------------------

6.        Event of Default. Whenever an Event of Default shall be existing, and
is continuing, the Administrative Agent may exercise from time to time any
rights and remedies available to it under applicable law and in addition may
sell or otherwise dispose of the Collateral or any part thereof. In connection
therewith and subject to the requirements of the Uniform Commercial Code, the
Collateral may be sold in one or more sales, at public or private sale,
conducted by an officer or agent of, or auctioneer or attorney for, the
Administrative Agent, at the Administrative Agent’s place of business or
elsewhere, for cash, upon credit or for other property, for immediate or future
delivery, on such terms as the Administrative Agent shall deem appropriate and
at such price or prices as the Administrative Agent shall deem best. The
Administrative Agent or any other Secured Party may be the purchaser of any or
all of the Collateral so sold at a public sale. The Administrative Agent may, in
its sole discretion, at any such sale, restrict the prospective bidders or
purchasers who will provide assurances satisfactory to the Administrative Agent
that the Collateral may be offered and sold to them without registration under
the Securities Act of 1933, as amended, and without registration or
qualification under any other applicable state or federal law. Any notification
of intended disposition of any of the Collateral required by law shall be deemed
reasonably and properly given if given at least five days before such
disposition. Any proceeds of any disposition by the Administrative Agent of any
of the Collateral may be applied to payment of expenses in connection with the
Collateral, including reasonable attorneys’ fees and legal expenses, and any
balance of such proceeds may be applied by the Administrative Agent toward the
payment of such of the Liabilities, and in such order of application, as the
Administrative Agent may from time to time elect.

7.        Administrative Agent Rights and Powers.

(a)        Upon the occurrence and during the continuance of an Event of
Default, the Debtor hereby irrevocably appoints the Administrative Agent as the
Debtor’s attorney-in-fact (which appointment as attorney-in-fact is coupled with
an interest), with full authority in the place and stead of the Debtor and in
the name of the Debtor, effective from time to time in the Administrative
Agent’s discretion to take any action and to execute any instrument which the
Administrative Agent may reasonably deem necessary or advisable to accomplish
the purposes of this Agreement, including to ask, demand, collect, sue for,
recover and receive moneys due and to become due under or in connection with the
Collateral, to receive, indorse and collect any drafts or other Instruments,
Documents and Chattel Paper in connection therewith and to file any claims or
take any action or institute any proceedings which the Administrative Agent may
reasonably deem necessary or desirable for the collection thereof or to enforce
compliance with the terms and conditions of this Agreement. Notwithstanding the
foregoing, the Administrative Agent shall not be obligated to exercise any right
or duty as attorney-in-fact or have any duty to the Debtor in connection
therewith.

(b)        The powers conferred on the Administrative Agent hereunder shall not
impose any duty upon it to exercise any such powers. Except for the safe custody
of any Collateral in its possession and the accounting for moneys actually
received by it hereunder, the Administrative Agent shall have no duty as to any
Collateral or as to the taking of any necessary steps to preserve any rights
pertaining to any Collateral.

 

5



--------------------------------------------------------------------------------

(c)        The Debtor hereby authorizes the Administrative Agent to file at any
time appropriate Uniform Commercial Code financing statements in such
jurisdictions and offices as the Administrative Agent deems reasonably necessary
in connection with the perfection of a security interest in the Collateral
granted hereunder. [The Debtor acknowledges that a copy of this Agreement will
be filed with the [Registrar of Companies in Bermuda][other relevant filing
office if applicable].]

8.        Rights and Remedies. Upon the occurrence and during the continuance of
an Event of Default and the enforcement by the Administrative Agent of its
rights and remedies hereunder, all payments received by the Debtor in respect of
the Collateral shall be received in trust for the benefit of the Secured
Parties, shall be segregated from other funds of the Debtor, and shall be
forthwith paid over to the Administrative Agent in the same form as so received
(with any necessary indorsement) for application to the Liabilities as provided
in this Agreement.

9.        General. The Administrative Agent’s sole duty with respect to the
custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the Uniform Commercial Code or otherwise,
shall be to deal with it in the same manner as the Administrative Agent deals
with similar property for its own account. The Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of any
of the Collateral in its possession if it takes such action for that purpose as
the Debtor requests in writing, but failure of the Administrative Agent to
comply with any such request shall not of itself be deemed a failure to exercise
reasonable care, and no failure of the Administrative Agent to preserve or
protect any rights with respect to such Collateral against prior parties, or to
do any act with respect to the preservation of such Collateral not so requested
by the Debtor, shall be deemed of itself a failure to exercise reasonable care
in the custody or preservation of such Collateral.

All notices hereunder shall be in writing either by facsimile or other
electronic transmission or overnight courier and shall be sent to the applicable
party at its address determined pursuant to the Credit Agreement or at such
other address as such party may, by notice to the other party as provided
herein, have designated as its address for such purpose. Notices by facsimile or
other electronic transmission shall be deemed to have been given when sent;
notices sent by overnight courier shall be deemed to have been given when
delivered for overnight delivery; and notices sent by hand delivery shall be
deemed to have been given when received.

The Debtor agrees to pay all reasonable expenses (including reasonable
attorneys’ fees and legal expenses) paid or incurred by the Administrative Agent
in endeavoring to collect the Liabilities, or any part thereof, and in enforcing
this Agreement, and such obligations will themselves be Liabilities.

No delay on the part of the Administrative Agent in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
the Administrative Agent of any right or remedy shall preclude other or further
exercise thereof or the exercise of any other right or remedy.

 

6



--------------------------------------------------------------------------------

This Agreement shall remain in full force and effect until all Liabilities have
been paid in full, the Commitments have terminated and all Secured Letters of
Credit issued for the account of the Debtor have terminated or been returned
undrawn whereupon the remaining Collateral shall be returned to the Debtor;
provided that this Agreement may be terminated at the request of the Debtor
prior to the termination of the Commitments if all Liabilities have been paid in
full and there are no outstanding Secured Letters of Credit issued for the
account of the Debtor. If at any time all or any part of any payment theretofore
applied by the Administrative Agent or any other Secured Party to any of the
Liabilities is or must be rescinded or returned by the Administrative Agent or
any other Secured Party for any reason whatsoever (including, without
limitation, the insolvency, bankruptcy or reorganization of the Debtor), such
Liabilities shall, for the purposes of this Agreement, to the extent that such
payment is or must be rescinded or returned, be deemed to have continued in
existence, notwithstanding such application by the Administrative Agent or such
other Secured Party, and this Agreement shall continue to be effective or be
reinstated, as the case may be, as to such Liabilities, all as though such
application by the Administrative Agent or such other Secured Party had not been
made.

This Agreement shall be construed in accordance with and governed by the laws of
the State of New York. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

The rights and privileges of the Administrative Agent hereunder shall inure to
the benefit of its successors and assigns.

This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same Agreement.

ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED IN THE
COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK; PROVIDED, HOWEVER. THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE
ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH OF THE DEBTOR AND THE
ADMINISTRATIVE AGENT HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE
PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH OF THE DEBTOR AND THE
ADMINISTRATIVE AGENT FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT AGREEMENT.
NOTHING IN ANY LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY

 

7



--------------------------------------------------------------------------------

TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. EACH OF
THE DEBTOR AND THE ADMINISTRATIVE AGENT HEREBY EXPRESSLY AND IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH
COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

EACH OF THE DEBTOR, THE ADMINISTRATIVE AGENT AND (BY ACCEPTING THE BENEFITS
HEREOF) EACH OTHER SECURED PARTY HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

[DEBTOR]

 

By:

 

 

Name:

 

 

Title:

 

 

 

  S-1   [Debtor]     Security Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent

By:

 

 

Name:

 

 

Title:

 

 

 

  S-2   [Debtor]     Security Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

ORGANIZATIONAL INFORMATION

Legal Name:

Jurisdiction of Incorporation:

Organizational Identification Number:

Chief Executive Office:

Principal Place of Business:

Location of Records re: Collateral:

 

  S-3   [Debtor]     Security Agreement